Exhibit 10.4

EXECUTION VERSION

 

 

 

FIRST LIEN CREDIT AGREEMENT

Dated as of May 5, 2014,

Among

CAESARS GROWTH PROPERTIES PARENT, LLC,

as Holdings,

CAESARS GROWTH PROPERTIES HOLDINGS, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Terms Generally      69   

SECTION 1.03.

   Effectuation of Transactions      70   

SECTION 1.04.

   Exchange Rates; Currency Equivalents      70   

SECTION 1.05.

   Times of Day      70   

SECTION 1.06.

   Timing of Payment or Performance      70    ARTICLE II    The Credits   

SECTION 2.01.

   Commitments      71   

SECTION 2.02.

   Loans and Borrowings      71   

SECTION 2.03.

   Requests for Borrowings      72   

SECTION 2.04.

   [Reserved]      73   

SECTION 2.05.

   The Letter of Credit Commitment      73   

SECTION 2.06.

   Funding of Borrowings      82   

SECTION 2.07.

   Interest Elections      83   

SECTION 2.08.

   Termination and Reduction of Commitments      84   

SECTION 2.09.

   Repayment of Loans; Evidence of Debt      85   

SECTION 2.10.

   Repayment of Term Loans and Revolving Facility Loans      85   

SECTION 2.11.

   Prepayment of Loans      87   

SECTION 2.12.

   Fees      92   

SECTION 2.13.

   Interest      93   

SECTION 2.14.

   Alternate Rate of Interest      94   

SECTION 2.15.

   Increased Costs      95   

SECTION 2.16.

   Break Funding Payments      96   

SECTION 2.17.

   Taxes      96   

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      100   

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      101   

SECTION 2.20.

   Illegality      103   

SECTION 2.21.

   Incremental Commitments      103   

SECTION 2.22.

   Defaulting Lenders      111    ARTICLE III    Representations and Warranties
  

SECTION 3.01.

   Organization; Powers      113   

SECTION 3.02.

   Authorization      114   

SECTION 3.03.

   Enforceability      114   

SECTION 3.04.

   Governmental Approvals      114   

 

i



--------------------------------------------------------------------------------

SECTION 3.05.

   Financial Statements      114   

SECTION 3.06.

   No Material Adverse Effect      115   

SECTION 3.07.

   Title to Properties; Possession Under Leases      115   

SECTION 3.08.

   Subsidiaries      115   

SECTION 3.09.

   Litigation; Compliance with Laws      116   

SECTION 3.10.

   Federal Reserve Regulations      116   

SECTION 3.11.

   Investment Company Act      116   

SECTION 3.12.

   Use of Proceeds      117   

SECTION 3.13.

   Tax Returns      117   

SECTION 3.14.

   No Material Misstatements      117   

SECTION 3.15.

   Employee Benefit Plans      118   

SECTION 3.16.

   Environmental Matters      118   

SECTION 3.17.

   Security Documents      119   

SECTION 3.18.

   Location of Real Property and Leased Premises      120   

SECTION 3.19.

   Solvency      120   

SECTION 3.20.

   Labor Matters      121   

SECTION 3.21.

   No Default      121   

SECTION 3.22.

   Intellectual Property; Licenses, Etc.      121   

SECTION 3.23.

   Senior Debt      121   

SECTION 3.24.

   Anti-Money Laundering and Economic Sanctions Laws      121    ARTICLE IV   
Conditions of Lending   

SECTION 4.01.

   All Credit Events      122   

SECTION 4.02.

   First Credit Event      123    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

   Existence; Businesses and Properties      126   

SECTION 5.02.

   Insurance      126   

SECTION 5.03.

   Taxes      127   

SECTION 5.04.

   Financial Statements, Reports, etc.      128   

SECTION 5.05.

   Litigation and Other Notices      130   

SECTION 5.06.

   Compliance with Laws      131   

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections      131   

SECTION 5.08.

   Use of Proceeds      131   

SECTION 5.09.

   Compliance with Environmental Laws      131   

SECTION 5.10.

   Further Assurances; Additional Security      131   

SECTION 5.11.

   Real Property Development Matters      135   

SECTION 5.12.

   Quad Capex Equity Contribution      137    ARTICLE VI    Negative Covenants
  

SECTION 6.01.

   Indebtedness      137   

 

ii



--------------------------------------------------------------------------------

SECTION 6.02.

   Liens      144   

SECTION 6.03.

   Sale and Lease-Back Transactions      150   

SECTION 6.04.

   Investments, Loans and Advances      150   

SECTION 6.05.

   Mergers, Consolidations, Sales of Assets and Acquisitions      155   

SECTION 6.06.

   Restricted Payments      159   

SECTION 6.07.

   Transactions with Affiliates      162   

SECTION 6.08.

   Business of the Borrower and the Subsidiaries      165   

SECTION 6.09.

  

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     165   

SECTION 6.10.

   [Reserved]      168   

SECTION 6.11.

   No Other “Designated Senior Debt”      168   

SECTION 6.12.

   Fiscal Year      168    ARTICLE VIA    Holdings Negative Covenants   
ARTICLE VII    Events of Default   

SECTION 7.01.

   Events of Default      168    ARTICLE VIII    The Agents   

SECTION 8.01.

   Appointment      171   

SECTION 8.02.

   Delegation of Duties      172   

SECTION 8.03.

   Exculpatory Provisions      172   

SECTION 8.04.

   Reliance by Agents      173   

SECTION 8.05.

   Notice of Default      173   

SECTION 8.06.

   Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
173   

SECTION 8.07.

   Indemnification      174   

SECTION 8.08.

   Agents in their Individual Capacity      174   

SECTION 8.09.

   Successor Agents      175   

SECTION 8.10.

   Payments Set Aside      176   

SECTION 8.11.

   Administrative Agent May File Proofs of Claim      176   

SECTION 8.12.

   Collateral and Guaranty Matters      177   

SECTION 8.13.

   Arranger      177   

SECTION 8.14.

   First Lien Intercreditor Agreement and Collateral Matters      177   

SECTION 8.15.

   Withholding Tax      177    ARTICLE IX    Miscellaneous   

SECTION 9.01.

   Notices; Communications      178   

SECTION 9.02.

   Survival of Agreement      179   

 

iii



--------------------------------------------------------------------------------

SECTION 9.03.

   Binding Effect      180   

SECTION 9.04.

   Successors and Assigns      180   

SECTION 9.05.

   Expenses; Indemnity      185   

SECTION 9.06.

   Right of Set-off      187   

SECTION 9.07.

   Applicable Law      188   

SECTION 9.08.

   Waivers; Amendment      188   

SECTION 9.09.

   Interest Rate Limitation      192   

SECTION 9.10.

   Entire Agreement      192   

SECTION 9.11.

   WAIVER OF JURY TRIAL      192   

SECTION 9.12.

   Severability      192   

SECTION 9.13.

   Counterparts      192   

SECTION 9.14.

   Headings      193   

SECTION 9.15.

   Jurisdiction; Consent to Service of Process      193   

SECTION 9.16.

   Confidentiality      193   

SECTION 9.17.

   Platform; Borrower Materials      194   

SECTION 9.18.

   Release of Liens, Guarantees and Pledges      195   

SECTION 9.19.

   Judgment Currency      197   

SECTION 9.20.

   USA PATRIOT Act Notice      197   

SECTION 9.21.

   No Advisory or Fiduciary Responsibility      198   

SECTION 9.22.

   Application of Gaming Laws      198   

SECTION 9.23.

   Affiliate Lenders      199   

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Borrowing Request

Exhibit C

   [Reserved]

Exhibit D

   Form of Interest Election Request

Exhibit E

   Form of Mortgage

Exhibit F

   Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit G

   Form of Discounted Prepayment Option Notice

Exhibit H

   Form of Lender Participation Notice

Exhibit I

   Form of Discounted Voluntary Prepayment Notice

Exhibit J

   Form of Solvency Certificate

Exhibit K

   Form of Global Intercompany Note

Exhibit L

   Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit M

   Form of Collateral Agreement

Exhibit N

   Form of Subsidiary Guarantee Agreement

Exhibit O

   Form of Holdings Guarantee Agreement

Exhibit P

   Form of First Lien Intercreditor Agreement

Exhibit Q

   Form of Second Lien Intercreditor Agreement

Schedule 1.01(A)

   Mortgaged Properties

Schedule 1.01(B)

   [Reserved]

Schedule 1.01(C)

   Subsidiary Loan Parties

Schedule 1.01(D)

   Undeveloped Land

 

iv



--------------------------------------------------------------------------------

Schedule 1.01(E)

   Closing Date Unrestricted Subsidiaries

Schedule 2.01

   Commitments

Schedule 3.01

   Organization; Powers

Schedule 3.04

   Governmental Approvals

Schedule 3.08(a)

   Subsidiaries

Schedule 3.08(b)

   Subscriptions

Schedule 3.22

   Intellectual Property Rights

Schedule 4.02(b)

   Local Counsel

Schedule 5.10

   Post-Closing Items

Schedule 6.01

   Existing Indebtedness

Schedule 6.02(a)

   Existing Liens

Schedule 6.04

   Existing Investments

Schedule 6.07

   Transactions with Affiliates

Schedule 9.01

   Notice Information

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT dated as of May 5, 2014 (this “Agreement”), among
CAESARS GROWTH PROPERTIES PARENT, LLC, a Delaware limited liability company
(“Holdings”), CAESARS GROWTH PROPERTIES HOLDINGS, LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party hereto from time to time
and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent for the Lenders.

WHEREAS, in connection with the consummation of the Acquisition, the Borrower
has requested the Lenders to extend credit in the form of Term B Loans on the
Closing Date, in an aggregate principal amount of $700.0 million.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
Prime Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
ICE LIBOR (or the successor thereto if the Intercontinental Exchange Benchmark
Administration Ltd. is no longer making a Eurocurrency Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the Intercontinental Exchange Benchmark
Administration Ltd. (or the successor thereto if the Intercontinental Exchange
Benchmark Administration Ltd. is no longer making a Eurocurrency Rate available)
as an authorized vendor for the purpose of displaying such rates). Any change in
such rate due to a change in the Prime Rate, the Federal Funds Rate or the
Adjusted Eurocurrency Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Adjusted
Eurocurrency Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.



--------------------------------------------------------------------------------

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(e).

“Acquired Business Representations” shall mean each of the representations made
with respect to the Purchased Properties and their subsidiaries in the Purchase
Agreement that are material to the interests of the Lenders (in their capacities
as such) (but only to the extent that the Borrower has the right to terminate
its obligations under the Purchase Agreement as a result of a breach of such
representations in the Purchase Agreement).

“Acquisition” shall mean the acquisition, directly or indirectly and in a single
transaction or a series of related transactions, by the Borrower of the
Purchased Properties and certain other assets pursuant to the Purchase
Agreement.

“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (x) (a) the Eurocurrency Rate in effect for such Interest Period
divided by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any, and (y) in the case of Eurocurrency Borrowings composed of
Eurocurrency Term Loans, 1.00%.

“Administrative Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in
its capacity as administrative agent under any of the Loan Documents, together
with its successors and assigns.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.23(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans or in the primary syndication thereof, as
reasonably determined by the Administrative Agent, whether in the form of
interest rate, margin, original issue discount, up-front fees, rate floors or
otherwise; provided, that original issue discount and up-front fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
life of such Loans); and provided, further, that “All-in Yield” shall not
include arrangement, commitment, underwriting, structuring or similar fees and
customary consent fees for an amendment paid generally to consenting lenders.

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959), as amended from time to time and any
successors thereto.

“Apollo” shall mean, collectively, Apollo Management VI, L.P. and other
affiliated co-investment partnerships.

“Applicable Commitment Fee” shall mean, for any day, the “Applicable Commitment
Fee” set forth in the applicable Incremental Assumption Agreement.

 

3



--------------------------------------------------------------------------------

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Applicable Margin” shall mean for any day (i) (a) from the Closing Date to
June 5, 2014, with respect to any Term B Loan, 6.00% per annum in the case of
any Eurocurrency Loan and 5.00% per annum in the case of any ABR Loan, (b) from
June 6, 2014 to the Initial Maturity Date, with respect to any Term B Loan,
7.00% per annum in the case of any Eurocurrency Loan and 6.00% per annum in the
case of any ABR Loan and (c) from and after the Initial Maturity Date, with
respect to any Term B Loan, 8.00% per annum in the case of any Eurocurrency Loan
and 7.00% per annum in the case of any ABR Loan, (ii) with respect to any Other
Term Loan, the “Applicable Margin” set forth in the Incremental Assumption
Agreement relating thereto and (iii) with respect to any Incremental Revolving
Facility Loan, the “Applicable Margin” set forth in the Incremental Assumption
Agreement relating thereto.

“Applicable Period” shall mean an Excess Cash Flow Period.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Arranger” shall mean Credit Suisse Securities (USA) LLC.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b)(iii).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b)(iv).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments under any Revolving Facility, the period from and including
the effective date for such Class of Revolving Facility Commitments to but
excluding the earlier of the Revolving Facility Maturity Date with respect to
such Class and, in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings and Letters of Credit under such Revolving Facility, the
date of termination in full of the Revolving Facility Commitments of such Class.

 

4



--------------------------------------------------------------------------------

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Bally’s LV Entities” shall mean, collectively, FHR NewCo, LLC, LVH NewCo, LLC,
Flamingo-Laughlin NewCo, LLC and Parball NewCo, LLC, each a Delaware limited
liability company.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
With respect to the Borrower, the Board of Directors of the Borrower may include
the Board of Directors of any direct or indirect parent of the Borrower.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5.0 million except, in the case of ABR Loans,
$1,000,000.

“Borrowing Multiple” shall mean $1.0 million except, in the case of ABR Loans,
$500,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“CAC” shall mean Caesars Acquisition Company, a Delaware corporation.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any person in respect of any period,
(a) the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events amounts expended or capitalized under
Capital Lease Obligations) incurred by such person during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the statement of cash flows of such
person and (b) Capitalized Software Expenditures.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that any obligations that would not be accounted for as Capital Lease
Obligations under GAAP as of the Closing Date shall not be included in Capital
Lease Obligations after the Closing Date due to any changes in GAAP or
interpretations thereunder or otherwise.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the combined or
consolidated balance sheet of such person and its subsidiaries.

“Cash Collateral” shall have the meaning assigned to such term in
Section 2.05(g)(ii).

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g)(ii).

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a combined or consolidated basis for any period, Interest
Expense for such period, less the sum of, without duplication, (a) pay in kind
Interest Expense or other non-cash Interest Expense (including as a result of
the effects of purchase accounting), (b) to the extent included in Interest
Expense, the amortization of any debt issuance costs, commissions, financing
fees paid by, or on behalf of, the Borrower or any Subsidiary, including such
fees paid in connection with the Transactions or upon entering into a Permitted
Receivables Financing, and the expensing of any bridge, commitment or other
financing fees, including those paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing or any amendment of this
Agreement and (c) the amortization of debt discounts, if any, or fees in respect
of Swap Agreements.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

 

6



--------------------------------------------------------------------------------

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, the Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation,
together with its successors and assigns.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CGP” shall mean Caesars Growth Partners, LLC, a Delaware limited liability
company, together with its successors and assigns.

A “Change in Control” shall be deemed to occur if:

(a) at any time, a “change of control” (or similar event) shall occur under the
Second Priority Senior Secured Notes Indenture, the Escrowed Credit Agreement or
any Permitted Refinancing Indebtedness in respect thereof that constitutes
Material Indebtedness; or

(b) any combination of Permitted Holders in the aggregate shall fail to have the
power, directly or indirectly, to vote or direct the voting of Equity Interests
representing at least a majority of the ordinary voting power for the election
of directors of the Borrower; provided that the occurrence of the foregoing
event shall not be deemed a Change in Control if,

(i) at any time prior to a Qualified IPO, (A) any combination of Permitted
Holders in the aggregate otherwise have the right, directly or indirectly, to
designate a majority of the Board of Directors of the Borrower at such time or
(B) any combination of Permitted Holders in the aggregate own, directly or
indirectly, a majority of the ordinary voting Equity Interests of the Borrower
at such time, or

(ii) at any time upon or after a Qualified IPO, (A) no person or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or “group” and its subsidiaries and any
person or entity acting its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership (as defined in Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date) of more than the
greater of (x) 35% on a fully diluted basis of the ordinary voting Equity
Interests of the Borrower and (y) the percentage of the ordinary voting Equity
Interests of the Borrower owned, directly or indirectly, in the aggregate by the
Permitted Holders on a fully diluted basis and (B) during each period of twelve
(12) consecutive months, a majority of the seats (other than vacant seats) on
the Board of Directors of the Borrower shall be occupied by persons who were
either (1) nominated by the Board of Directors of the Borrower or a Permitted
Holder, (2) appointed by directors so nominated or (3) appointed by a Permitted
Holder.

 

7



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirement and directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented, but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other similarly situated borrowers of loans under United States of
America credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“CIC” shall mean Corner Investment Company, LLC, a Nevada limited liability
company.

“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Term B Loans,
Other Term Loans or Incremental Revolving Facility Loans; and (b) when used in
reference to any Commitment, shall refer to whether such Commitment is in
respect of a commitment to make Term B Loans, Other Term Loans or Incremental
Revolving Facility Loans. Other Term Loans or Incremental Revolving Facility
Loans that have different terms and conditions (together with the Commitments in
respect thereof) from the Term B Loans, or from other Other Term Loans or other
Incremental Revolving Facility Loans, as applicable, shall be construed to be in
separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean May 5, 2014.

“Closing Fee” shall have the meaning assigned to such term in Section 2.12(e).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

 

8



--------------------------------------------------------------------------------

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Collateral Agreement (First Lien)
substantially in the form of Exhibit M, dated and effective as of the Closing
Date, among the Borrower, each Subsidiary Loan Party and the Collateral Agent,
as amended, restated, supplemented, waived or otherwise modified from time to
time.

“Collateral Requirement” shall mean the requirement that (in each case subject
to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a) on the Closing Date, the Collateral Agent shall have received (x) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement, (y) from each Subsidiary Loan Party, a counterpart of the Subsidiary
Guarantee Agreement and (z) from Holdings, a counterpart of the Holdings
Guarantee Agreement, in each case duly executed and delivered on behalf of such
person;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests owned on the Closing
Date directly by the Loan Parties (other than Holdings), other than Excluded
Securities and (ii) the Collateral Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $15.0 million (other
than (A) intercompany current liabilities in connection with the cash management
operations of the Borrower and the Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that
is owing to a Loan Party, other than Excluded Securities, shall be evidenced by
a promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent shall have
received all such promissory notes or instruments required to be delivered
pursuant to the applicable Security Documents, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received (i) a supplement to the Collateral Agreement and the Subsidiary
Guarantee Agreement and (ii) supplements to the other Security Documents, if
applicable, in the form specified therein, duly executed and delivered on behalf
of such Subsidiary Loan Party;

 

9



--------------------------------------------------------------------------------

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are directly
acquired by a Loan Party (other than Holdings) after the Closing Date
(including, without limitation, the Equity Interests of any Special Purpose
Receivables Subsidiary established after the Closing Date), other than Excluded
Securities, shall have been pledged pursuant to the Collateral Agreement, and
(ii) the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(g) within (x) 120 days after the Closing Date with respect to the Mortgaged
Properties set forth on Schedule 1.01(A) (or such later date as the Collateral
Agent may agree in its reasonable discretion) and (y) within the time periods
set forth in, and solely to the extent required by, Section 5.10(c), 5.10(d),
5.10(h) or 5.11 with respect to the Mortgaged Properties encumbered pursuant to
said Section 5.10(c), 5.10(d), 5.10(h) or 5.11, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing and (ii) such other
documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;

(h) within (x) 120 days after the Closing Date with respect to the Mortgaged
Properties set forth on Schedule 1.01(A) (or such later date as the Collateral
Agent may agree in its reasonable discretion) and (y) within the time periods
set forth in, and solely to the extent required by, Section 5.10(c), 5.10(d),
5.10(h) or 5.11 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.10(c), 5.10(d), 5.10(h) or 5.11, the Collateral Agent shall have
received (i) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property on
which a “Building” (as defined in 12 CFR Chapter III, Section 339.2) is located
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto), (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 5.02
(including, without limitation, flood insurance policies), each of which shall
(A) be endorsed or otherwise amended to include a “standard” lender’s loss
payable or mortgagee endorsement (as applicable), (B) name the Collateral Agent,
on behalf of the Secured Parties, as additional insured, (C) in the case of
flood insurance, (1) identify the addresses of each Building located in a

 

10



--------------------------------------------------------------------------------

special flood hazard area, (2) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto, (3) provide
that the insurer will give the Collateral Agent forty-five (45) days’ written
notice of cancellation (or such shorter period acceptable to the Administrative
Agent) and (4) otherwise be in form and substance reasonably satisfactory to the
Administrative Agent, (iii) to the extent required to mortgage a leasehold
interest in Real Property that must be mortgaged pursuant to the terms of this
Agreement, estoppel and consent agreements executed by each of the lessors of
such leased Real Property, along with (A) a memorandum of lease in recordable
form with respect to such leasehold interest, executed and acknowledged by the
owner of the affected real property, as lessor, or (B) evidence that the
applicable lease with respect to such leasehold interest or a memorandum thereof
has been recorded in all places necessary or desirable, in the Administrative
Agent’s reasonable judgment, to give constructive notice to third-party
purchasers of such leasehold interest, or (C) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form satisfactory to the Administrative Agent,
provided, that the Borrower and the Subsidiaries shall be deemed to have
complied with the immediately preceding requirements of this clause (iii) if the
Borrower and the Subsidiaries will have provided the Administrative Agent with
an officer’s certificate confirming that the Borrower and the Subsidiaries have
made commercially reasonable efforts to fulfill the aforementioned requirements,
(iv) opinions addressed to the Administrative Agent and the Collateral Agent for
its benefit and for the benefit of the Secured Parties of (A) local counsel for
the Borrower in each jurisdiction where the Mortgaged Property is located with
respect to the enforceability of the Mortgages and other matters customarily
included in such opinions and (B) counsel for the Borrower regarding due
authorization, execution and delivery of the Mortgages, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, (v) a policy
or policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrower or the Subsidiaries or a Parent Entity, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
to be entered into on the Closing Date or thereafter in accordance with
Sections 5.10(c), 5.10(d), 5.10(h) and 5.11 as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements (including zoning endorsements where
reasonably appropriate and available or, in lieu of such zoning endorsements,
where available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, a zoning report from a recognized
vendor or a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent), coinsurance and reinsurance as
the Collateral Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located, (vi) if the finalization of the title insurance policies
pursuant to clause (v) hereof and the Surveys (as hereinafter defined) pursuant
to clause (vii) hereof occurs after delivery of any Mortgage pursuant to clause
(g), then, to the extent required to correct and/or confirm the Mortgaged
Property encumbered by such Mortgage is consistent with that so insured and
surveyed and/or confirm the Collateral Agent’s mortgage lien on and security
interests in such Mortgaged

 

11



--------------------------------------------------------------------------------

Property, (A) an amendment to any such applicable Mortgage (or to the extent
required, a new Mortgage) duly authorized, executed and acknowledged, in
recordable form and otherwise in form and substance reasonably acceptable to the
Administrative Agent with respect to each such applicable Mortgaged Property and
(B) such other documents, including, but not limited to, any supplemental
consents, agreements and/or confirmations of third parties, and supplemental
local counsel opinions, as Collateral Agent may reasonably request in order to
effectuate the same, and (vii) a survey of each Mortgaged Property (including
all improvements, easements and other customary matters thereon reasonably
required by the Collateral Agent), as applicable, for which all necessary fees
(where applicable) have been paid (such surveys, collectively, the “Surveys”).
Such Surveys shall be certified to the Borrower, Collateral Agent and the title
insurance company, and shall meet minimum standard detail requirements for
ALTA/ACSM Land Title Surveys in all material respects and shall be sufficient
and satisfactory to the title insurance company so as to enable the title
insurance company to issue coverage over all general survey exceptions and to
issue all endorsements reasonably requested by Collateral Agent. All such
Surveys shall be dated (or redated) not earlier than six months prior to the
date of delivery thereof (unless otherwise acceptable to the title insurance
company issuing the title insurance);

(i) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by the terms of this Agreement;

(j) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Sections 5.10 and 5.11, and (ii) upon reasonable request by the Collateral
Agent, evidence of compliance with any other requirements of Sections 5.10 and
5.11; and

(k) after the date upon which the Indebtedness in respect of the Second Priority
Senior Secured Notes is no longer outstanding, (i) the Collateral Agent shall
have received a pledge of all the issued and outstanding Equity Interests of the
Borrower owned by Holdings and (ii) the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean, with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of

 

12



--------------------------------------------------------------------------------

its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.15, 2.16, 2.17 or
9.05 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender, unless the designation
of such Conduit Lender is made with the Borrower’s prior written consent (not to
be unreasonably withheld or delayed), which consent shall specify that it is
being made pursuant to the second proviso in the definition of Conduit Lender
and provided that that designating Lender provides such information as the
Borrower reasonably requests in order for the Borrower to determine whether to
provide its consent or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a combined or consolidated basis on such date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to the Borrower and the
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
its subsidiaries for such period, on a combined or consolidated basis; provided,
however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of the Borrower or any Parent Entity, any
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any costs relating to auditing prior
periods, transition-related expenses, and Transaction Expenses incurred before,
on or after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

 

13



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary or a Qualified Non-Recourse
Subsidiary or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof (other than an Unrestricted Subsidiary or a
Qualified Non-Recourse Subsidiary of such referent person) in respect of such
period and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, including those resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition, or the amortization or write-off of any amounts
thereof, net of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles adjustments arising pursuant to GAAP,
shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

 

14



--------------------------------------------------------------------------------

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded, and (2) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since March 31,
2014, determined in accordance with GAAP, as set forth on the combined or
consolidated balance sheet of the Borrower as of the last day of the fiscal
quarter most recently ended for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b), as applicable,
calculated on a Pro Forma Basis after giving effect to any acquisition or
disposition of a person or assets that have occurred on or after the last day of
such fiscal quarter.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Resumption Date” shall have the meaning assigned to such term in the
definition of “Covenant Suspension Period.”

“Covenant Suspension Period” shall mean the period commencing on the date of any
Qualifying Act of Terrorism and continuing until (and including) the last day of
the second full fiscal quarter following the fiscal quarter in which the
Qualifying Act of Terrorism occurs; provided, however, that if a separate and
distinct Qualifying Act of Terrorism occurs during any Covenant Suspension
Period, such Covenant Suspension Period shall continue until (and including) the
last day of the second full fiscal quarter following the fiscal quarter in which
such

 

15



--------------------------------------------------------------------------------

subsequent Qualifying Act of Terrorism shall occur. Notwithstanding the
foregoing, the Borrower may, in its sole discretion, elect that any Covenant
Suspension Period end on any date prior to the date that such Covenant
Suspension Period would otherwise end absent such election. The first day
following the end of the Covenant Suspension Period is the “Covenant Resumption
Date.”

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cromwell Entities” shall mean, collectively, (i) CIC and (ii) Corner Investment
Holdings, LLC and Corner Investment Propco, LLC, each a Delaware limited
liability company.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) an amount (which amount shall not be less than zero) equal to the Cumulative
Retained Excess Cash Flow Amount at such time, plus

(b) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x) or (y) of the
second proviso thereof, plus

(c) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of the Borrower or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower; provided, that this clause (d) shall exclude Excluded
Contributions, Management Fee Contributions, the Quad Capex Equity Contribution,
Investments pursuant to Section 6.04(q), sales of Equity Interests financed as
contemplated by Section 6.04(e) or used as described in clause (ix) of the
definition of EBITDA and any amounts used to finance the payments or
distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C), plus

(d) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (c) above), plus

(e) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower or any Parent Entity, plus

 

16



--------------------------------------------------------------------------------

(f) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(g) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of Holdings, the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), plus

(h) amounts constituting Declined Proceeds not applied to the prepayment of Term
Loans, plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) after the Closing Date prior
to such time, minus

(j) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(k) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing Date prior
to such time.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a combined or consolidated basis at any date of determination, the sum of
(a) all assets (other than cash and Permitted Investments or other cash
equivalents) that would, in accordance with GAAP, be classified on a combined or
consolidated balance sheet of the Borrower and the Subsidiaries as current
assets at such date of determination, other than amounts related to current or
deferred Taxes based on income or profits, and (b) in the event that a Permitted
Receivables Financing is accounted for off balance sheet, (x) gross accounts
receivable comprising part of the Receivables Assets subject to such Permitted
Receivables Financing less (y) collections against the amounts sold pursuant to
clause (x).

 

17



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a combined or consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a combined
or consolidated balance sheet of the Borrower and the Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense
that is due and unpaid), (c) accruals for current or deferred Taxes based on
income or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Fund Affiliate Lender” shall mean a Lender that is an Affiliate of the
Borrower that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
Holdings, the Borrower or the Subsidiaries has the right to make any investment
decisions.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a combined or consolidated basis for any period, Cash Interest Expense of the
Borrower and the Subsidiaries for such period plus scheduled principal
amortization of Consolidated Debt of the Borrower and the Subsidiaries for such
period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, Administrative Agent or any L/C Issuer in writing that it
does not intend to comply with its funding obligations, or has made a public
statement to that effect with respect to its funding obligations hereunder,
(c) has failed, within three Business Days after written

 

18



--------------------------------------------------------------------------------

request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22) upon delivery of written notice of such determination
to the Borrower, each L/C Issuer and each Lender.

“Deplanements” shall have the meaning assigned to such term in the definition of
“Qualifying Acts of Terrorism.”

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or any Subsidiary in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth the basis of such valuation,
less the amount of cash or cash equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

“Discount Range” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

19



--------------------------------------------------------------------------------

“Disqualification” shall mean, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability of that person as a lender to the Borrower;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority) of any such application or other required papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” as a lender to the Borrower;

(ii) that such person shall be “disqualified” as a lender to the Borrower; or

(iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to the Borrower.

“Disqualified Holder” shall have the meaning assigned to such term in
Section 9.22(c).

“Disqualified Stock” shall mean, with respect to any person, any Equity Interest
of such person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the latest Term Facility
Maturity Date in effect on the date of issuance and (y) the date on which the
Loans and all other Loan Obligations that are accrued and payable are repaid in
full and the Commitments are terminated; provided, however, that only the
portion of the Equity Interests

 

20



--------------------------------------------------------------------------------

that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided further, however, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided further, however, that any
class of Equity Interests of such person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable, at such time on the basis of the Spot Rate (determined in respect of
the applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
combined or consolidated basis for any period, the Consolidated Net Income of
the Borrower and the Subsidiaries for such period plus (a) the sum of (in each
case without duplication and to the extent the respective amounts described in
subclauses (i) through (xi) of this clause (a) otherwise reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

 

21



--------------------------------------------------------------------------------

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (w) such fees, expenses or charges related to the
offering of the Second Priority Senior Secured Notes and this Agreement, (x) any
amendment or other modification of the Obligations or other Indebtedness,
(y) any “additional interest” with respect to the Second Priority Senior Secured
Notes and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Receivables Financing,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and, in
each case, expected to be achieved, completed or realized within 24 months, in
the good faith determination of the Borrower,

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid in accordance with Section 6.07 (or any accruals
related to such fees and related expenses) during such period,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of any Loan
Party solely to the extent that such net cash proceeds are excluded from the
calculation of the Cumulative Credit,

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(xi) Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

 

22



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, dispositions and
other transactions occurring following the Closing Date and/or pursuant to the
definition of “Pro Forma Basis,” for purposes of determining EBITDA under this
Agreement, EBITDA of The Quad in respect of each fiscal quarter until (and
including) the fiscal quarter ending March 31, 2015 will be deemed to be equal
to the greater of (i) $17.0 million for such fiscal quarter and (ii) actual
EBITDA of The Quad for such fiscal quarter.

“Economic Sanctions Laws” shall mean (i) the Trading with the Enemy Act (50
U.S.C. App. §§ 5(b) and 16, as amended), the International Emergency Economic
Powers Act, (50 U.S.C. §§ 1701-1706, as amended), Executive Order 13224
(effective September 24, 2001), as amended from time to time and any successor
thereto, and the regulations administered and enforced by OFAC and (ii) any and
all other laws, judgments, orders, executive orders, decrees, ordinances, rules,
regulations, statutes, case law or treaties applicable to a Loan Party, its
Subsidiaries or Affiliates relating to economic sanctions and terrorism
financing.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a comprehensive sanctions program administered by OFAC, Syria, and North
Korea or (ii) any Person that (x) is publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(y) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of a comprehensive sanctions program
administered by OFAC. As of the Closing Date, comprehensive sanctions programs
administered by OFAC are the Iran, Sudan, and Cuba sanctions programs.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to human health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Escrowed Credit Agreement” shall mean that certain First Lien Credit Agreement,
dated after the Closing Date, among Holdings, the Borrower, the lenders party
thereto and Credit Suisse AG, Cayman Islands Branch, as administrative agent.

“Escrowed Credit Agreement Escrow Agreement” shall mean that certain Escrow
Agreement, dated after the Closing Date, among Caesars Growth Properties
Holdings, LLC, as borrower under the Escrowed Credit Agreement, Credit Suisse
AG, Cayman Islands Branch, in

 

23



--------------------------------------------------------------------------------

its capacities as administrative agent and collateral agent under the Escrowed
Credit Agreement and U.S. Bank National Association, in its capacity as escrow
agent, as amended, restated, supplemented or otherwise modified from time to
time.

“Escrowed Credit Agreement Escrow Collateral” shall mean all “Collateral” as
defined in the Escrowed Credit Agreement Escrow Agreement.

“Equity Financing” shall have the meaning assigned to such term in
Section 4.02(m).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Holdings, the Borrower, any Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan or Multiemployer Plan; (e) the receipt by Holdings,
the Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
incurrence by Holdings, the Borrower, any Subsidiary or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by Holdings, the Borrower, any Subsidiary
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Holdings, the Borrower, any Subsidiary or any ERISA Affiliate of any
notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (h) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have

 

24



--------------------------------------------------------------------------------

been met with respect to any Plan; (i) with respect to a Plan, the provision of
security pursuant to Section 206(g) of ERISA; or (j) the withdrawal of Holdings,
the Borrower, any Subsidiary or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” shall mean, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the Intercontinental Exchange
Benchmark Administration Ltd. LIBOR (“ICE LIBOR”), as published by Reuters (or
other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch (or other branch or
Affiliate of the Administrative Agent) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a combined or consolidated basis for any Applicable Period, EBITDA of the
Borrower and the Subsidiaries on a combined or consolidated basis for such
Applicable Period, minus, without duplication, (A):

(a) Debt Service for such Applicable Period,

 

25



--------------------------------------------------------------------------------

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.11(c)) and the amount of
any voluntary prepayments of revolving Indebtedness to the extent accompanied by
permanent reductions of any revolving facility commitments during such
Applicable Period, so long as the amount of such prepayment is not already
reflected in Debt Service,

(c) (i) Capital Expenditures or New Project expenditures by the Borrower and the
Subsidiaries on a combined or consolidated basis during such Applicable Period
that are paid in cash and (ii) the aggregate consideration paid in cash during
the Applicable Period in respect of Permitted Business Acquisitions and other
Investments permitted hereunder less any amounts received in respect thereof as
a return of capital,

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments that the Borrower or any Subsidiary
shall, during such Applicable Period, become obligated to make or otherwise
anticipated to make payments with respect thereto but that are not made during
such Applicable Period; provided, that (i) the Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrower and
certifying that payments in respect of such Capital Expenditures and the
delivery of the related equipment or Permitted Business Acquisitions, New
Project expenditures or other permitted Investments are expected to be made in
the following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,

(e) Taxes paid in cash by the Borrower and the Subsidiaries on a combined or
consolidated basis during such Applicable Period or that will be paid within six
months after the close of such Applicable Period; provided, that with respect to
any such amounts to be paid after the close of such Applicable Period, (i) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period, and (ii) appropriate reserves shall have been established in accordance
with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Applicable Period,

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(h) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than the Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06,

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and the Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

 

26



--------------------------------------------------------------------------------

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and the Subsidiaries or did not represent cash received by the
Borrower and the Subsidiaries, in each case on a combined or consolidated basis
during such Applicable Period,

plus, without duplication, (B):

(l) an amount equal to any decrease in Working Capital for such Applicable
Period,

(m) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in
clause (A)(d) above and the delivery of the related equipment do not occur in
the following Applicable Period of the Borrower specified in the certificate of
the Borrower provided pursuant to clause (A)(d) above, the amount of such
Capital Expenditures that were not so made in such following Applicable Period,

(o) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

 

27



--------------------------------------------------------------------------------

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a combined or consolidated basis during such
Applicable Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2015.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean the cash or other assets (valued at their
fair market value as determined by the Borrower in good faith) received by the
Borrower after the Closing Date from: (a) contributions to its common Equity
Interests, and (b) the sale (other than to a Subsidiary of the Borrower or to
any Subsidiary management equity plan or stock option plan or any other
management or employee benefit plan or agreement) of Qualified Equity Interests
of the Borrower, in each case designated at the time of or promptly after such
contribution as Excluded Contributions pursuant to a certificate of a
Responsible Officer of the Borrower.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Loan Party) to
secure the Obligations, any voting Equity Interest of such Foreign Subsidiary or
FSHCO in excess of 65% of the outstanding Equity Interests of such class;

(c) any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would not be effective under, or would be prohibited by, any
Requirement of Law (including any Gaming Laws);

(d) any Equity Interests of any person that is not a Wholly-Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), non-assignment provisions which

 

28



--------------------------------------------------------------------------------

are ineffective under Article 9 of the Uniform Commercial Code or other
applicable Requirements of Law), (B) any organizational documents, joint venture
agreement or shareholder agreement (or other contractual obligation referred to
in subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly-Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly-Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), non-assignment provisions which are ineffective under Article
9 of the Uniform Commercial Code or other applicable Requirement of Law);

(e) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary and any Qualified Non-Recourse Subsidiary;

(f) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(g) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as reasonably determined in good
faith by the Borrower;

(h) any Margin Stock; and

(j) (x) any Equity Interests owned by Holdings and (y) any Indebtedness owned by
Holdings.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming Law)
or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received),

 

29



--------------------------------------------------------------------------------

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Special Purpose Receivables Subsidiary and any Qualified Non-Recourse
Subsidiary,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) providing
such a Guarantee or granting such Liens could reasonably be expected to result
in material adverse tax consequences as determined in good faith by the
Borrower, and

(i) each Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any Loan Party under any Loan Document, (a) income or franchise Taxes
imposed on (or measured by) such recipient’s net income by a jurisdiction as a
result of such recipient being organized in, having its principal office in or,
in the case of any Lender, having its applicable lending office in, such
jurisdiction or as a result of any other present or former connection with such
jurisdiction (other than any connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and, for the avoidance of doubt, including any backup

 

30



--------------------------------------------------------------------------------

withholding in respect of such a tax under Section 3466 of the Code (or any
similar provision of state, local or foreign law), (b) any branch profits Tax
under Section 884(a) of the Code, or any similar Tax, that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee selected by the Borrower pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax imposed by the United States federal
government that is imposed on amounts payable to such Lender pursuant to laws in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to designation of a new lending office
(or assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 2.17, (d) any withholding tax
attributable to a Lender’s failure to comply with Section 2.17(e), (f), (g), or
(i) or the Administrative Agent’s failure to comply with Section 2.17(l), and
(e) any Taxes imposed pursuant to FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Extension Fee” shall have the meaning assigned to such term in Section 2.12(f).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there is one Facility, i.e., the Term B Facility, and thereafter,
the term “Facility” may include any Incremental Term Facility and any Revolving
Facility consisting of Incremental Revolving Facility Commitments.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder, or other official
governmental interpretations thereof, any agreements entered into or applicable
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) or any intergovernmental agreement (or related law or
official administrative guidance) implementing the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate

 

31



--------------------------------------------------------------------------------

on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate of quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean that certain Fee Letter, dated as of May 5, 2014, as
amended, by and between the Borrower and Credit Suisse AG, Cayman Islands
Branch.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees, the Closing Fee and the Extension
Fee.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement substantially in the form of Exhibit P, as amended, restated,
supplemented or otherwise modified from time to time.

“First Lien Notes” shall mean (i) any Future First Lien Notes and (ii) any
Permitted Refinancing Indebtedness incurred in respect thereof.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

“Flood Insurance Laws” shall mean, collectively, (i) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States Person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender under
any Revolving Facility, with respect to the L/C Issuer, such Defaulting Lender’s
Revolving Facility Percentage of the outstanding L/C Obligations under such
Revolving Facility other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

32



--------------------------------------------------------------------------------

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Funds” shall mean the persons referred to in clauses (ii) through (iv) of the
definition of the term “Sponsors.”

“Future First Lien Notes” shall mean senior secured loans or notes of the
Borrower (which notes or loans may either be secured by a first priority Lien on
the Collateral that is pari passu with the Lien securing the Obligations or may
be secured by a Lien ranking junior to the Lien on the Collateral securing the
Obligations) incurred after the Closing Date (a) the terms of which do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums), taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those set forth in this
Agreement; provided that a certificate of the Chief Financial Officer of the
Borrower delivered to the Administrative Agent in good faith at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement and (c) of which no Subsidiary of the Borrower is a
borrower or guarantor other than any Subsidiary Loan Party. Notes issued by the
Borrower in exchange for any Future First Lien Notes in accordance with the
terms of a registration rights agreement entered into in connection with the
issuance of such Future First Lien Notes shall also be considered Future First
Lien Notes.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” shall mean, in any jurisdiction in which the Borrower or any
of its subsidiaries manages or conducts any casino, gaming business or
activities, the applicable gaming board, commission, or other governmental
gaming regulatory body or agency which (a) has, or may at any time after the
Closing Date have, jurisdiction over the gaming activities at the Borrower’s or
its subsidiaries’ properties or any successor to such authority or (b) is, or
may at any time after the Closing Date be, responsible for interpreting,
administering and enforcing the Gaming Laws.

 

33



--------------------------------------------------------------------------------

“Gaming Laws” shall mean all applicable constitutions, treaties, laws, rules,
agreements, regulations and orders and statutes pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming,
gambling or casino activities and all rules, rulings, orders, ordinances,
regulations of any Gaming Authority applicable to the gambling, casino, gaming
businesses or activities of the Borrower or any of its subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

“Global Intercompany Note” shall mean a promissory note substantially in the
form of Exhibit K, evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantor” shall mean each of the Loan Parties other than the Borrower.

“Harrah’s New Orleans Entities” shall mean, collectively, (i) JCC Holding and
(ii) Jazz Casino Co., LLC and JCC Fulton Development, LLC, each, in the case of
this clause (ii), a Louisiana limited liability company.

 

34



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, the Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, the Arranger or Lender or Affiliate thereof after the Closing Date)
and that enters into a Swap Agreement, in each case, in its capacity as a party
to such Swap Agreement.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Holdings Guarantee Agreement” shall mean the Holdings Guarantee Agreement
(First Lien) substantially in the form of Exhibit O, dated and effective as of
the Closing Date, between Holdings and the Collateral Agent, as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“ICE LIBOR” shall have the meaning assigned to such term in the definition of
“Eurocurrency Rate.”

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 1.0% of the
Consolidated Total Assets or revenues representing in excess of 1.0% of total
revenues of the Borrower and the Subsidiaries on a combined or consolidated
basis as of such date and (b) taken together with all Immaterial Subsidiaries as
of the last day of the fiscal quarter of the Borrower most recently ended, did
not have assets with a value in excess of 5.0% of Consolidated Total Assets or
revenues representing in excess of 5.0% of total revenues of the Borrower and
the Subsidiaries on a combined or consolidated basis as of such date; provided,
that the Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

 

35



--------------------------------------------------------------------------------

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $150.0
million; over (b) the aggregate principal amount of all outstanding Incremental
Term Loans and Incremental Revolving Facility Commitments established after the
Closing Date pursuant to Section 2.21 (other than Incremental Term Loans and
Incremental Revolving Facility Commitments in respect of Refinancing Term Loans,
Extended Term Loans, Extended Revolving Facility Commitments or Replacement
Revolving Facility Commitments, respectively).

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Loans” shall mean any Loans made by one or more Lenders to the
Borrower under an Incremental Term Facility or a Revolving Facility consisting
of Incremental Revolving Facility Commitments.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Revolving Facility Loan” shall mean a Loan made by an Incremental
Revolving Facility Lender pursuant to Section 2.01(b).

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” shall mean, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the maturity date for such Class as set forth in such Incremental
Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans (including in the form of Extended Term Loans or Refinancing Term Loans,
as applicable).

 

36



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade and
other ordinary course payables, accrued expenses and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue
arising in the ordinary course of business, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset or (D) earn-out obligations until such obligations become a liability on
the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified as “Disqualified
Lenders” in writing to the Arranger by Holdings or the Borrower on or prior to
the Closing Date, and bona fide competitors of the Borrower as may be identified
in writing to the Administrative Agent by Holdings or the Borrower from time to
time after the Closing Date, with the consent of the Administrative Agent (not
to be unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

37



--------------------------------------------------------------------------------

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA for
the Test Period most recently ended as of such date to (b) Interest Expense
(other than Interest Expense in respect of Qualified Non-Recourse Debt) for such
Test Period, all determined on a combined or consolidated basis in accordance
with GAAP; provided, that the Interest Coverage Ratio shall be determined for
the relevant Test Period on a Pro Forma Basis; provided, further, however, that
for purposes of calculating the Interest Coverage Ratio from and after any
Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Borrower and set forth in a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a combined
or consolidated basis, including (i) the amortization of debt discounts,
(ii) the amortization of all fees (including fees with respect to Swap
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, (b) capitalized interest of such person, and (c) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any person other than a
Loan Party. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Borrower and the Subsidiaries with respect to Swap Agreements,
and interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) as to any Loan other than an ABR Loan,
the last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan, the last Business Day of each March,
June, September and December and the scheduled maturity date of such Loan.

“Interest Period” shall mean, as to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one, two, three or six
months (or twelve months if agreed to by each applicable Lender or such period
of shorter than one month as may be consented to by the Administrative Agent)
thereafter, as selected by the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

38



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“JCC Holding” shall mean JCC Holding Company II, LLC, a Delaware limited
liability company.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars or other currency other than Dollars as may be acceptable
to the Administrative Agent and each L/C Issuer in their sole discretion.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars or other currency other than Dollars as may be acceptable to the
Administrative Agent and each L/C Issuer in their sole discretion.

 

39



--------------------------------------------------------------------------------

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Issuer” shall mean each L/C Issuer designated pursuant to Section 2.05(k),
in each case in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 8.09. An L/C Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such L/C Issuer, in which case the term “L/C Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
In the event that there is more than one L/C Issuer at any time, references
herein and in the other Loan Documents to the L/C Issuer shall be deemed to
refer to the L/C Issuer in respect of the applicable Letter of Credit or to all
L/C Issuers, as the context requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Letter of Credit” or “L/C” shall mean any letter of credit issued hereunder. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05.

 

40



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the day that is five days prior to the Revolving Facility Maturity
Date for such Revolving Facility then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the L/C Issuers, in an amount not to exceed the Revolving
Facility Commitment or such lesser amount set forth in an Incremental Assumption
Agreement. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Facility Commitments.

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor, conservator or similar
official with respect to, any casino, gambling or gaming license issued by any
Gaming Authority covering any casino or gaming facility of the Borrower or any
of its Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Liquor Authorities” shall mean, in any jurisdiction in which the Borrower or
any of its Subsidiaries sells and distributes liquor, the applicable alcoholic
beverage commission or other Governmental Authority responsible for
interpreting, administering and enforcing the Liquor Laws.

“Liquor Laws” shall mean the laws, rules, regulations and orders applicable to
or involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Holdings Guarantee Agreement, (iv) the Security Documents,
(v) each Incremental Assumption Agreement, (vi) any Note issued under
Section 2.09(e) and (vii) the Fee Letter; provided that for purposes of the
expense reimbursement and indemnity provisions in Section 8.07 and Section 9.05
only, the First Lien Intercreditor Agreement and any agreements governing any
First Lien Notes, in each case, if applicable, shall be deemed to be “Loan
Documents.”

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of

 

41



--------------------------------------------------------------------------------

reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide Cash Collateral and (iii) all other monetary obligations
of the Borrower owed under or pursuant to this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual payment of all obligations of each other Loan Party under or
pursuant to each of the Loan Documents.

“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrower),
the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans, Commitments and Revolving Facility Credit
Exposures of any Defaulting Lender shall be disregarded in determining Majority
Lenders at any time.

“Management Fee Contribution” shall have the meaning assigned to such term in
Section 6.07(b)(xiv).

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower any Parent Entity
(including CEC) or the Subsidiaries, as the case may be, on the Closing Date
together with (x) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of the Borrower or any
Parent Entity, as the case may be, was approved by a vote of a majority of the
directors of the Borrower or any Parent Entity, as the case may be, then still
in office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (y) executive officers and other
management personnel of the Borrower, any Parent Entity (including CEC) or the
Subsidiaries, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of the Borrower or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder.

 

42



--------------------------------------------------------------------------------

“Material Disruption” shall have the meaning assigned to such term in the
definition of “Qualifying Act of Terrorism.”

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit and, prior to any release from escrow, Indebtedness in respect of the
Escrowed Credit Agreement and the Second Priority Senior Secured Notes) of any
one or more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $25.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned or leased by
any Loan Party that are set forth on Schedule 1.01(A) and each additional Owned
Real Property encumbered by a Mortgage or Additional Mortgage pursuant to
Section 5.10(c), 5.10(d), 5.10(h) or 5.11.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of mortgages, in the form of Exhibit E (with such changes as are reasonably
acceptable to the Collateral Agent), as amended, restated, supplemented or
otherwise modified from time to time. For the avoidance of doubt, the term
“Mortgages” shall include, without limitation, the Additional Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Non-Bank Certificate” shall have the meaning assigned to such term in
Section 2.17(e).

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
under Section 6.05(g), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title

 

43



--------------------------------------------------------------------------------

insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, required debt payments and required payments
of other obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents, any First Lien Obligations or Junior Financing) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) Taxes paid or payable (in
the good faith determination of the Borrower) as a result thereof, and (iii) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) or (ii) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make Permitted Business Acquisitions and other permitted
Investments hereunder (except for Permitted Investments or intercompany
Investments in Subsidiaries), in each case within 15 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 15 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 15-month period but within such 15-month period are
contractually committed to be used, then upon the termination of such contract,
such remaining portion if not so used by such time shall constitute Net Proceeds
as of the date of such termination or expiry without giving effect to this
proviso); provided, further, that (x) no net cash proceeds calculated in
accordance with the foregoing realized in any fiscal year shall constitute Net
Proceeds in such fiscal year until the aggregate amount of all such net cash
proceeds in such fiscal year shall exceed $12.5 million (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds), and
(y) in any event, no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed $5.0
million (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds); and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

44



--------------------------------------------------------------------------------

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by the Borrower or its Subsidiaries
which receives a certificate of completion or occupancy and all relevant
licenses, and in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Notes Offering Memorandum” shall mean the final offering memorandum, dated
April 14, 2014, in respect of the Second Priority Senior Secured Notes.

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of the Overdraft Line, (c) obligations in respect of
any Secured Cash Management Agreement and (d) obligations in respect of any
Secured Swap Agreement; provided, that no obligations in respect of the
Overdraft Line, Secured Cash Management Agreements and Secured Swap Agreements
shall constitute Obligations while the Escrowed Credit Agreement is outstanding.

“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”

“Offered Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Operations Management Agreement” shall mean (i) each of the real estate
management agreements, shared service agreements and any other operating
management agreement entered into by the Borrower or any of its Subsidiaries
with CEC or with any other direct or indirect subsidiary or affiliate of CEC,
(ii) each of the agreements identified as an “Operations Management Agreement”
on Schedule 6.07 and (iii), in each case, any and all modifications thereto,
substitutions therefore and replacements thereof so long as such modifications,
substitutions and replacements are not materially less favorable, taken as a
whole, to the Borrower and the Subsidiaries than the terms of such agreements as
in effect on the Closing Date, as determined by the Borrower in good faith.

 

45



--------------------------------------------------------------------------------

“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the Collateral Agreement, including any interest accruing after
commencement of any bankruptcy or insolvency proceeding with respect to any
holder of Other First Lien Obligations whether or not allowed in such
proceeding.

“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the Collateral Agreement.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording, or
similar Taxes, charges or levies arising from any payment made under any Loan
Document or from the execution, registration, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and, for the avoidance of doubt,
excluding any Excluded Taxes.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” shall mean (i) with respect to any Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” shall mean, for any day, the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Administrative Agent or the
L/C Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Owned Real Property” shall mean each parcel of Real Property that is located in
the United States and is owned in fee by any Loan Party that has an individual
fair market value (on a per property basis and as determined by the Borrower in
good faith) of at least $15.0 million (x) as of the Closing Date, for Real
Property owned on the Closing Date or (y) as of the date of acquisition, for
Real Property acquired after the Closing Date (provided that such $15.0 million
threshold shall not be applicable in the case of Real Property that is
integrally related to the ownership or operation of a Mortgaged Property or
otherwise necessary for such Mortgaged Property to be in compliance with all
requirements of law applicable to such Mortgaged Property); provided that, with
respect to any Real Property that is partially owned in fee and partially leased
by any Loan Party, Owned Real Property will include both that portion of such
material real property that is owned in fee and that portion that is so leased
to the extent that (i) such leased portion is integrally related to the
ownership or operation of the balance of such material real property or is
otherwise necessary for such real property to be in compliance with all
Requirements of Law applicable to such material real property in fee and only if
(ii) such

 

46



--------------------------------------------------------------------------------

portion that is owned in fee has an individual fair market value (as determined
by the Borrower in good faith) of at least $15.0 million (x) as of the Closing
Date, for Real Property so partially owned and partially leased on the Closing
Date or (y) as of the date of acquisition, for Real Property acquired after the
Closing Date so partially owned and partially leased (provided that such $15.0
million threshold shall not be applicable in the case of Real Property that is
integrally related to the ownership or operation of a Mortgaged Property or
otherwise necessary for such Mortgaged Property to be in compliance with all
requirements of law applicable to such Mortgaged Property) and (iii) a mortgage
in favor of the Collateral Agent (for the benefit of the Secured Parties) is
permitted on such Real Property by applicable law and by the terms of any lease,
or other applicable document governing any leased portion of such Real Property,
or with the consent of the applicable lessor or grantor (to the extent obtained
after the applicable Loan Party has utilized commercially reasonable efforts to
obtain same).

“Parent Entity” shall mean Holdings and any other direct or indirect parent of
the Borrower.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) with respect to
any such acquisition or investment with a fair market value (as determined in
good faith by the Borrower) in excess of $10.0 million, after giving effect to
such acquisition or investment and any related transactions, the Borrower shall
be in Pro Forma Compliance; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by a Loan Party, shall be merged into a Loan Party
or become, following the consummation of such acquisition in accordance with
Section 5.10, a Loan Party; (vi) the aggregate outstanding amount of such
acquisitions and investments by Loan Parties in assets that are not owned by the
Loan Parties or in Equity Interests in persons that are not Loan Parties or do
not become Loan Parties following the consummation of such acquisition shall not
exceed the greater of (x) 4.0% of Consolidated

 

47



--------------------------------------------------------------------------------

Total Assets as of the end of the fiscal quarter immediately prior to the date
of such acquisition or investment for which financial statements have been
delivered pursuant to Section 5.04(a) or 5.04(b) and (y) $50.0 million; and
(vii) if the date of the consummation of such acquisition shall occur during a
Covenant Suspension Period, the sum of (1) the aggregate Available Unused
Commitments under the Revolving Facilities plus (2) all Unrestricted Cash and
Permitted Investments of the Borrower and the Subsidiaries on such date shall
not be less than $50.0 million; provided that this clause (vii) shall not apply
to any acquisition consummated pursuant to binding commitments in existence at
or prior to the date on which the relevant Covenant Suspension Period began.

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holder.”

“Permitted Holder” shall mean each of (i) the Sponsors, (ii) the Management
Group, (iii) CEC, CAC and CGP and (iv) any Person that has no material assets
other than the capital stock of the Borrower, any Parent Entity or other
Permitted Holders and that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the voting Equity Interests of the
Borrower, and of which no other Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date), other
than any of the other Permitted Holders specified in clauses (i) through (iv),
beneficially owns more than 50% (or, following a Qualified IPO, the greater of
35% and the percentage beneficially owned by the Permitted Holders specified in
clauses (i) through (iv)) on a fully diluted basis of the voting Equity
Interests thereof, and (v) any “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date) the members of
which include any of the other Permitted Holders specified in clauses
(i) through (iv) above and that, directly or indirectly, hold or acquire
beneficial ownership of the voting Equity Interests of the Borrower (a
“Permitted Holder Group”), so long as (1) each member of the Permitted Holder
Group has voting rights proportional to the percentage of ownership interests
held or acquired by such member and (2) no Person or other “group” (other than
the other Permitted Holders specified in clauses (i) through (iv)) beneficially
owns more than 50% (or, following a Qualified IPO, the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clauses
(i) through (iv)) on a fully diluted basis of the voting Equity Interests held
by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long-term debt, or whose parent holding company’s long-term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

 

48



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a combined or consolidated basis, as of the
end of the Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), either (as the Borrower shall elect) (x) any Second Lien
Intercreditor Agreement if such Liens secure “Second Priority Claims” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such junior Liens than such Second Lien
Intercreditor Agreement (as determined by the Borrower in good faith) or
(z) another intercreditor agreement the terms of

 

49



--------------------------------------------------------------------------------

which are consistent with market terms governing security arrangements for the
sharing of liens on a junior basis at the time such intercreditor agreement is
proposed to be established, as determined by the Borrower and the Administrative
Agent in the reasonable exercise of reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and Holdings, the Borrower or
any Subsidiary as an Assignee, and accepted by the Administrative Agent, in the
form of Exhibit F or such other form as shall be approved by the Administrative
Agent and the Borrower (such approval not to be unreasonably withheld or
delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrower shall elect)
(x) the First Lien Intercreditor Agreement, (y) another intercreditor agreement
not materially less favorable to the Lenders vis-à-vis such pari passu Liens
than the First Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established, as determined by the Borrower and the Administrative Agent in
the exercise of reasonable judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary)).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that with

 

50



--------------------------------------------------------------------------------

respect to any Indebtedness being Refinanced, (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions, expenses, plus an amount equal to any existing commitment utilized
thereunder and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i) and 6.01(z), the weighted average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to the shorter of
(i) the weighted average life to maturity of the Indebtedness being Refinanced
and (ii) the weighted average life to maturity that would result if all payments
of principal on the Indebtedness being Refinanced that were due on or after the
date that is one year following the latest Term B Facility Maturity Date in
effect on the date of incurrence were instead due on the date that is one year
following such Term B Facility Maturity Date, (c) if the Indebtedness being
Refinanced is subordinated in right of payment to the Loan Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Loan Obligations on terms in the aggregate not
materially less favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced and (d) no Permitted Refinancing
Indebtedness shall have greater guarantees or security than the Indebtedness
being Refinanced (except that a Loan Party may be added as an additional
obligor) unless such security is otherwise permitted by Section 6.02 at such
time of incurrence; provided further, that with respect to a Refinancing of
Indebtedness permitted hereunder that is subordinated, such Permitted
Refinancing Indebtedness shall (i) be subordinated to the guarantee by
Subsidiary Loan Parties of the Loan Obligations, and (ii) be otherwise on terms
(excluding interest rate and redemption premiums), taken as a whole, not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“PH Contribution” shall mean, directly or indirectly and in a single transaction
or a series of related transactions, the contribution by CGP of all outstanding
equity interests of the PH Entities to the capital of the Borrower.

“PH Entities” shall mean, collectively, PHWLV, LLC, a Nevada limited liability
company and TSP Owner, LLC, a Delaware limited liability company.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Borrower or any ERISA Affiliate, and (iii) in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

 

51



--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred with respect to capital
projects which are classified as “pre-opening expenses” or “project opening
costs” (or any similar or equivalent caption) on the applicable financial
statements of the Borrower and the Subsidiaries for such period, prepared in
accordance with GAAP.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The Prime Rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such rate.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination on a Pro
Forma Basis, pro forma effect shall be given to any Asset Sale, any acquisition,
Investment, capital expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation, consolidation (including the
Transactions) (or any similar transaction or transactions not otherwise
permitted under Section 6.04 or 6.05 that require a waiver or consent of the
Required Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation, New Project, and any
restructurings of the business of the Borrower or any of its Subsidiaries that
the Borrower or any of its Subsidiaries has determined to make and/or made and
are expected to have a continuing impact and are factually supportable, which
would include cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings, which adjustments the
Borrower determines are reasonable as set forth in a certificate of a Financial
Officer of the Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the

 

52



--------------------------------------------------------------------------------

Reference Period (or occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or relevant transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
and (z) with respect to each New Project which commences operations and records
not less than one full fiscal quarter’s operations during the Reference Period,
the operating results of such New Project shall be annualized on a straight line
basis during such period and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) adjustments to reflect (1) operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions) and (2) all adjustments of the type
used in connection with the calculation of “Projected Run-Rate Adjusted EBITDA –
Pro Forma” as set forth in the Notes Offering Memorandum to the extent such
adjustments, without duplication, continue to be applicable to such Reference
Period. The Borrower shall deliver to the Administrative Agent a certificate of
a Financial Officer of the Borrower setting forth such demonstrable or
additional operating expense reductions, other operating improvements, or
synergies and adjustments pursuant to clause (2) above or cost savings and
information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and the Subsidiaries shall, after giving effect on a Pro Forma Basis to
the relevant transactions (including the assumption, the issuance, incurrence
and permanent repayment of Indebtedness), not be in Default under this
Agreement.

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the

 

53



--------------------------------------------------------------------------------

cost of such construction, additions or development is at least equal to $15.0
million and (ii) any planning processes or preparatory steps undertaken to
implement or further any such construction, additions or developments
contemplated by the foregoing clause (i) of this definition (including, without
limitation, (a) the combination of two or more individual land parcels into one
parcel, (b) the separation or division of one or more individual land parcels
into two or more parcels, (c) the re-zoning of parcels, and (d) demolition work
on parcels).

“Project Financing” shall mean (1) any Capital Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

“Project Notice” shall mean a notice delivered by a Responsible Officer of the
Borrower pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that the Borrower anticipates in good faith will be
undertaken with respect to such Undeveloped Land and identifying the Project
Financing to be entered into in connection with the financing of such Project.

“Projections” shall mean the projections of the Borrower and the Subsidiaries
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Purchase Agreement” shall mean that certain Transaction Agreement dated as of
March 1, 2014, by and among Caesars Entertainment Corporation, Caesars
Entertainment Operating Company, Inc., Caesars License Company, LLC, Harrah’s
New Orleans Management Company, CIC, The Quad, Parball Corporation, JCC Holding,
CAC and CGP and any other agreements or instruments contemplated thereby, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.

“Purchased Properties” shall mean, collectively, all outstanding equity
interests in each of the Cromwell Entities, The Quad and the Bally’s LV
Entities.

“Quad Capex Equity Contribution” shall have the meaning assigned to such term in
Section 5.12.

“Qualified Equity Interests” shall mean any Equity Interests of the Borrower,
Holdings or any Parent Entity other than Disqualified Stock.

 

54



--------------------------------------------------------------------------------

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower or any Parent Entity which generates cash proceeds of
at least $100.0 million.

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any property (real or personal) or equipment (whether through the
direct purchase of property or the Equity Interests of any person owning such
property and whether in a single acquisition or a series of related
acquisitions) or any Undeveloped Land or, to the extent owned by the Borrower or
a Subsidiary on the Closing Date, any Real Property located outside the United
States or (y) assumed by a Qualified Non-Recourse Subsidiary, (ii) is
non-recourse to the Borrower and any Subsidiary (other than a Qualified
Non-Recourse Subsidiary or its Subsidiaries) and (iii) is non-recourse to any
Subsidiary that is not a Qualified Non-Recourse Subsidiary. In addition, the
Indebtedness of CIC and its subsidiaries outstanding on the Closing Date shall
constitute Qualified Non-Recourse Debt.

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created after the Closing Date in
order to finance the acquisition, lease, construction, repair, replacement or
improvement of any property or equipment or any Undeveloped Land or, to the
extent owned by the Borrower or a Subsidiary on the Closing Date, any Real
Property located outside the United States (directly or through one of its
Subsidiaries) that secures Qualified Non-Recourse Debt incurred in respect of
such property and (ii) any Subsidiary of a Qualified Non-Recourse Subsidiary. In
addition, CIC and its subsidiaries shall constitute Qualified Non-Recourse
Subsidiaries as of the Closing Date.

“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of the Borrower or its subsidiaries or in which the Borrower or
any of its subsidiaries, or any property of any of them, is the target, or
(b) any Act of Terrorism the result of which is that passenger deplanements into
the McCarran Airport in Las Vegas, Nevada as reported by Clark County Department
of Aviation (“Deplanements”) in a given fiscal quarter fall, or if the data is
not yet available would reasonably be expected to fall, by 5% or more compared
with Deplanements in the corresponding quarter during the prior year (a
“Material Disruption”) or, as the case may be, the most recent corresponding
quarter in which no Material Disruption occurred or existed.

“Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any leasehold estate) in and to any and all
parcels of or interests in real property owned in fee or leased by any Loan
Party, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of such real property, and appurtenant fixtures incidental to the ownership
or lease thereof.

 

55



--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Amount” shall mean, in connection with any Refinancing of
Indebtedness hereunder, the additional amount of Indebtedness in excess of the
principal amount of Indebtedness being Refinanced that is incurred to fund such
Refinancing; provided that, the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently reduce Loans and/or
replace Commitments substantially simultaneously with the issuance thereof;
(b) the final maturity date of such Refinancing Notes is on or after the Term
Facility Maturity Date or the Revolving Facility Maturity Date, as applicable,
of the Term Loans so reduced or the Revolving Facility Commitments so replaced;
(c) the weighted average life to maturity of such Refinancing Notes is greater
than or equal to the weighted average life to maturity of the Term Loans so
reduced or the Revolving Facility Commitments so replaced, as applicable; (d) in
the case of Refinancing Notes in the form of notes issued under an indenture,
the terms thereof do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of

 

56



--------------------------------------------------------------------------------

the Revolving Facility Commitments so replaced, as applicable (other than
customary offers to repurchase or mandatory prepayment provisions upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default); (e) the other terms of such Refinancing Notes (other than
interest rates, fees, floors, funding discounts and redemption or prepayment
premiums), taken as a whole, are not materially less favorable to the Borrower
and its Subsidiaries than the terms, taken as a whole, applicable to the Term B
Loans (except for covenants or other provisions applicable only to periods after
the Term Facility Maturity Date in effect at the time such Refinancing Notes are
issued), as determined by the Borrower in good faith; (f) there shall be no
obligor in respect of such Refinancing Notes that is not a Loan Party and
(g) Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Replacement L/C Issuer” shall mean, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

 

57



--------------------------------------------------------------------------------

“Replacement L/C Obligations” shall mean, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For all purposes of this Agreement, if on any
date of determination a Replacement Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Replacement Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Replacement Letter of Credit” shall mean any letter of credit issued pursuant
to a Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” shall mean, as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, the
percentage which such Lender’s Replacement Revolving Facility Commitment under
such Replacement Revolving Facility then constitutes of the aggregate
Replacement Revolving Facility Commitments under such Replacement Revolving
Facility (or, at any time after such Replacement Revolving Facility Commitments
shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time, (b) the Outstanding Amount of Replacement Swingline Loans at such
time and (c) the Outstanding Amount of the Replacement L/C Obligations at such
time. The Replacement Revolving Facility Credit Exposure of any Replacement
Revolving Lender at any time shall be the product of (x) such Replacement
Revolving Lender’s Replacement Revolving Credit Percentage of the applicable
Class and (y) the aggregate Replacement Revolving Facility Credit Exposure of
such Class of all Replacement Revolving Lenders, collectively, at such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Replacement Swingline Lender” shall mean, with respect to any Replacement
Revolving Facility, any Replacement Revolving Lender thereunder from time to
time designated by the Borrower as the Replacement Swingline Lender under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

 

58



--------------------------------------------------------------------------------

“Replacement Swingline Loans” shall mean any swingline loan made to the Borrower
pursuant to a Replacement Revolving Facility.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time; provided,
that (i) the Loans, Commitments and Revolving Facility Credit Exposures of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time and (ii) the portion of any Term Loans held by Debt Fund Affiliate Lenders
in the aggregate in excess of 49.9% of the Required Amount of Loans shall be
disregarded in determining Required Lenders at any time. For purposes of the
foregoing, “Required Amount of Loans” shall mean, at any time, the amount of
Loans required to be held by Lenders in order for such Lenders to constitute
“Required Lenders” (without giving effect to the foregoing clause (ii)).

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is greater than 3.00:1.00 but less than or equal to 3.50:1.00,
such percentage shall be 25%, and (b) if the Senior Secured Leverage Ratio at
the end of the Applicable Period is less than or equal to 3.00:1.00, such
percentage shall be 0%.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject
(including any Gaming Laws).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).

 

59



--------------------------------------------------------------------------------

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans established under Section 2.21. The initial amount of
each Lender’s Revolving Facility Commitment shall be set forth in the
Incremental Assumption Agreement or Assignment and Acceptance pursuant to which
such Lender shall have assumed its Revolving Facility Commitment (or Incremental
Revolving Facility Commitment), as applicable. On the date hereof, there are no
Classes of Revolving Facility Commitments. After the date hereof, one or more
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, with respect to any Class of
Revolving Facility Commitments, at any time, the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans of such Class at such time,
and (b) the Outstanding Amount of the L/C Obligations of such Class at such
time. The Revolving Facility Credit Exposure of any Revolving Facility Lender
under any Revolving Facility at any time shall be the product of (x) such
Revolving Facility Lender’s Revolving Facility Percentage under such Revolving
Facility and (y) the aggregate Revolving Facility Credit Exposure under such
Revolving Facility of all Revolving Facility Lenders, collectively, at such
time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or Section 2.21.

“Revolving Facility Maturity Date” shall mean, with respect to any Class of
Revolving Facility Commitments, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

60



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” shall mean, with respect to disbursements and payments in
Dollars, immediately available funds.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit Q, as amended, restated,
supplemented or otherwise modified from time to time.

“Second Priority Liens” shall mean (a) Liens that are “Second Priority Liens”
(as defined in the Second Lien Intercreditor Agreement) and (b) other Liens
(other than Liens securing the Obligations) that are subordinated to the Liens
securing the Obligations pursuant to, and otherwise subject to the terms of, a
Permitted Junior Intercreditor Agreement.

“Second Priority Senior Secured Notes” shall mean the $675.0 million in
aggregate principal amount of the 9.375% Second Priority Senior Secured Notes
due 2022 issued pursuant to the Second Priority Senior Secured Notes Indenture
and any notes issued by the Borrower in exchange for, and as contemplated by,
the Second Priority Senior Secured Notes and the related registration rights
agreement with substantially identical terms as the Second Priority Senior
Secured Notes.

“Second Priority Senior Secured Notes Documents” shall mean the Second Priority
Senior Secured Notes and the Second Priority Senior Secured Notes Indenture.

“Second Priority Senior Secured Notes Escrow Agreement” shall mean that certain
Escrow Agreement, dated as of April 17, 2014, among Caesars Growth Properties
Holdings, LLC and Caesars Growth Properties Finance, Inc., as issuers under the
Second Priority Senior Secured Notes Indenture, and U.S. Bank National
Association, in its capacity as escrow agent and in its capacity as trustee
under the Second Priority Senior Secured Notes Indenture, as amended, restated,
supplemented or otherwise modified from time to time.

“Second Priority Senior Secured Notes Escrow Collateral” shall mean all
“Collateral” as defined in the Second Priority Senior Secured Notes Escrow
Agreement.

“Second Priority Senior Secured Notes Indenture” shall mean the Indenture, dated
as of April 17, 2014, among the Borrower, as issuer, the subsidiary guarantors
party thereto from time to time and U.S. Bank National Association, as trustee,
as amended, restated, supplemented or otherwise modified from time to time.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the Borrower and the applicable Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.

 

61



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each L/C Issuer, each Hedge Bank that is party to
any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank to the extent that such Swap
Agreement is not otherwise designated in writing by the Borrower and the
applicable Hedge Bank to the Administrative Agent to not be included as a
Secured Swap Agreement. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Swap Agreement by a Loan Party shall not
include any Excluded Swap Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Security Agreements (as defined in the Collateral Agreement) and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 4.02, 5.10 or 5.11.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
First Lien Senior Secured Net Debt as of the last day of the Test Period most
recently ended as of such date to (b) EBITDA for the Test Period most recently
ended as of such date, all determined on a combined or consolidated basis in
accordance with GAAP; provided, that the Senior Secured Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis; provided, further,
however, that for purposes of calculating the Senior Secured Leverage Ratio from
and after any Covenant Resumption Date, (i) EBITDA for the fiscal quarter in
which the relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA
for any fiscal quarter following such quarter referred to in clause (i) in which
a Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Borrower and set forth in a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent).

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and the
Subsidiaries on the Closing Date or (ii) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such business
or any business similar, reasonably related, incidental, complementary or
ancillary to any of the foregoing.

 

62



--------------------------------------------------------------------------------

“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law) and (ii) any Subsidiary of a
Special Purpose Receivables Subsidiary.

“Specified L/C Sublimit” shall mean, with respect to any L/C Issuer, such amount
as specified in the agreement pursuant to which such Person becomes an L/C
Issuer hereunder.

“Specified Representations” shall mean the representations and warranties made
in respect of the Borrower and the Guarantors (to the extent applicable) in
Sections 3.01(a) and (d), 3.02(a) and (b)(i)(B), 3.03, 3.10, 3.11, 3.17 (limited
to creation, validity and perfection), 3.19, 3.24 of this Agreement.

“Sponsor” shall mean (i) CGP and each Affiliate of CGP, (ii) Apollo and each
Affiliate of Apollo (but not including, however, any of its portfolio
companies), (iii) TPG and each Affiliate of TPG (but not including, however, any
of its portfolio companies), and (iv) any individual who is a partner or
employee of Apollo Management, L.P., Apollo, the Texas Pacific Group or TPG, to
the extent such individual is licensed by a relevant Gaming Authority on the
Closing Date or thereafter replaces any such licensee.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m., Local Time on the date two Business Days
prior to the date as of which the foreign exchange computation is made or if
such rate cannot be competed as of such date such other date as the
Administrative Agent or the L/C Issuer shall reasonably determine is appropriate
under the circumstances; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

63



--------------------------------------------------------------------------------

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
(First Lien) substantially in the form of Exhibit N, dated as of the Closing
Date, by and between each Subsidiary Loan Party and the Collateral Agent, as
amended, restated, supplemented or otherwise modified from time to time.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date that is set forth on Schedule 1.01(C) and
(b) each other Wholly-Owned Domestic Subsidiary of the Borrower (that is not an
Excluded Subsidiary) that becomes, or is required pursuant to Section 5.10 to
become, a party to the Subsidiary Guarantee Agreement and the Collateral
Agreement after the Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Surveys” shall have the meaning assigned to such term in the definition of
“Collateral Requirement.”

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Swap Agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

64



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority, and all interest,
additions to tax and penalties related thereto.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitment and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean May 5, 2015 (the “Initial Maturity
Date”); provided that at the option of the Borrower (subject to the payment of
the Extension Fee) by notice delivered to the Administrative Agent not later
than five (5) Business Days prior to the Initial Maturity Date, the Term B
Facility Maturity Date shall mean May 5, 2016.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is $700.0
million.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean (a) with respect to the Term B Facility
in effect on the Closing Date, the Term B Facility Maturity Date and (b) with
respect to any other Class of Term Loans, the maturity dates specified therefor
in the applicable Incremental Assumption Agreement.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or any or all of the Incremental
Term Loans made pursuant to Section 2.21.

 

65



--------------------------------------------------------------------------------

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(viii).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other Loan Obligations shall have been paid in full (other than in respect
of contingent indemnification and expense reimbursement claims not then due) and
(c) all Letters of Credit (other than those that have been Cash Collateralized)
have been cancelled or have expired and all amounts drawn or paid thereunder
have been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ending December 31, 2013.

“The Quad” shall mean 3535 LV NewCo, LLC, a Delaware limited liability company.

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrower and the
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness (other than Qualified Non-Recourse Debt) that in each case is then
secured by first-priority Liens on the Collateral, less (ii) without
duplication, the aggregate amount of all Unrestricted Cash and Permitted
Investments of the Borrower and the Subsidiaries on such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test Period most recently ended as of such date, all
determined on a combined or consolidated basis in accordance with GAAP; provided
that the Total Leverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis; provided, further, however, that for purposes of
calculating the Total Leverage Ratio from and after any Covenant Resumption
Date, (i) EBITDA for the fiscal quarter in which the relevant Qualifying Act of
Terrorism shall have occurred, (ii) EBITDA for any fiscal quarter following such
quarter referred to in clause (i) in which a Material Disruption existed and
(iii) EBITDA for the next succeeding fiscal quarter after the latest quarter to
occur of any quarter referred to in clause (i) or (ii) shall, in each case, be
the greater of (1) Substituted EBITDA and (2) actual EBITDA for such quarter.
For the purposes of the foregoing, “Substituted EBITDA” shall mean the EBITDA
for the fiscal quarter immediately preceding the fiscal quarter referred to in
clause (i) of the previous sentence, in each case subject to customary seasonal
adjustments (as determined in good faith by the Borrower and set forth in a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent).

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt (other than Qualified Non-Recourse Debt) of the Borrower and
the Subsidiaries outstanding at such date, less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrower and the Subsidiaries on such date.

 

66



--------------------------------------------------------------------------------

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrower and the Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than Qualified Non-Recourse Debt) that in each case is then secured by
Liens on the Collateral, less (ii) without duplication, the aggregate amount of
all Unrestricted Cash and Permitted Investments of the Borrower and the
Subsidiaries on such date.

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a combined or consolidated basis in accordance
with GAAP; provided that the Total Secured Leverage Ratio shall be determined
for the relevant Test Period on a Pro Forma Basis; provided, further, however,
that for purposes of calculating the Total Secured Leverage Ratio from and after
any Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Borrower and set forth in a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent).

“TPG” shall mean, collectively, TPG Partners V, L.P. and other affiliated
co-investment partnerships.

“Transaction Documents” shall mean the Purchase Agreement, the Loan Documents,
the Escrowed Credit Agreement and the Second Priority Senior Secured Notes
Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, the Transaction Documents and the transactions
contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement and the other Loan Documents, the creation of the
Liens pursuant to the Security Documents, and the borrowings and other
extensions of credit hereunder, (b) the consummation of the Acquisition and the
performance of the Purchase Agreement, (c) the Equity Financing, (d) the sale
and issuance of the Second Priority Senior Secured Notes, (e) the loan
borrowings under the Escrowed Credit Agreement, (f) the transactions described
under “Summary – Recent Developments” in the Notes Offering Memorandum, to the
extent contemplated to occur at any time, and (g) the payment of all fees and
expenses in connection therewith to be paid on, prior or subsequent to the
Closing Date.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

 

67



--------------------------------------------------------------------------------

“Undeveloped Land” shall mean, (i) all Real Property set forth on Schedule
1.01(D), (ii) all undeveloped land acquired after the Closing Date and (iii) any
operating property of the Borrower or any Subsidiary that is subject to a
casualty event that results in such property ceasing to be operational.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c)(i).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or the
Subsidiaries that would not appear as “restricted” on a combined or consolidated
balance sheet of the Borrower and the Subsidiaries, including without limitation
all “cage cash”.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(E), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder after the
Closing Date by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date and so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.04, (c) without duplication of clause (b), any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 6.04, and (c) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under the Second
Priority Senior Secured Notes Indenture and all Permitted Refinancing
Indebtedness in respect thereof constituting Material Indebtedness and (3) any
subsidiary of an Unrestricted Subsidiary. The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) immediately after
giving effect to such Subsidiary Redesignation, the Borrower shall be in Pro
Forma Compliance, and (iii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clause (i).

 

68



--------------------------------------------------------------------------------

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Lender” shall mean any Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p)(ii).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p)(ii).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a combined or consolidated basis at any date of determination, Current Assets
at such date of determination minus Current Liabilities at such date of
determination; provided, that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and

 

69



--------------------------------------------------------------------------------

Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable. No Default or Event of Default shall arise as a result of any
limitation or threshold set forth in Dollars in Article VI or paragraph (f) or
(j) of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.06. Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

 

70



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender with a Term B Loan Commitment agrees to make Term B Loans in
Dollars to the Borrower on the Closing Date in an aggregate principal amount not
to exceed its Term B Loan Commitment;

(b) after the incurrence of an Incremental Revolving Facility Commitment, each
Lender with a Revolving Facility Commitment of a Class agrees to make Revolving
Facility Loans of such Class in Dollars to the Borrower from time to time during
the Availability Period for such Class of Revolving Facility in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Facility
Credit Exposure of such Class exceeding such Lender’s Revolving Facility
Commitment of such Class and (ii) the Revolving Facility Credit Exposure of such
Class exceeding the total Revolving Facility Commitments under such Class of
Revolving Facility. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans;

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment;

(d) amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Revolving Facility Loans
of any Class shall be made by the Revolving Facility Lenders of such Class
ratably in accordance with their respective Revolving Facility Percentages of
such Class on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Borrowing of Revolving Facility Loans or Term
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided, that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

 

71



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.05(c), at
the time that each Term Borrowing or Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple; provided, that an ABR Revolving
Facility Borrowing under any Revolving Facility may be in an aggregate amount
that is equal to the entire unused balance of the Revolving Facility Commitments
thereunder. Borrowings of more than one Type and under more than one Facility
may be outstanding at the same time; provided, that there shall not at any time
be more than a total of 4 Eurocurrency Borrowings outstanding under the Term
Facilities plus up to an additional 4 Eurocurrency Borrowings in respect of each
Incremental Term Facility and an additional 6 Eurocurrency Borrowings in respect
of each Incremental Revolving Facility.

SECTION 2.03. Requests for Borrowings. (a) To request a Revolving Facility
Borrowing and/or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 10:00 a.m., Local Time, three Business Days before the date of
any proposed Borrowing denominated in Dollars or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., Local Time, on the Business Day of the
proposed Borrowing; provided, that, to request a Borrowing on the Closing Date,
the Borrower shall notify the Administrative Agent of such request by telephone
not later than 5:00 p.m., Local Time, one Business Day prior to the Closing
Date. Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by a Responsible Officer of the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Incremental Revolving
Facility Loans (and, if so, specifying the Class of Commitments under which such
Borrowing is being made), Term B Loans, Other Term Loans, Refinancing Term Loans
or Replacement Revolving Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

72



--------------------------------------------------------------------------------

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing or Term Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the date on which the L/C Issuer’s Letter of Credit
Commitment shall have become effective until the Letter of Credit Expiration
Date, to issue Letters of Credit under any Revolving Facility denominated in
Dollars or other currencies other than Dollars as may be acceptable to the
Administrative Agent and the L/C Issuers in their sole discretion for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with clause (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Facility
Lenders under each Revolving Facility severally agree to participate in Letters
of Credit issued under such Revolving Facility for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit under
any Revolving Facility, (w) the total Revolving Facility Credit Exposure under
such Revolving Facility shall not exceed the total Revolving Facility
Commitments under such Revolving Facility, (x) no Lender’s Revolving Facility
Credit Exposure under such Revolving Facility shall exceed such Lender’s
Revolving Facility Commitment under such Revolving Facility, (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the L/C Obligations with respect to any L/C Issuer shall not exceed the
applicable Specified L/C Sublimit of such L/C Issuer then in effect. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower or any Subsidiary may, during
the foregoing period with respect to any Revolving Facility, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

73



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension (or such longer period as may be agreed by the L/C Issuer and the
Borrower); or

(B) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date for such Revolving
Facility (except to the extent the Borrower provides Cash Collateral pursuant to
documentation reasonably satisfactory to the Collateral Agent and the L/C
Issuer), unless all the Revolving Facility Lenders under such Revolving Facility
have approved such expiry date (such approval not to be unreasonably withheld or
delayed).

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Revolving Facility Lender’s obligations to fund under
Section 2.05(c) exists or any Revolving Facility Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Facility Lender to eliminate
the L/C Issuer’s Fronting Exposure with respect to such Revolving Facility
Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

74



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof and the Revolving Facility
under which such Letter of Credit is being issued; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Facility Lender, the Administrative Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4.01 shall not then be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall,

 

75



--------------------------------------------------------------------------------

on the requested date, issue a Letter of Credit for the account of the Borrower
(or the applicable Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit under any Revolving Facility, each Revolving Facility Lender under such
Revolving Facility shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Facility Percentage under such Revolving Facility times the amount of
such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit under any Revolving Facility
has been issued, the Revolving Facility Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date under such Revolving Facility (except to the extent the
Borrower provides Cash Collateral pursuant to documentation reasonably
satisfactory to the Collateral Agent and the L/C Issuer); provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Majority Lenders under the Revolving
Facility have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Facility Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.01 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit under any Revolving Facility that permits the automatic reinstatement
of all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued under any Revolving Facility, except as provided in
the following sentence, the Revolving Facility Lenders under such Revolving
Facility shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after

 

76



--------------------------------------------------------------------------------

such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit
such reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Majority
Lenders under the Revolving Facility have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Facility
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied (treating such reinstatement as an L/C
Credit Extension for purposes of this clause) and, in each case, directing the
L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than (1) 1:00 p.m., Local Time,
on the date that the L/C Issuer provides notice to the Borrower of any payment
by the L/C Issuer under a Letter of Credit or (2) 11:00 a.m., Local Time, on the
next succeeding Business Day (if such notice is provided after 10:00 a.m., Local
Time, on the date such notice is given) (each such applicable date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer (and the L/C Issuer shall
promptly notify the Administrative Agent of any failure by the Borrower to so
reimburse the L/C Issuer by such time) in an amount equal to the amount of such
drawing and in the applicable currency or Dollars if requested by the L/C
Issuer. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Facility Lender under
the Revolving Facility pursuant to which such Letter of Credit was issued of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Revolving Facility Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of ABR
Revolving Loans under the Revolving Facility under which such Letter of Credit
was issued to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum Borrowing Minimums or
Borrowing Multiples, but subject to the amount of the unutilized portion of the
Revolving Facility Commitments under such Revolving Facility and the conditions
set forth in Section 4.01 (other than the delivery of a Borrowing Request). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, at the Administrative Agent’s Office for the
applicable currency in an amount equal to its Revolving Facility Percentage
under such Revolving Facility of the Unreimbursed Amount not later than 1:00
p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.05(c)(iii), each Revolving
Facility Lender that so makes funds

 

77



--------------------------------------------------------------------------------

available shall be deemed to have made an ABR Revolving Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars or in the applicable currency.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate specified in Section 2.13(c). In such event, each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Facility Lender in satisfaction of its participation obligation
under this Section 2.05.

(iv) Until each Revolving Facility Lender funds its ABR Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Facility Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a revolving Facility under which such Lender has a Revolving
Facility Commitment, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Facility Lender may have against the L/C Issuer, the Borrower, any
Subsidiary or any other person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Borrowing Request). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s ABR Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Facility
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

78



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage thereof under the applicable Revolving Facility in Dollars and in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of any
Letter of Credit under any Revolving Facility is required to be returned under
any of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender under such Revolving Facility shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Facility Percentage under
such Revolving Facility thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Facility Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

79



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Facility Lender and the Borrower agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility under which such Letter of Credit was
issued, as applicable; (ii) any action taken or omitted in the absence of gross
negligence, bad faith or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.05(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
special, indirect, consequential or exemplary damages suffered by the Borrower
which the Borrower proves were caused by the L/C Issuer’s willful misconduct,
bad faith or gross negligence determined by a final non-appealable judgment of a
court of competent jurisdiction or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information

 

80



--------------------------------------------------------------------------------

to the contrary, and the L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(d), 2.22 and 7.01 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of Sections 2.05, 2.11(d),
2.22 and 7.01, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”), in each case, pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders under any Revolving Facility under which a Letter of Credit is
Cash Collateralized, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Except as otherwise
agreed to by the Administrative Agent, Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at The Bank of New York.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings, fees and costs
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

(k) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to any
then existing L/C Issuer) to act as an L/C Issuer hereunder. In the event that
there shall be more than one L/C Issuer hereunder, each reference to

 

81



--------------------------------------------------------------------------------

“the L/C Issuer” hereunder with respect to any L/C Issuer shall refer to the
person that issued such Letter of Credit and each such additional L/C Issuer
shall be entitled to the benefits of this Agreement as an L/C Issuer to the same
extent as if it had been originally named as the L/C Issuer hereunder. Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
each L/C Issuer (other than the then existing L/C Issuer) will also deliver to
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
issued by it that are outstanding at such time together with such other
information as the Administrative Agent may reasonably request.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
(i) 2:00 p.m., Local Time, in the case of any ABR Loan and (ii) 10:00 a.m.,
Local Time, in the case of any Eurocurrency Loan, in each case, on the Business
Day specified in the applicable Borrowing Request. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
Borrowing Request; provided, however, that if, on the date the Borrowing Request
with respect to a Revolving Facility Borrowing is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 2:00 p.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of

 

82



--------------------------------------------------------------------------------

the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. The Borrower may elect different
options with respect to different portions of the affected Revolving Facility
Borrowing or Term Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request in the form
of Exhibit D and signed by a Responsible Officer of the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

 

83



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) each Eurocurrency
Revolving Facility Borrowing shall, unless repaid, be continued as a
Eurocurrency Revolving Facility Borrowing with an Interest Period of one month’s
duration.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of any
Class shall terminate on the Revolving Facility Maturity Date with respect to
such Class.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each such
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $1.0 million and not less than $5.0
million (or, if less, the remaining amount of such Class of Revolving Facility
Commitments) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 under
such Revolving Facility, the Revolving Facility Credit Exposure of such Class
(excluding any Cash Collateralized Letter of Credit) would exceed the total
Revolving Facility Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
clause (b) of this Section at least three Business Days prior to the effective
date of such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided, that a notice
of termination or reduction of the Revolving Facility Commitments of any Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by

 

84



--------------------------------------------------------------------------------

notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of a Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if requested by such payee, to such payee and its registered
assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section,

 

85



--------------------------------------------------------------------------------

(i) the Borrower shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing on the last day of the
first full fiscal quarter of the Borrower after the Closing Date) and on the
applicable Term Facility Maturity Date, or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a “Term B
Loan Installment Date”), in an aggregate principal amount of the Term B Loans
equal to (A) in the case of quarterly payments due prior to the applicable Term
Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of Term B Loans outstanding on the Closing Date, and (B) in the case of
such payment due on the applicable Term Facility Maturity Date, an amount equal
to the then unpaid principal amount of the Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”);

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
any Class shall be due and payable on the Revolving Facility Maturity Date with
respect to such Class.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans pro rata among each Term
Facility, with the application thereof being applied to the remaining
installments thereof as the Borrower may direct; provided that, subject to the
pro rata application to Loans outstanding within any Class of Term Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Borrower may specify (so long as the initial Term B
Loans incurred on the Closing Date are allocated at least their pro rata share
of such prepayment);

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct; and

(iii) any prepayment of Term Loans of a particular Class pursuant to
Section 2.11(g) or 9.04(i) shall be applied to the remaining installments of
such Class of Term Loans on a pro rata basis.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term Loans in the applicable Class or Classes of Term Loans
(including Refinancing Term Loans and Other Term Loans, if any) to be repaid,
pro rata based on the aggregate principal amount of outstanding Term Loans in
the applicable Class or Classes, irrespective of whether such outstanding Term
Loans are ABR Loans or Eurocurrency Loans (other than with respect to Other Term
Loans or Refinancing Term Loans, to the extent the Incremental Assumption

 

86



--------------------------------------------------------------------------------

Agreement relating thereto does not so require); provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.11(e), then, with respect to such mandatory prepayment,
prior to the repayment of any Term Loan, the Borrower may select the Borrowing
or Borrowings to be prepaid and shall notify the Administrative Agent by
telephone (confirmed by electronic means) of such selection not later than 12:00
p.m., Local Time, (i) in the case of an ABR Borrowing, at least one Business Day
before the scheduled date of such prepayment and (ii) in the case of a
Eurocurrency Borrowing, at least three Business Days before the scheduled date
of such prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in each case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Repayments of Eurocurrency Borrowings pursuant to this Section 2.10 shall be
accompanied by accrued interest on the amount repaid to the extent required by
Section 2.13(d).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, upon prior notice in accordance with Section 2.10(d). Each
such notice shall be signed by a Responsible Officer of the Borrower and shall
specify the date and amount of such prepayment and the Class(es) and the Type(s)
of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s pro rata share of such prepayment.

(b) Subject to Section 2.11(e) and (f), the Borrower shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10; provided that, with respect to Net Proceeds
from Asset Sales, the Borrower may use a portion of such Net Proceeds to prepay
or repurchase any First Lien Notes or other Indebtedness that is secured by pari
passu Liens on the Collateral permitted by Section 6.02, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds
multiplied by (y) a fraction, (A) the numerator of which is the outstanding
principal amount of such Indebtedness with a pari passu lien on the Collateral
and (B) the denominator of which is the sum of the outstanding principal amount
of such Indebtedness and the outstanding principal amount of all Classes of Term
Loans.

(c) Subject to Section 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrower shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the amount by
which the Required Percentage of such Excess Cash Flow exceeds $5.0 million,
minus (ii) the sum of (A) the amount of any voluntary prepayments during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (A), the amount of any voluntary prepayments after
the end of such Excess Cash Flow Period but before the date of prepayment under
this clause (c)) of

 

87



--------------------------------------------------------------------------------

Term Loans (it being understood that the amount of any such payment constituting
a below-par Permitted Loan Purchase shall be calculated to equal the amount of
cash used and not the principal amount deemed prepaid therewith) and (B) the
amount of any permanent voluntary reductions during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this clause
(B), the amount of any permanent voluntary reductions after the end of such
Excess Cash Flow Period but before the date of prepayment under this clause (c))
of Revolving Facility Commitments to the extent that an equal amount of
Revolving Facility Loans was simultaneously repaid, to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10. Not later than the date on
which the payment is required to be made pursuant to the foregoing sentence for
each applicable Excess Cash Flow Period, the Borrower will deliver to the
Administrative Agent a certificate signed by a Financial Officer of the Borrower
setting forth the amount, if any, of Excess Cash Flow for such fiscal year, the
amount of any required prepayment in respect thereof and the calculation thereof
in reasonable detail.

(d) If the Administrative Agent notifies the Borrower at any time that the
Revolving Facility Credit Exposure at such time exceed an amount equal to 105%
of the Revolving Facility Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall (at the Borrower’s option)
prepay Revolving Facility Loans and/or the Borrower shall Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce the Revolving
Facility Credit Exposure as of such date of payment to an amount not to exceed
100% of the Revolving Facility Commitments then in effect. The Administrative
Agent may, at any time and from time to time after any such initial deposit of
such Cash Collateral, request that additional Cash Collateral be provided in
order to protect against the results of further exchange rate fluctuations.

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment other than pursuant to
Section 2.11(h) (a “Waivable Mandatory Prepayment”) of the Term Loans, not less
than three Business Days prior to the date (the “Required Prepayment Date”) on
which the Borrower elects (or is otherwise required) to make such Waivable
Mandatory Prepayment, the Borrower shall notify the Administrative Agent of the
amount of such prepayment, and the Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Term Loan of the amount of such
Lender’s pro rata share of such Waivable Mandatory Prepayment and such Lender’s
option to refuse such amount. Each such Lender may exercise such option by
giving written notice to the Administrative Agent of its election to do so on or
before the second Business Day prior to the Required Prepayment Date (it being
understood that any Lender which does not notify the Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option). On the Required Prepayment Date, the Borrower
shall pay to the Administrative Agent the amount of the Waivable Mandatory
Prepayment less the amount of Declined Proceeds, which amount shall be applied
by the Administrative Agent to prepay the Term Loans of those Lenders that have
elected to accept such Waivable Mandatory Prepayment (each, an “Accepting
Lender”) (which prepayment shall be applied to the scheduled installments of
principal of the Term Loans in the applicable Class(es) of Term Loans in
accordance with paragraphs (c) and (d) of Section 2.10), and the Borrower may
retain a portion of the Waivable Mandatory Prepayment in an amount equal to that
portion of the Waivable Mandatory Prepayment otherwise payable to those Lenders
that have elected to exercise such option and

 

88



--------------------------------------------------------------------------------

decline such Waivable Mandatory Prepayment (such declined amounts, the “Declined
Proceeds”). Such Declined Proceeds shall be retained by the Borrower and may be
used for any purpose not otherwise prohibited by this Agreement.

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited, restricted or delayed by applicable local law from being repatriated
to the United States, the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.11(b) or Section 2.11(c) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly use commercially
reasonable efforts to take all actions in its reasonable control that is
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds or Excess Cash
Flow is permitted under the applicable local law, such repatriation will be
effected and such repatriated Net Proceeds or Excess Cash Flow will be promptly
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to Section 2.11(b) or
Section 2.11(c), to the extent provided herein and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any or all of such
Net Proceeds or Excess Cash Flow would have a material adverse tax cost
consequence with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that, in the case of this clause (ii), on or before
the date on which any Net Proceeds or Excess Cash Flow so retained would
otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or Section 2.11(c), (x) the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.

(g) (i) Notwithstanding anything to the contrary in Section 2.11(a) or 2.18(c)
(which provisions shall not be applicable to this Section 2.11(g)), the Borrower
shall have the right at any time and from time to time to prepay Term Loans
and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans of any Class and/or Revolving Facility Loans of any
Class on a pro rata basis with all Lenders of such Class, and after giving
effect to any Discounted Voluntary Prepayment, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations as of such date, unless
the Borrower shall concurrently with the payment of the purchase price by the
Borrower for such Revolving Facility Loans, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(g) in the amount

 

89



--------------------------------------------------------------------------------

of any such excess Outstanding Amount of the L/C Obligations and (B) the
Borrower shall deliver to the Administrative Agent a certificate of the Chief
Financial Officer of the Borrower stating (1) that no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.11(g) has been satisfied and (3) the aggregate principal amount of
Term Loans and/or Revolving Facility Loans so prepaid pursuant to such
Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit G (each, a “Discounted Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans and/or repay Revolving
Facility Loans of an applicable Class (with a corresponding permanent reduction
in Revolving Facility Commitments of such Class) in each case in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $5.0 million. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term Loans and/or Revolving Facility
Loans of the applicable Class, (B) a discount range (which may be a single
percentage) selected by the Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of
Term Loans or Revolving Facility Loans of such Class (the “Discount Range”) and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”). Upon receipt of a Discounted Prepayment Option
Notice with respect to Revolving Facility Loans, the Administrative Agent shall
notify the L/C Issuer thereof and Discounted Voluntary Prepayments in respect
thereof shall be subject to the consent of the L/C Issuer, such consent not to
be unreasonably withheld or delayed.

(iii) Upon receipt of a Discounted Prepayment Option Notice and receipt by the
Administrative Agent of any required consent from the L/C Issuer in accordance
with Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit H (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans and/or Revolving Facility Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans and/or Revolving Facility Loans of the
applicable Class(es) specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for Term Loans and/or
Revolving Facility Loans of the applicable Class(es) (the “Applicable
Discount”), which

 

90



--------------------------------------------------------------------------------

Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.11(g)(ii) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans and/or Revolving Facility Loans (or the respective portions
thereof) (with, in the case of Revolving Facility Loans, a corresponding
permanent reduction in Revolving Facility Commitments) of the applicable
Class(es) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.16), upon irrevocable notice substantially in
the form of Exhibit I (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 P.M. Local time, three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.

 

91



--------------------------------------------------------------------------------

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Administrative Agent in consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

(h) Promptly upon the acquisition by the Borrower, directly or indirectly, of
all outstanding equity interests in the Harrah’s New Orleans Entities, the
consummation of the PH Contribution and the release of the proceeds of the Term
B Loans made under (and as defined in) the Escrowed Credit Agreement from
escrow, the Borrower shall repay the Term B Loans in full.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the date that is three Business
Days after the last Business Day of March, June, September and December in each
year, and the date on which the Revolving Facility Commitments of such Lender
shall be terminated as provided herein, a commitment fee in Dollars (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated) at a rate equal to the Applicable Commitment Fee with
respect to such Lender. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. The Commitment Fee due
to each Lender shall commence to accrue on the date on which such Lender’s
Revolving Facility Commitment shall have become effective and shall cease to
accrue on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender; provided that at any time that an L/C
Issuer has Fronting Exposure to a Defaulting Lender, until such Fronting
Exposure has been reduced to zero, the L/C Participation Fee attributable to
such Fronting Exposure in respect of Letters of Credit issued by such L/C Issuer
shall be payable to such L/C Issuer) under any Revolving Facility, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and the date on which the Revolving Facility
Commitments of all the Lenders under such Revolving Facility shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) on such Lender’s
Revolving Facility Percentage of the daily aggregate Outstanding Amount of L/C
Obligations (excluding the portion thereof attributable to Unreimbursed Amounts)
of such Class, during the preceding quarter (or shorter period commencing with
the date on which such Lender’s Revolving Facility Commitment shall have become
effective or ending with the Revolving Facility Maturity Date with respect to
such

 

92



--------------------------------------------------------------------------------

Revolving Facility or the date on which the Revolving Facility Commitments of
such Class shall be terminated) at the rate per annum equal to the Applicable
Margin for Eurocurrency Revolving Facility Borrowings of such Class made by such
Lender effective for each day in such period and (ii) to each L/C Issuer, for
its own account (x) three Business Days after the last Business Day of March,
June, September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in Dollars in respect of each Letter of Credit issued by such L/C
Issuer for the period from and including the date of issuance of such Letter of
Credit to and including the termination of such Letter of Credit, computed at a
rate equal to 1/8 of 1% per annum of the daily stated amount of such Letter of
Credit), plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any drawing thereunder, such L/C Issuer’s customary
documentary and processing fees and charges (collectively, “L/C Issuer Fees”).
All L/C Participation Fees and L/C Issuer Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

(e) The Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date, as fee compensation for the funding of such
Lender’s Term B Loan, a closing fee in an amount equal to 1.00% of the stated
principal amount of such Lender’s Term B Loan, payable to such Lender from the
proceeds of its Term B Loan as and when funded on the Closing Date (the “Closing
Fee”). Such Closing Fee will be in all respects fully earned, due and payable on
the Closing Date and nonrefundable and non-creditable thereafter.

(f) If the Borrower elects to extend the Term B Facility Maturity Date from the
Initial Maturity Date to May 5, 2016 in accordance with the definition of Term B
Facility Maturity Date, the Borrower shall pay to the Administrative Agent on
behalf of each Lender holding Term B Loans on the Initial Maturity Date an
extension fee in an amount equal to 1.00% of the principal amount of such
Lender’s Term B Loans outstanding on the Initial Maturity Date (the “Extension
Fee”).

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

 

93



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility and (iii) in the case of the
Term Loans, on the applicable Term Facility Maturity Date; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, and (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

(e) All Adjusted Eurocurrency Rate interest hereunder shall be computed on the
basis of a year of 360 days, and all interest computed by reference to the ABR
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable ABR,
Adjusted Eurocurrency Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, as applicable, for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Adjusted Eurocurrency Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no

 

94



--------------------------------------------------------------------------------

longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in the applicable currency shall be ineffective and in the case of
any Borrowing denominated in Dollars, such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto as an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any Tax with respect to any Loan
Document or any Eurocurrency Loan made by it or any Letter of Credit or
participation therein (other than Taxes indemnifiable under Section 2.17 or
Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
L/C Issuer, as applicable, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower

 

95



--------------------------------------------------------------------------------

and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or L/C Issuer, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without withholding
or deduction for any Taxes except as required by law; provided, that if any
applicable withholding agent shall be required to withhold or deduct any Taxes
in respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable by the applicable Loan Party

 

96



--------------------------------------------------------------------------------

shall be increased as necessary so that after all required withholding or
deductions have been made (including withholding or deductions applicable to
additional sums payable under this Section 2.17) the applicable Lender (or, in
the case of a payment to the Administrative Agent for its own account, the
Administrative Agent), receives an amount equal to the sum it would have
received had no such withholding or deductions been made, (ii) the applicable
withholding agent shall make such withholding or deductions and (iii) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes payable by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party, (ii) duly completed copies of Internal
Revenue Service Form W-8ECI (or any subsequent versions thereof or successors
thereto), (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code,
(x) a certificate in a form reasonably satisfactory to the Administrative Agent
(a “Non-Bank Certificate”), and (y) duly completed copies of Internal Revenue
Service Form W-8BEN (or any subsequent versions thereof or successors thereto),
(iv) to the extent the Foreign Lender is not the beneficial owner (e.g., where
the Foreign Lender is a partnership or participating Lender), duly completed
copies of Internal Revenue Service Form W-8IMY, together with appropriate forms
and certificates described in Sections 2.17(e)(i) through (iii) and any
additional Form W-8IMYs, withholding statements and other information as may be
required by law (provided that, where a Foreign Lender is a partnership (and not
a participating Lender) and one or more of its direct or indirect partners are
claiming the portfolio interest

 

97



--------------------------------------------------------------------------------

exemption, the Foreign Lender may provide the Non-Bank Certificate on behalf of
such direct or indirect partners) or (v) any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(f) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding on or before the date such
U.S. Lender becomes a party and upon the expiration of any form previously
delivered by such U.S. Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment.

(h) Notwithstanding any other provision of Section 2.17(e), (f) or (g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(i) Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation previously provided pursuant to Sections 2.17(e),
(f) or (g) obsolete, expired or inaccurate in any respect, deliver promptly to
the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

(j) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or the Administrative Agent,
as the case may be, shall use reasonable efforts to cooperate with the Borrower
as the Borrower may reasonably request in contesting such Tax; provided that
nothing in this Section 2.17(j) shall obligate any Lender or the Administrative
Agent to take any action that such person, in its sole judgment, determines may
result in a material detriment to such person. The Borrower shall indemnify and
hold each Lender and the Administrative Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrower pursuant to this Section 2.17(j). Any refund received from a successful
contest shall be governed by Section 2.17(k).

 

98



--------------------------------------------------------------------------------

(k) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
Lender in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the applicable Loan Party’s
request, provide such Loan Party with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential). A Lender
or the Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim. This Section 2.17(k) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
in good faith to be confidential) to the Loan Parties or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to a Loan Party the payment of which would place such
Lender in a less favorable net after tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

(l) If any Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower, on or before
the date on which it becomes a party to this Agreement, with two duly completed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Administrative Agent is exempt from U.S. federal backup
withholding. If any Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), on or before the date on which it
becomes a party to this Agreement, it shall provide (1) Internal Revenue Service
Form W-8ECI (or any successor form) with respect to payments to be received by
it as a beneficial owner and (2) Internal Revenue Service Form W-8IMY (or any
successor form), together with required accompanying documentation, with respect
to payments to be received by it on behalf of the Lenders. Each Administrative
Agent shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided pursuant to this Section 2.17(l) obsolete,
expired or inaccurate in any respect, deliver promptly to the Borrower updated
or other appropriate documentation (including any new documentation reasonably
requested by the Borrower) or promptly notify the Borrower in writing of its
legal ineligibility to do so. Notwithstanding

 

99



--------------------------------------------------------------------------------

anything to the contrary, nothing in this Section 2.17(l) shall require any
Administrative Agent to provide any documentation that it is not legally
eligible to provide as a result of any Change in Law after the date hereof.

(m) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m., Local Time, on the date specified herein. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable L/C Issuer as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in Letters of Credit
resulting in such Lender receiving

 

100



--------------------------------------------------------------------------------

payment of a greater proportion of the aggregate amount of its Term Loans,
Revolving Facility Loans and participations in Letters of Credit and accrued
interest thereon than the proportion received by any other Lender entitled
thereto, then the Lender receiving such greater proportion shall purchase
participations in the Term Loans, Revolving Facility Loans and participations in
Letters of Credit of other Lenders entitled thereto to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders entitled
thereto ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Facility Loans and
participations in Letters of Credit; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including, without limitation, pursuant to Section 2.11(g) and
Section 9.04(i)) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letters of Credit to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in

 

101



--------------------------------------------------------------------------------

the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the L/C Issuer), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in L/C Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless, in the case of an assignment
of Term Loans, such assignee is a Lender, an Affiliate of a Lender or an
Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan and the L/C Issuer); provided, that: (a) all Obligations
of the Borrower owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment
(including any amount

 

102



--------------------------------------------------------------------------------

payable pursuant to Section 2.11(a)) and (b) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. No action
by or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04; provided, that if such
Non-Consenting Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent) to either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount at the time such Incremental Commitments are established from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion. Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5.0 million and a minimum
amount of $10.0 million or equal to the remaining Incremental Amount or in each
case such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”) and (iii) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be commitments to make term loans with
terms identical to Term B Loans or commitments to make term loans with pricing
terms and/or amortization and/or participation in mandatory prepayments or
commitment reductions and/or maturity and/or junior ranking as to security
and/or other terms different from the Term B Loans (“Other Term Loans”).

 

103



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that

(i) except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(ii) through (iv) of this proviso, be determined by the Borrower and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) the same terms as the Term B Loans, as applicable, or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent,

(ii) the Other Term Loans shall rank pari passu or, at the option of the
Borrower, junior in right of security with the Term B Loans (provided, that if
such Other Term Loans rank junior in right of security with the Term B Loans,
(x) such other Term Loans shall be established as a separate facility from the
Term B Facility, (y) such Other Term Loans shall be subject to a Permitted
Junior Intercreditor Agreement and (z), for the avoidance of doubt, shall not be
subject to clause (viii) below),

(iii) the final maturity date of any Other Term Loans shall be no earlier than
the latest Term B Facility Maturity Date in effect on the date of incurrence,

(iv) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term B
Loans,

(v) [reserved],

(vi) [reserved],

(vii) [reserved],

(viii) with respect to any Other Term Loan that ranks pari passu in right of
security with the Term B Loans, the All-in Yield shall be the same as that
applicable to the Term B Loans on the Closing Date, except that the All-in Yield
in respect of any such Other Term Loan may exceed the All-in Yield in respect of
such Term B Loans on the Closing Date by no more than 0.50%, or if it does so
exceed such All-in Yield (such difference, the “Term Yield Differential”) then
the Applicable Margin (or the “LIBOR floor” as provided in the following
proviso) applicable to such Term B Loans shall be increased such that after
giving effect to such increase, the Term Yield Differential shall not exceed
0.50%; provided that, to the extent any portion of the Term Yield Differential
is attributable to a higher “LIBOR floor” being applicable to such Other Term
Loans, such floor shall only be included in the calculation of the Term Yield
Differential to the extent such floor is greater than the Adjusted Eurocurrency
Rate in effect for an Interest Period of three months’ duration at such time,
and, with respect to such excess, the

 

104



--------------------------------------------------------------------------------

“LIBOR floor” applicable to the outstanding Term B Loans shall be increased to
an amount not to exceed the “LIBOR floor” applicable to such Other Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding, and

(ix) the Other Term Loans may participate on a pro rata basis or a less than pro
rata basis (but not a greater than pro rata basis) than the Term B Loans in any
mandatory prepayment hereunder.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments evidenced thereby as provided for in Section 9.08(e). Any amendment
to this Agreement or any other Loan Document that is necessary to effect the
provisions of this Section 2.21 and any such collateral and other documentation
shall be deemed “Loan Documents” hereunder and such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, no Default or Event
of Default shall have occurred and be continuing or would result therefrom or
(ii) in the case of an Incremental Term Loan Commitment or Incremental Revolving
Facility Commitment incurred in connection with a Permitted Business Acquisition
or another Investment permitted hereunder, on the date of such effectiveness, no
Event of Default under Section 7.01(b), (c), (h) or (i) shall have occurred and
be continuing or would result therefrom.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments, when originally made, are included
in each Borrowing of the applicable Class of outstanding Revolving Facility
Loans on a pro rata basis. The Borrower agrees that Section 2.16 shall apply to
any conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clauses (e) through (i) of this Section 2.21), pursuant to one or more offers
made from time to time by the Borrower to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments, on a pro rata basis (based, in the case
of an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable) and on the same terms
(“Pro Rata Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Lenders

 

105



--------------------------------------------------------------------------------

from time to time to extend the maturity date of such Lender’s Loans and/or
Commitments of such Class and to otherwise modify the terms of such Lender’s
Loans and/or Commitments of such Class pursuant to the terms of the relevant Pro
Rata Extension Offer (including without limitation increasing the interest rate
or fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the amortization schedule in respect of such Lender’s Loans). For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, in the case of an offer to the Lenders under any Class of
Term Loans, that all of the Term Loans of such Class and, in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Facility Commitments in respect of such Revolving Facility are, in each case,
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrower and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Incremental Term Loan for such Lender (if such Lender is extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”)) or an
Incremental Revolving Facility Commitment for such Lender (if such Lender is
extending an existing Revolving Facility Commitment (such extended Revolving
Facility Commitment, an “Extended Revolving Facility Commitment”)).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
the existing Class of Term Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the weighted average life to
maturity of any Extended Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees, any other pricing terms,
participation in mandatory prepayments and commitment reductions and final
maturity (which shall be determined by the Borrower and set forth in the Pro
Rata Extension Offer), any Extended Revolving Facility Commitment shall have
(x) the same terms as an existing Class of Revolving Facility Commitments or
(y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent, and (v) any Extended Term Loans and/or Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Facility Commitments evidenced thereby as
provided for in Section 9.08(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto. If provided in
any Incremental Assumption Agreement with respect to any Extended Revolving
Facility Commitments, and with the consent

 

106



--------------------------------------------------------------------------------

of each L/C Issuer, participations in Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby and (v) all Extended Term Loans,
Extended Revolving Facility Commitments and all obligations in respect thereof
shall be Loan Obligations of the relevant Loan Parties under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clause (j) through (o) of this Section 2.21), the Borrower may by written notice
to the Administrative Agent establish one or more additional tranches of term
loans under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not less than five Business Days after the date on
which such notice

 

107



--------------------------------------------------------------------------------

is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion); provided that:
(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans (except
that no Default or Event of Default pursuant to Section 7.01(b), (c), (h) or
(i) shall have occurred and be continuing); (ii) the weighted average life to
maturity of such Refinancing Term Loans shall be no shorter than the then
remaining weighted average life to maturity of the refinanced Term Loans;
(iii) such Refinancing Term Loans shall not have a final maturity date prior to
the maturity of the refinanced Term Loans; (iv) there are no borrowers or
guarantors in respect of the Refinancing Term Loans that are not the Borrower or
a Loan Party; and (v) all other terms applicable to such Refinancing Term Loans
(other than provisions relating to original issue discount, upfront fees,
interest rates or any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms and final maturity which shall be as agreed
between the Borrower and the Lenders providing such Refinancing Term Loans)
taken as a whole shall be substantially similar to, or not materially more
favorable to the Lenders providing such Refinancing Term Loans than, the terms,
taken as a whole, applicable to the Term B Loans (except to the extent such
covenants and other terms apply solely to any period after the latest final
maturity of the Term Loans in effect on the date of incurrence of such
Refinancing Term Loans), as determined by the Borrower in good faith. In
addition, notwithstanding the foregoing, the Borrower may establish Refinancing
Term Loans to refinance and/or replace all or any portion of a Revolving
Facility Commitment (regardless of whether Revolving Facility Loans are
outstanding under such Revolving Facility Commitments at the time of incurrence
of such Refinancing Term Loans), so long as (i) the aggregate amount of such
Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof and (ii) if
the Revolving Facility Credit Exposure outstanding on the Refinancing Effective
Date would exceed the aggregate amount of Revolving Facility Commitments
outstanding in each case after giving effect to the termination of such
Revolving Facility Commitments, the Borrower shall take one or more of the
actions contemplated by Section 2.11(d) such that such Revolving Facility Credit
Exposure does not exceed such aggregate amount of Revolving Facility Commitments
in effect on the Refinancing Effective Date after giving effect to the
termination of such Revolving Facility Commitments (it being understood that
such Refinancing Term Loans may be provided by the Lenders holding the Revolving
Facility Commitments being terminated and/or by any other Person that would be a
permitted Assignee hereunder).

(k) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Agreement, be designated as an increase in any previously established
Class of Term Loans made to the Borrower.

 

108



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) and Section 2.18(c) (which provisions shall not be applicable to
clauses (l) through (o) of this Section 2.21), the Borrower may by written
notice to the Administrative Agent establish one or more additional Facilities
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replaces in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied to the extent required by the relevant Incremental Assumption
Agreement governing such Refinancing Term Loans (except that no Default or Event
of Default pursuant to Section 7.01(b), (c), (h) or (i) shall have occurred and
be continuing); (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date prior to the latest
Revolving Facility Maturity Date in effect at the time of incurrence; (iv) there
are no borrowers or guarantors in respect of the Refinancing Term Loans that are
not the Borrower or a Loan Party; (v) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Facility Commitments and
(y) the amount of any letter of credit sublimit and swingline commitment under
such Replacement Revolving Facility which shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Facility Commitments,
the Administrative Agent and the Replacement L/C Issuer and Replacement
Swingline Lender, if any, under such Replacement Revolving Facility Commitments)
taken as a whole shall be substantially similar to, or not materially more
favorable to the Lenders providing such Replacement Revolving Facility
Commitments than, those, taken as a whole, applicable to the then outstanding
Revolving Facility (except to the extent such covenants and other terms apply
solely to any period after the latest final maturity of the Revolving Facility
Commitments in effect on the date of incurrence of such Replacement Revolving
Facility Commitments) as determined by the Borrower in good faith. In addition,
the Borrower may establish Replacement Revolving Facility Commitments to
refinance and/or replace all or any portion of a Term Loan hereunder (regardless
of whether such Term Loan is repaid with the proceeds of Replacement Revolving
Loans or otherwise), so long as the aggregate amount of such Replacement
Revolving Facility Commitments does not exceed the aggregate amount of Term
Loans repaid at the time of establishment thereof (it being understood that such
Replacement Revolving Facility Commitment may be provided by the Lenders holding
the Term Loans being repaid and/or by any other Person that would be a permitted
Assignee hereunder).

 

109



--------------------------------------------------------------------------------

(m) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
(such Person, a “Replacement Revolving Lender”) to provide all or a portion of
the Replacement Revolving Facility Commitments; provided that any Lender offered
or approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in letters
of credit and swingline loans under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Credit Percentages.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last

 

110



--------------------------------------------------------------------------------

date of Interest Periods for multiple Eurocurrency Borrowings under the
Revolving Facilities fall on the same day, such Eurocurrency Borrowings shall be
considered a single Eurocurrency Borrowing and (ii) the initial Interest Period
with respect to any Eurocurrency Borrowing of Incremental Loans may, at the
Borrower’s option, be of a duration of a number of Business Days that is less
than one month, and the Adjusted Eurocurrency Rate with respect to such initial
Interest Period shall be the same as the Adjusted Eurocurrency Rate applicable
to any then-outstanding Eurocurrency Borrowing as the Borrower may direct, so
long as the last day of such initial Interest Period is the same as the last day
of the Interest Period with respect to such outstanding Eurocurrency Borrowing.

SECTION 2.22. Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.05, the “Revolving
Facility Percentage” of each non-Defaulting Lender under such Revolving Facility
shall be computed without giving effect to the Revolving Facility Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit under such Revolving Facility in connection with such
reallocation shall not exceed the Available Unused Commitment of such Lender.

(ii) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Majority
Lenders.”

(iii) Cash Collateral. To the extent the reallocation pursuant to clause
(i) above is insufficient for any reason to cover the L/C Issuer’s Fronting
Exposure to a Defaulting Lender, the Borrower shall Cash Collateralize such
uncovered Fronting Exposure pursuant to arrangements reasonably satisfactory to
the Administrative Agent.

(iv) Limitation on Letters of Credit. Notwithstanding anything to the contrary
set forth herein, so long as any Lender is a Defaulting Lender, no L/C Issuer
shall have any obligation to issue, amend or renew any Letter of Credit at any
time there is Fronting Exposure, unless the L/C Issuer is satisfied that it will
have no Fronting Exposure after giving effect thereto.

(v) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender on account of its Loans or participations under the Revolving Facility
Commitments (whether voluntary or mandatory, at maturity, following an Event of
Default or otherwise) or received by the Administrative Agent from a Defaulting
Lender pursuant to Section 9.06, shall be applied at

 

111



--------------------------------------------------------------------------------

such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or L/C Issuer against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(v) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(vi) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (vi)(A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (vii) below, (y) pay to each L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(vii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated

 

112



--------------------------------------------------------------------------------

without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.01 are satisfied at the time of
such reallocation and (y) such reallocation does not cause the aggregate
Revolving Facility Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Facility Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(viii) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Facility Loans and funded and
unfunded participations in Letters of Credit under the applicable Revolving
Facility to be held on a pro rata basis by the Lenders in accordance with their
Revolving Facility Percentages under such Revolving Facility (without giving
effect to Section 2.22(i)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Qualified IPO of the Borrower), the Borrower and each of
the Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

 

113



--------------------------------------------------------------------------------

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of the Loan Parties of each of the Loan Documents to which it
is a party, and the borrowings hereunder and the Transactions (a) have been duly
authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by the Borrower and such Loan Parties and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation
applicable to the Borrower or any such Loan Party, (B) the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
the Borrower or any such Loan Party, (C) any applicable order of any court or
any rule, regulation or order of any Governmental Authority applicable to the
Borrower or any such Loan Party or (D) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which the Borrower or any such Subsidiary Loan Party is a party or by which any
of them or any of their property is or may be bound, (ii) violate, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Loan Party, other than the
Liens created by the Loan Documents and liens permitted hereunder.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing and continuation statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and any
successor offices, (c) recordation of the Mortgages, (d) such actions, consents
and approvals under Gaming Laws or from Gaming Authorities the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect, (e) such as have been made or obtained and are in full force and
effect, (f) such other actions, consents and approvals the failure of which to
be obtained or made would not reasonably be expected to have a Material Adverse
Effect and (g) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) [Reserved]

 

114



--------------------------------------------------------------------------------

(b) The audited combined balance sheets and the related audited combined
statements of comprehensive income, stockholders’ equity and cash flows of the
Purchased Properties and the Harrah’s New Orleans Entities and their combined or
consolidated Subsidiaries for the fiscal years ended December 31, 2012 and 2013,
reported on by and accompanied by a report from Deloitte & Touche LLP, copies of
which have heretofore been furnished to each Lender, present fairly in all
material respects the combined financial position of the Purchased Properties
and the Harrah’s New Orleans Entities and their respective combined or
consolidated Subsidiaries as at such date and the combined results of operations
and cash flows of the Purchased Properties and the Harrah’s New Orleans Entities
and their combined or consolidated Subsidiaries for the years then ended.

SECTION 3.06. No Material Adverse Effect. After December 31, 2013, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrower and its Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) The Borrower and its Subsidiaries have complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrower or the Subsidiaries has
received any written notice of any pending or, to the knowledge of the Borrower,
threatened condemnation proceeding affecting any material portion of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation
that remains unresolved as of the Closing Date.

(d) As of the Closing Date, none of the Borrower and the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such Subsidiary.

 

115



--------------------------------------------------------------------------------

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of the Subsidiaries or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law (including the USA
PATRIOT Act), rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) The Borrower and each Subsidiary are in compliance in all material respects
with all Gaming Laws that are applicable to them and their businesses, except
where a failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrower and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) Neither the making of any Loan (or the extension of any Letter of Credit)
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board.

SECTION 3.11. Investment Company Act. None of the Borrower and the Subsidiaries
is required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

116



--------------------------------------------------------------------------------

SECTION 3.12. Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for
Permitted Business Acquisitions and project development and, in the case of
Letters of Credit, for the back-up or replacement of existing letters of credit)
and (b) the Borrower will use the proceeds of the Initial Term B Loans made on
the Closing Date to finance a portion of the Transactions and for the payment of
Transaction Expenses.

SECTION 3.13. Tax Returns.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments due and payable by it (and made adequate provision (in
accordance with GAAP) for the payment of all Taxes not yet due and payable)
through the date of the applicable Credit Event, including in its capacity as a
withholding agent (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP); and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of the Borrower
and the Subsidiaries, there are no claims being asserted in writing with respect
to any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Borrower, the
Subsidiaries, the Transactions and any other transactions contemplated thereby
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated thereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto prior to the date hereof).

(b) The Projections, estimates and other forward-looking information and
information of a general economic nature prepared by or on behalf of the
Borrower or any of its Representatives and that have been made available to any
Lenders or the Administrative Agent

 

117



--------------------------------------------------------------------------------

in connection with the Transactions or the other transactions contemplated
thereby (i) have been prepared in good faith based upon assumptions believed by
the Borrower to be reasonable as of the date thereof (it being understood such
Projections are as to future events and are not to be viewed as facts, such
Projections are subject to significant uncertainties and contingencies and that
actual results during the period or periods covered by any such Projections may
differ significantly from the projected results, and that no assurances can be
given that the projected results will be realized), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan that is, or has in
the five years preceding the date of this Agreement been, sponsored or
maintained by Holdings, the Borrower or any Subsidiary is in compliance with the
applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past five years as to which Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) as of the most recent valuation
date preceding the date of this Agreement, no Plan has any material Unfunded
Pension Liability; (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) none of Holdings, the Borrower, the Subsidiaries or the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any withdrawal liability to any Multiemployer Plan; and
(vi) none of Holdings, the Borrower or the Subsidiaries has engaged in a
“prohibited transaction” (as defined in Section 406 of ERISA and Code
Section 4975) in connection with any employee pension benefit plan (as defined
in Section 3(2) of ERISA) that would subject Holdings, the Borrower or any
Subsidiary to tax.

SECTION 3.16. Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice has been received by the Borrower or any
of its Subsidiaries, and there are no judicial, administrative or other actions,
suits or proceedings pending or, to the Borrower’s knowledge, threatened which
allege a violation of or liability under any Environmental Laws, in each case
relating to the Borrower or any of its Subsidiaries which has not been addressed
and cured in accordance with Environmental Laws, (ii) each of the Borrower and
the Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all Environmental Laws and is in
compliance with the terms of such permits, licenses and other approvals and with
all other Environmental Laws, (iii) no Hazardous Material is located at, on or
under any property currently owned, operated or leased or, to the Borrower’s
knowledge, formerly owned, operated or leased, by the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries or transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of its Subsidiaries under any

 

118



--------------------------------------------------------------------------------

Environmental Laws and (iv) there are no agreements in which the Borrower or any
of its Subsidiaries has expressly assumed or undertaken responsibility for any
known or reasonably likely liability or obligation of any other person arising
under or relating to Environmental Laws, which in any such case has not been
made available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by the delivery of such
certificates or promissory notes or the filing of Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b) When the Collateral Agreement or IP Security Agreements are properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office (to the extent a security interest can be perfected by such filings),
and, with respect to Collateral in which a security interest cannot be perfected
by such filings, upon the proper filing of the financing statements referred to
in paragraph (a) above, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in the domestic
registered or pending copyrights, patents and trademarks included in the
Collateral, in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 and Section 5.11 will be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the applicable Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have valid Liens with record notice to third parties on, and security

 

119



--------------------------------------------------------------------------------

interest in, all right, title, and interest of the applicable Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) no Loan Party makes any representation or warranty as to
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned by
the Loan Parties. As of the Closing Date, the Loan Parties own in fee all the
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by the Loan Parties
as the lessee and the addresses thereof. As of the Closing Date, the Loan
Parties have in all material respects valid leases in all the Real Property set
forth as being leased by them as the lessee in the Perfection Certificate except
to the extent set forth therein.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Borrower and the Subsidiaries on a
combined or consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Borrower and
the Subsidiaries on a combined or consolidated basis; (ii) the present fair
saleable value of the property of the Borrower and the Subsidiaries on a
combined or consolidated basis will be greater than the amount that will be
required to pay the probable liability of the Borrower and the Subsidiaries on a
combined or consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and the Subsidiaries on a
combined or consolidated basis will be able to pay their debts and liabilities,
direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and (iv) the Borrower and the Subsidiaries on a
combined or consolidated basis will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Closing Date.

(b) On the Closing Date, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or

 

120



--------------------------------------------------------------------------------

any of its subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries; (b) the hours worked
and payments made to employees of the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable law
dealing with such matters; and (c) all payments due from the Borrower or any of
the Subsidiaries or for which any claim may be made against the Borrower or any
of the Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary to the extent required by GAAP. Except
as, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which the Borrower or
any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.21. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) the Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, trademarks, service marks or
trade names, copyrights or mask works, domain names, data, databases, trade
secrets, applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, (b) to the best knowledge of the Borrower, the
Borrower and the Subsidiaries are not infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person, and (c) no claim
or litigation regarding any of the foregoing is pending or, to the knowledge of
the Borrower, threatened in writing.

SECTION 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Material Indebtedness of any Loan
Party permitted to be incurred hereunder constituting Indebtedness that is
subordinated in right of payment to the Loan Obligations.

SECTION 3.24. Anti-Money Laundering and Economic Sanctions Laws.

(a) As of the Closing Date, to the knowledge of senior management of each Loan
Party, no Loan Party, none of its Subsidiaries, none of its controlled
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or controlled Affiliate has violated or is in
violation of any applicable Anti-Money Laundering Law in any material respect.

 

121



--------------------------------------------------------------------------------

(b) To the knowledge of senior management of each Loan Party, no Loan Party,
none of its Subsidiaries, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such controlled Affiliate that is acting or benefiting in any
capacity in connection with the Loans (i) is an Embargoed Person or (ii) except
as otherwise authorized by OFAC, otherwise permitted for U.S. persons by a U.S.
Governmental Authority or by any rule, regulation or order of a U.S.
Governmental Authority, will use any proceeds of the Loans or Letters of Credit,
or lend, contribute or otherwise make available such proceeds to any Person for
the purpose of financing the activities of or with any Person or in any country
or territory that, at the time of funding or facilitation, is an Embargoed
Person.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(d) None of the Borrower and the Subsidiaries (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner that violates Section 2 of such executive order,
or (iii) is a person on the list of “Specially Designated Nationals and Blocked
Persons” or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to
permit any L/C Credit Extension hereunder (each, a “Credit Event”) are subject
to the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each L/C Credit Extension (other than the Closing Date):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of an L/C Credit Extension, the applicable L/C Issuer and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 2.05(b).

 

122



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time of and immediately after each Borrowing or L/C Credit Extension
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, no Event
of Default or Default shall have occurred and be continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing or L/C Credit Extension as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Lenders (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include delivery of a signed signature
page of this Agreement by facsimile or other means of electronic transmission
(e.g., “pdf”)) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
special counsel for the Loan Parties, and (ii) each local counsel specified on
Schedule 4.02(b), in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to the
Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

 

123



--------------------------------------------------------------------------------

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit J and signed by a Financial Officer of the
Borrower confirming the solvency of the Borrower and the Subsidiaries on a
combined or consolidated basis after giving effect to the Transactions on the
Closing Date.

(f) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least one Business Day prior to the Closing
Date, reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.

 

124



--------------------------------------------------------------------------------

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral
Requirement”) and subject to the grace periods and post-closing periods set
forth in such definition, the Collateral Requirement shall be satisfied (or
waived pursuant to the terms hereof) as of the Closing Date.

(h) The Administrative Agent shall have received, three (3) Business Days prior
to the Closing Date, all documentation and other information required by
Section 9.20, to the extent such information has been requested not less than
ten (10) Business Days prior to the Closing Date.

(i) [reserved].

(j) The Lenders shall have received the financial statements referred to in
Section 3.05.

(k) The Acquisition shall have been consummated or shall be consummated
simultaneously or substantially concurrently with the closing under this
Agreement.

(l) [reserved].

(m) Prior to, simultaneously, or substantially concurrently with the closing
under this Agreement, CGP shall have contributed in cash in the form of common
equity or other Equity Interests on terms reasonably acceptable to the
Administrative Agent, and which shall be further contributed as common equity to
the Borrower, in an aggregate amount of at least $566.0 million (the “Equity
Financing”).

(n) On the Closing Date, after giving effect to the Transactions, the Borrower
and its Subsidiaries shall have no outstanding third party debt for borrowed
money other than (i) the Loans and other extensions of credit under this
Agreement, (ii) the loans under the Escrowed Credit Agreement and the Second
Priority Senior Secured Notes, (iii) Indebtedness of the Cromwell Entities under
the Credit Agreement, dated as of November 2, 2012, among CEC, Corner Investment
Propco, LLC, the lenders party thereto and Credit Suisse AG, Cayman Islands
Branch, as administrative agent and collateral agent and (iv) Indebtedness
permitted by Section 6.01(a) or other Indebtedness approved by the
Administrative Agent in its reasonable discretion.

(o) The Administrative Agent shall have received in the case of a Borrowing, a
Borrowing Request required by Section 2.03 or, in the case of an L/C Credit
Extension, the L/C Issuers and the Administrative Agent shall have received a
Letter of Credit Application as required by Section 2.05(b).

(p) (i) The Acquired Business Representations and the Specified Representations
shall be true and correct in all material respects as of the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case, such representations and warranties shall be true
and correct in all material respects as of such earlier date) and (ii) since the
date of the Purchase Agreement, there has been no Material Adverse Effect (as
defined in the Purchase Agreement) and (iii) the Borrower shall have delivered
to the Administrative Agent a certificate as to the satisfaction of clauses
(i) and (ii) of this Section 4.02(p).

 

125



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that the Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of the Borrower or Subsidiaries (to the extent they
exceed estimated liabilities) are acquired by the Borrower or a Wholly-Owned
Subsidiary of the Borrower in such liquidation or dissolution, except that
Borrower and Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as otherwise permitted under
Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted), from time to time make, or cause to be made, all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith, if any, may be
properly conducted at all times (in each case except as permitted by this
Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such

 

126



--------------------------------------------------------------------------------

risks as are customarily maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations and,
as soon as reasonably practicable after the Closing Date, cause the Loan Parties
to be listed as insured and the Collateral Agent to be listed as a co-loss payee
on property and property casualty policies and as an additional insured on
liability policies. Notwithstanding the foregoing, the Borrower and the
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in the same general line of business
in the same general area usually self-insure.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “special
flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), the Borrower and the
Subsidiaries shall obtain flood insurance to the extent required to comply with
Flood Insurance Laws.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of its Subsidiaries, hereby agrees, to the extent permitted by law,
to waive, and further agrees to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any
L/C Issuer and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties; and

(iii) the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date satisfies for all purposes the requirements
of this Section 5.02.

SECTION 5.03. Taxes. Pay and discharge promptly when due all Taxes, imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all material lawful claims
which, if unpaid, might give rise to a Lien (other than a Permitted Lien) upon
such properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any

 

127



--------------------------------------------------------------------------------

such Tax, assessment, charge, levy or claim where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and the
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books adequate reserves in accordance with GAAP with respect thereto or (b) the
failure to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 105 days (or, if applicable, such other time period as specified in
the SEC’s rules and regulations with respect to non-accelerated filers for the
filing of annual reports on Form 10-K), following the end of each fiscal year
(commencing with the fiscal year ending December 31, 2014), a combined or
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal year and the combined or
consolidated results of their operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year, which
combined or consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Borrower or any Material Subsidiary as a going concern, other than solely
with respect to, or resulting solely from an upcoming maturity date under any
series of Indebtedness occurring within one year from the time such opinion is
delivered) to the effect that such combined or consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a combined or consolidated
basis in accordance with GAAP (it being understood that the delivery by the
Borrower of annual reports on Form 10-K of the Borrower and its combined or
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) Within 60 days (or, if applicable, such other time period as specified in
the SEC’s rules and regulations with respect to non-accelerated filers for the
filing of quarterly reports on Form 10-Q) (or, in the case of the first fiscal
quarter for which quarterly financial statements are required to be delivered
hereunder, within 75 days following the end of such fiscal quarter), following
the end of each of the first three fiscal quarters of each fiscal year
(commencing with the fiscal quarter ending March 31, 2014), a combined or
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and the Subsidiaries as of the
close of such fiscal quarter and the combined or consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which combined or consolidated balance sheet and related
statements of operations and cash flows shall be accompanied by customary
management’s discussion and analysis and certified by a Financial Officer of the
Borrower as fairly presenting, in all material respects, the financial position
and

 

128



--------------------------------------------------------------------------------

results of operations of the Borrower and the Subsidiaries on a combined or
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the Borrower of quarterly reports on Form 10-Q of the Borrower and their
combined or consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, and
(y) concurrently with any delivery of financial statements under paragraph
(a) above, if the accounting firm is not restricted from providing such a
certificate by its policies, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO of the Borrower), the Borrower or any of the Subsidiaries
with the SEC, or after an initial public offering, distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this paragraph (d) shall be deemed delivered for purposes of this Agreement
when posted to the website of the Borrower or the website of the SEC (or
Holdings or any Parent Entity referred to in Section 5.04(h));

(e) within 105 days after the beginning of each fiscal year (or such later date
as the Administrative Agent may agree), a reasonably detailed combined or
consolidated annual budget for such fiscal year (including a projected combined
or consolidated balance sheet of the Borrower and the Subsidiaries as of the end
of the following fiscal year, and the related combined or consolidated
statements of projected cash flow and projected income), including a description
of underlying assumptions with respect thereto (collectively, the “Budget”),
which Budget shall in each case be accompanied by the statement of a Financial
Officer of the Borrower to the effect that, the Budget is based on assumptions
believed by such Financial Officer to be reasonable as of the date of delivery
thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than twice a year unless an Event of Default has occurred and is continuing, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

 

129



--------------------------------------------------------------------------------

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings (prior to a
Qualified IPO of the Borrower), the Borrower or any of the Subsidiaries
(including without limitation with regard to compliance with the USA PATRIOT
Act), or compliance with the terms of any Loan Document, as in each case the
Administrative Agent may reasonably request (for itself or on behalf of the
Lenders); and

(h) (i) in the event that the Borrower elects to report at a Parent Entity’s
level on a combined or consolidated basis, such combined or consolidated
reporting at such Parent Entity’s level in a manner consistent with that
described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
(together with a reconciliation showing any necessary adjustments to reflect the
financial condition of the Borrower) will satisfy the requirements of such
paragraphs and (ii) notwithstanding the foregoing, it is understood and agreed
that until such time as the Borrower shall have filed a registration statement
with the SEC with respect to the Second Priority Senior Secured Notes, the
combined or consolidated financial statements required by this Section 5.04 may
be satisfied by the delivery of financial statements that are prepared on a
basis consistent with the presentation thereof in the Notes Offering Memorandum.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO of the Borrower) or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against Holdings, the Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect;

(e) promptly after the same are available, copies of any written communication
to the Borrower or any of its Subsidiaries from any Gaming Authority advising it
of a material violation of, or material non-compliance with, any Gaming Law by
the Borrower or any of its Subsidiaries; and

 

130



--------------------------------------------------------------------------------

(f) the Borrower’s determination of the commencement or termination of a
Covenant Suspension Period.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
all Gaming Laws and the Economic Sanction Laws, except that the Borrower and the
Subsidiaries need not comply with any laws, rules, regulations and orders of any
Governmental Authority then being contested by any of them in good faith by
appropriate proceedings, and except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that this Section 5.06 shall not apply to Environmental
Laws, which are the subject of Section 5.09, or to laws related to Taxes, which
are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings (prior to a Qualified IPO of
the Borrower), the Borrower or any of the Subsidiaries at reasonable times, upon
reasonable prior notice to the Borrower, and as often as reasonably requested
and to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to the Borrower to discuss the affairs, finances and condition of
Holdings (prior to a Qualified IPO of the Borrower), the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor (so
long as the Borrower has the opportunity to participate in any such discussions
with such accountants), in each case, subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral Requirement and to cause
the Collateral Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon

 

131



--------------------------------------------------------------------------------

reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents, subject in each case to paragraph (g) below.

(b) If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the Borrower) in an amount greater than $15.0 million is acquired by any Loan
Party after the Closing Date (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets constituting Excluded
Property), such Loan Party will (i) promptly as practicable notify the
Collateral Agent thereof and (ii) take or cause the Subsidiary Loan Parties to
take such actions as shall be reasonably requested by the Collateral Agent to
grant and perfect such Liens (subject to any Permitted Liens), including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition (which for this
clause (c) shall include the improvement of any Real Property that was not Owned
Real Property that results in it qualifying as Owned Real Property) of and will
grant and cause each of the Subsidiary Loan Parties to grant to the Collateral
Agent security interests in, and mortgages on, such Owned Real Property of any
Loan Parties that are not Mortgaged Property as of the Closing Date, to the
extent acquired after the Closing Date, within 90 days after such acquisition
(or such later date as the Collateral Agent may agree in its reasonable
discretion), pursuant to documentation substantially in the form of Exhibit E or
in such other form as is reasonably satisfactory to the Collateral Agent (each,
an “Additional Mortgage”) and constituting valid and enforceable Liens subject
to no other Liens except Permitted Liens at the time of recordation thereof,
record or file, and cause each such Subsidiary Loan Party to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary Loan Party to pay,
in full, all Taxes, fees and other charges required to be paid in connection
therewith, in each case subject to paragraph (g) below. Unless otherwise waived
by the Collateral Agent, with respect to each such Additional Mortgage, the
Borrower shall deliver to the Collateral Agent contemporaneously therewith a
flood hazard determination (along with an executed borrower’s notice and
evidence of insurance as necessary), leasehold documentation, including an
estoppel and consent agreement and a recorded lease or memorandum thereof, as
necessary, opinions of local counsel, a title insurance policy and a survey and
otherwise comply with the Collateral Requirements applicable to Mortgages and
Mortgaged Property. Notwithstanding the foregoing in this paragraph (c), to the
extent that the Borrower anticipates in good faith (1) delivering a Project
Notice to the Administrative Agent with respect to any such Owned Real Property
acquired after the Closing Date within forty-five (45) days following such
acquisition and (2) that such Project Notice would result in the release of a
Mortgage securing the Obligations pursuant to Section 5.11(a) (if there were a
Mortgage on such Owned Real Property), then the Borrower shall not be required
to deliver an Additional Mortgage with respect to such Owned Real Property
pursuant to this paragraph (c) (and such Owned Real Property will instead be
subject to Section 5.11 below). If the Borrower has not delivered a Project
Notice with respect to such Owned Real Property within such forty-five (45) day
period, then the Borrower shall promptly take the actions required to be taken
pursuant to this paragraph (c).

 

132



--------------------------------------------------------------------------------

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Domestic
Subsidiary (other than an Excluded Subsidiary), within fifteen (15) Business
Days after the date such Wholly-Owned Domestic Subsidiary is formed or acquired
(or such longer period as the Collateral Agent may reasonably agree), notify the
Collateral Agent thereof and, within twenty (20) Business Days after the date
such Wholly-Owned Domestic Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree (or, with respect to clauses (g) and
(h) of the definition of “Collateral Requirement,” within 90 days after such
formation or acquisition or such longer period as set forth therein or as the
Collateral Agent may agree in its reasonable discretion, as applicable), cause
the Collateral Requirement to be satisfied with respect to such Domestic
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Domestic Subsidiary owned by or on behalf of any Loan Party, subject in each
case to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary constitutes a “first tier”
Foreign Subsidiary of a Loan Party, within fifteen (15) Business Days after the
date such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree), notify the Collateral Agent thereof and, within
twenty (20) Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject in each
case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

(g) The Collateral Requirement and the other provisions of this Section 5.10 and
the other provisions of the Loan Documents with respect to Collateral need not
be satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) any Real Property held by the Borrower or any of its
Subsidiaries as a lessee under a lease (except for those leases set forth on
Schedule 1.01(A)) or any Real Property owned in fee that is not Owned Real
Property, (ii) motor vehicles and other assets subject to certificates of title
and letter of credit rights (in each case, other than to the extent a Lien on
such assets or such rights can be

 

133



--------------------------------------------------------------------------------

perfected by filing a UCC-1), and commercial tort claims with a value of less
than $10.0 million, (iii) pledges and security interests not effective under, or
prohibited by, applicable law, rule, regulation (including any Gaming Law) or
enforceable contractual obligation not in violation of Section 6.09(c) binding
on the assets that existed at the time of the acquisition thereof and was not
created or made binding on the assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets (A) owned on the
Closing Date or (B) acquired after the Closing Date with Indebtedness of the
type permitted pursuant to clauses (i) or (j) of Section 6.01) (in each case,
except to the extent such prohibition is unenforceable after giving effect to
the applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code of any applicable jurisdiction), (iv) assets to the extent a security
interest in such assets could reasonably be expected to result in material
adverse tax consequences (as determined in good faith by the Borrower),
(v) those assets as to which the Collateral Agent and the Borrower reasonably
agree that the costs or other consequence of obtaining or perfecting such a
security interest or perfection thereof are excessive in relation to the value
of the security to be afforded thereby, (vi) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
other Loan Party) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (viii) pending United States “intent-to-use” trademark
applications for which a verified statement of use or an amendment to allege use
has not been filed with and accepted by the United States Patent and Trademark
Office, (ix) other customary exclusions under applicable local law or in
applicable local jurisdictions set forth in the Security Documents, (x) any
Excluded Securities, (xi) all assets of Holdings, (xii) for the avoidance of
doubt, any assets owned by, or the Equity Interests of, any Qualified
Non-Recourse Subsidiary or any Special Purpose Receivables Subsidiary or any
other asset securing any Qualified Non-Recourse Debt or any Permitted
Receivables Financing (which shall in no event constitute Collateral hereunder,
nor shall any Qualified Non-Recourse Subsidiary or Special Purpose Receivables
Subsidiary be a Loan Party hereunder) and (xiii) the Escrowed Credit Agreement
Escrow Collateral prior to the date on which the Liens granted on such Escrowed
Credit Agreement Escrow Collateral are terminated pursuant to the terms of the
Escrowed Credit Agreement Escrow Agreement and the Second Priority Senior
Secured Notes Escrow Collateral prior to the date on which the Liens granted on
such Second Priority Senior Secured Notes Escrow Collateral are terminated
pursuant to the terms of the Second Priority Senior Secured Notes Escrow
Agreement; provided, that the Borrower may in its sole discretion elect to
exclude any property from the definition of Excluded Property. Notwithstanding
anything to the contrary in this Agreement, the Collateral Agreement, the
Holdings Guarantee Agreement or any other Loan Document, (i) the Collateral
Agent may grant extensions of time or waiver of requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise

 

134



--------------------------------------------------------------------------------

be required by this Agreement or the other Loan Documents, (ii) no foreign law
governed security documents or perfection under foreign law shall be required,
(iii) Liens required to be granted from time to time pursuant to the Collateral
Requirement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in the applicable jurisdiction, as otherwise agreed between the Administrative
Agent and the Borrower, (iv) to the extent any Mortgaged Property is located in
a jurisdiction with mortgage recording or similar tax, the amount secured by the
Security Document with respect to such Mortgaged Property shall be limited to
the fair market value of such Mortgaged Property as determined in good faith by
the Borrower (subject to any applicable laws in the relevant jurisdiction or
such lesser amount agreed to by the Collateral Agent), (v) there shall be no
control, lockbox or similar arrangements nor any control agreements relating to
the Borrower’s and its subsidiaries’ bank accounts (including deposit,
securities or commodities accounts) and (vi) there shall be no landlord,
mortgagee or bailee waivers and no notices shall be required to be sent to
account debtors or other contractual third parties.

(h) The Borrower shall, or shall cause the applicable Loan Parties to, satisfy
the requirements listed on Schedule 5.10 within the timeframes indicated
thereon.

SECTION 5.11. Real Property Development Matters.

(a) Releases of Mortgaged Property. In the event that the Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged Property or Mortgaged Properties constituting Undeveloped Land
identifying the applicable Mortgaged Property or Properties, providing a
reasonable description of the Project that the Borrower anticipates in good
faith to be undertaken with respect to such Mortgaged Property or Properties
constituting Undeveloped Land and identifying the Project Financing to be
entered into in connection with the financing of such Project, then, if (x) the
terms of such Project Financing require the release of the Mortgage securing the
Obligations and (y) in the case of Undeveloped Land acquired after the Closing
Date, the Borrower is in Pro Forma Compliance after giving effect to such
Project Financing, on the later of the date that is ten (10) Business Days
following the date of the delivery of the Project Notice to the Administrative
Agent and the date a mortgage or other security document securing the Project
Financing is executed and delivered for recording pending, or is executed and
delivered substantially concurrently with, the release of the Mortgage securing
the Obligations, the security interest and Mortgage on the applicable Mortgaged
Property or Properties shall be automatically released, all without delivery of
any instrument or performance of any act by any party (and any Loan Party shall
be permitted to take any action in connection therewith consistent with such
release including, without limitation, the filing of UCC termination
statements). In connection with any such termination or release, the
Administrative Agent and Collateral Agent shall execute and deliver (or cause to
be executed or delivered) to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, mortgage releases
(including partial mortgage releases in the case where the Mortgaged Property
covered by any Mortgage includes Mortgaged Property not subject to such release)
and UCC termination statements), and will duly assign and transfer to such Loan
Party any such applicable Mortgaged Property. Any execution and delivery of
documents pursuant to this Section 5.11 shall be without recourse to or warranty
by the Administrative Agent or Collateral Agent. With respect to any Owned Real
Property owned by any Loan Party that is subject to a Project Financing pursuant
to this Section 5.11, no second lien mortgages may be placed on such Owned Real
Property while such Project Financing is outstanding.

 

135



--------------------------------------------------------------------------------

(b) New Mortgages on Developed Properties.

(i) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the final completion of construction (as defined in the applicable
engineering, procurement and construction contract) of any Project for which a
Project Notice was previously delivered to the Administrative Agent, the
Borrower shall notify the Administrative Agent of the completion of such Project
and, to the extent permitted by the terms of the applicable Project Financing
(provided that to the extent the terms of the applicable Project Financing
restrict the taking of such actions, the Borrower shall take such actions
promptly (but in no event later than 20 Business Days (or such longer period as
the Administrative Agent shall permit in its reasonable discretion)) following
the cessation of such restrictions), shall take the actions specified in clause
(iii) below;

(ii) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the abandonment or termination by the Borrower of any Project for
which a Project Notice was previously delivered to the Administrative Agent, the
Borrower shall notify the Administrative Agent of the abandonment or termination
of such Project and, unless the Borrower delivers a new Project Notice with
respect to the Real Property subject to such Project within such 20 Business
Days (or such longer time permitted by the Administrative Agent), shall take the
actions specified in clause (iii) below;

(iii) To the extent required by the foregoing clauses (i) and (ii), the Borrower
shall (w) release or cause any applicable Subsidiary Loan Party to release all
security interests or mortgages on the Real Property subject to such Project
securing such Project Financing, (x) grant or cause any applicable Subsidiary
Loan Party to grant to the Collateral Agent Additional Mortgages in any such
Owned Real Property of such Loan Party subject to such Project as are not
covered by the original Mortgages, constituting valid and enforceable Liens
subject to no other Liens except Permitted Liens at the time of recordation
thereof, (y) record or file, and cause such Subsidiary Loan Party to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages and (z) pay, and cause such Subsidiary Loan Party to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to Section 5.10(g). Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall deliver to the Collateral Agent contemporaneously therewith a title
insurance policy and a survey and otherwise comply with the Collateral
Requirements applicable to Mortgages and Mortgaged Property.

(c) Release of Liens. Promptly (but in no event later than 20 Business Days (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering, procurement and construction contract) of any Project
relating to a Mortgaged Property (other

 

136



--------------------------------------------------------------------------------

than with respect to which a Project Notice has been delivered), the Borrower
shall notify the Administrative Agent of the completion of such Project and, to
the extent permitted by the terms of any such third party mortgage financing
Indebtedness (provided that to the extent the terms of the applicable mortgage
financing Indebtedness restrict the taking of such actions, the Borrower shall
take such actions promptly (but in no event later than 20 Business Days (or such
longer period as the Administrative Agent shall permit in its reasonable
discretion)) following the cessation of such restrictions), shall and shall
cause any applicable Subsidiary Loan Party to release all third party mortgage
financing Indebtedness for such Project (if any) and file and record any and all
necessary documents to restore the first priority security interest and Lien of
the original Mortgage relating to the Mortgaged Property that was the subject of
the Project and pay, and cause such Subsidiary Loan Party to pay, in full, all
Taxes, fees and other charges payable in connection therewith, in each case
subject to Section 5.10(g). Unless otherwise waived by the Collateral Agent, the
Borrower shall deliver to the Collateral Agent contemporaneously therewith a
bring down endorsement to the Collateral Agent’s title insurance policy and a
survey and otherwise comply with the Collateral Requirements applicable to
Mortgages and Mortgaged Property.

SECTION 5.12. Quad Capex Equity Contribution. Following the Closing Date,
additional cash will be contributed to the Borrower from time to time by its
equityholders in the form of common equity in an aggregate amount of at least
$100.0 million (collectively, the “Quad Capex Equity Contribution”) of which
(i) at least $25.0 million in the aggregate is contributed by March 30, 2015,
(ii) at least $50.0 million in the aggregate is contributed by June 30, 2015,
(iii) at least $75.0 million in the aggregate is contributed by September 30,
2015 and (iv) at least $100.0 million in the aggregate is contributed by
December 31, 2015 (or, in each case, at such later date as may be agreed to by
the Administrative Agent).

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing on the Closing Date (provided that any
Indebtedness that is in excess of $5.0 million individually or $25.0 million in
the aggregate shall only be permitted under this clause (a)(i) to the extent
such Indebtedness is set forth on Schedule 6.01) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary) and (ii) intercompany Indebtedness existing on
the Closing Date; provided that (i) all such Indebtedness, if owed to the
Borrower or any Subsidiary Loan Party, shall be evidenced by the Global
Intercompany Note or other promissory note and shall be subject to a first
priority Lien pursuant to the applicable Security Document and (ii) any
Indebtedness of the Borrower or any Subsidiary Loan Party to any Subsidiary that
is not a Loan Party

 

137



--------------------------------------------------------------------------------

shall be subordinated to the Loan Obligations under this Agreement on
subordination terms as described in the Global Intercompany Note or on other
subordination terms reasonably satisfactory to the Administrative Agent and the
Borrower;

(b) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) all such Indebtedness, if
owed to the Borrower or any Subsidiary Loan Party, shall be evidenced by the
Global Intercompany Note or other promissory note and shall be subject to a
first priority Lien pursuant to the applicable Security Document and (ii) other
than in the case of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management, tax and accounting
operations of the Borrower and the Subsidiaries, (x) Indebtedness of any
Subsidiary that is not a Loan Party owing to Loan Parties shall be subject to
Section 6.04(b) or (gg) and (y) Indebtedness of the Borrower to any Subsidiary
and Indebtedness of the Borrower or any Subsidiary Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Loan Obligations under this Agreement on subordination terms
as described in the Global Intercompany Note or on other subordination terms
reasonably satisfactory to the Administrative Agent and the Borrower;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary

 

138



--------------------------------------------------------------------------------

in connection with the acquisition of assets or Equity Interests (in each case,
including a Permitted Business Acquisition), where such acquisition, merger,
consolidation or amalgamation is not prohibited by this Agreement; provided,
that, (x) in the case of Indebtedness that is secured by a Lien on the
Collateral that is pari passu with the Liens on the Collateral securing the Term
B Loans, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not be
(I) greater than 4.25 to 1.00 or (II) greater than the Senior Secured Leverage
Ratio in effect immediately prior thereto, (y) in the case of Indebtedness that
is secured by a Lien on the Collateral that is junior to the Liens on the
Collateral securing the Term B Loans, the Total Secured Leverage Ratio on a Pro
Forma Basis shall not be (I) greater than 6.25 to 1.00 or (II) greater than the
Total Secured Leverage Ratio in effect immediately prior thereto and (z) in the
case of unsecured Indebtedness or Indebtedness of any Subsidiary that is not a
Subsidiary Loan Party that is secured by a Lien on the assets of any Subsidiary
that is not a Subsidiary Loan Party, the Interest Coverage Ratio on a Pro Forma
Basis shall be (I) at least 2.00 to 1.00 or (II) no less than the Interest
Coverage Ratio in effect immediately prior thereto and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (B) the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties under this
clause (h) in contemplation of such acquisition shall not exceed the greater of
$50.0 million and 4.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b) and
(C) the Net Proceeds of Indebtedness incurred pursuant to this clause (h) at
such time shall not be netted for purposes of such calculation of the Senior
Secured Leverage Ratio and the Total Secured Leverage Ratio, as applicable, at
such time;

(i) (i) Capital Lease Obligations, mortgage financings and other purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
outstanding principal amount that at the time of, and immediately after giving
effect to, the incurrence thereof, would not exceed the greater of $50.0 million
and 4.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b), and any Permitted
Refinancing Indebtedness in respect thereof;

 

139



--------------------------------------------------------------------------------

(l) until the proceeds thereof shall have been released from escrow,
(i) Indebtedness in respect of the Second Priority Senior Secured Notes in an
aggregate principal amount that is not in excess of $675.0 million and
(ii) Indebtedness under the Escrowed Credit Agreement;

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of the
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by any Loan Party of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Subsidiary Loan Party to the
extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(w)), (iii) by any Subsidiary that is not a Subsidiary Loan Party of
Indebtedness of another Subsidiary that is not a Subsidiary Loan Party and
(iv) by the Borrower of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties incurred for working capital purpose in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(s); provided, that (x) Guarantees by any Loan
Party under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated to other Indebtedness of such person shall be subordinated to the
Loan Obligations to at least the same extent such underlying Indebtedness is so
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) [reserved];

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate outstanding principal amount not to exceed the greater of $50.0
million and 4.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b) and any
Permitted Refinancing Indebtedness in respect thereof;

 

140



--------------------------------------------------------------------------------

(t) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings in an
aggregate outstanding principal amount not to exceed $12.5 million;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for any of the
Borrower’s and its Subsidiaries’ ordinary course of operations (such
Indebtedness, the “Overdraft Line”), which Indebtedness may be secured under the
Security Documents;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures, in an aggregate outstanding principal amount
not in excess, at any one time outstanding, the greater of $50.0 million and
4.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b), and any Permitted
Refinancing Indebtedness in respect thereof;

(y) (i) Indebtedness of the Borrower or any Subsidiary in an aggregate
outstanding principal amount not greater than 100% of the net cash proceeds
received by the Borrower from (x) the issuance or sale of its Qualified Equity
Interests or (y) a contribution to its common equity with the net cash proceeds
from the issuance and sale by Holdings or a Parent Entity of its Qualified
Equity Interests or a contribution to its common equity (in each case of (x) and
(y), other than proceeds from the sale of Equity Interests to, or contributions
from, the Borrower or any of its Subsidiaries), to the extent such net cash
proceeds do not constitute Excluded Contributions, Management Fee Contributions
or the Quad Capex Equity Contribution or are otherwise used to increase the
Cumulative Credit and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

(z) (i) any Qualified Non-Recourse Debt and any Project Financing in an
aggregate outstanding principal amount not to exceed $125.0 million and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(aa) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower or any Parent Entity permitted by
Section 6.06;

 

141



--------------------------------------------------------------------------------

(bb) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(cc) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower, the Subsidiaries and any joint venture and any
Permitted Refinancing Indebtedness in respect thereof;

(dd) Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(ee) [reserved].

(ff) (i) Indebtedness pursuant to First Lien Notes; provided that, the aggregate
principal amount of Term Loans, Revolving Facility Commitments and First Lien
Notes outstanding immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness and the use of proceeds thereof shall not be
greater than the sum of (1) the aggregate principal amount of Term Loans,
Revolving Facility Commitments and First Lien Notes outstanding immediately
prior to such issuance, incurrence or assumption and (2) the Refinancing Amount
in connection with such issuance, incurrence or assumption and (ii) Permitted
Refinancing Indebtedness in respect thereof;

(gg) Obligations in respect of Cash Management Agreements;

(hh) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money); and

(ii) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (hh) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing

 

142



--------------------------------------------------------------------------------

Date, on the date that such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided that
if such Indebtedness is incurred to refinance other Indebtedness denominated in
a currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or assumption so long as (1) such Refinancing
occurs on the same Business Day as such incurrence, issuance or assumption,
(2) if such proceeds will be offered (through a tender offer or otherwise) to
the holders of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such holders pending
the completion of such offer on the same Business Day as such incurrence,
issuance or assumption (and such proceeds are ultimately used in the
consummation of such offer or otherwise used to Refinance Indebtedness), (3) if
such proceeds will be used to fund the redemption, discharge or defeasance of
such Indebtedness to be Refinanced, the proceeds thereof are deposited with a
trustee, agent or other representative for such Indebtedness pending such
redemption, discharge or defeasance on the same Business Day as such incurrence,
issuance or assumption or (4) the proceeds thereof are otherwise set aside to
fund such Refinancing pursuant to procedures reasonably agreed with the
Administrative Agent.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (ii) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (ii), the Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 6.01 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness (or any portion thereof) shall be treated as having been
incurred or existing pursuant to only one of such clauses, provided, that all
Indebtedness under this Agreement outstanding on the Closing Date shall at all
times be deemed to have been incurred pursuant to clause (b) of this
Section 6.01 and may not be reclassified. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

 

143



--------------------------------------------------------------------------------

Notwithstanding anything to the foregoing in this Section 6.01, while the
Escrowed Credit Agreement is outstanding, Section 6.01(h) may not be used to
incur Indebtedness that is secured by a Lien on the Collateral that is pari
passu with the Liens on the Collateral securing the Term B Loans.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$5.0 million individually or $25.0 million in the aggregate shall only be
permitted under this paragraph (a) to the extent such Lien is set forth on
Schedule 6.02(a), and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Secured Swap Agreements, Secured Cash Management Agreements, any First Lien
Notes (which are intended to be secured by Liens on the Collateral that are pari
passu with Liens on the Collateral securing the Obligations) and the Overdraft
Line secured pursuant to the Security Documents) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided that in the
case of any such First Lien Notes, (A) the holders of such Indebtedness (or a
representative thereof on behalf of such holders) shall have delivered to the
Collateral Agent an Other First Lien Secured Party Consent (as defined in the
Collateral Agreement) and (B) the Borrower shall have complied with the other
requirements of Section 7.23 of the Collateral Agreement with respect to such
First Lien Notes;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after acquired property
required to be subjected to a Lien pursuant to the terms of such Indebtedness
(and refinancings thereof) and other obligations incurred prior to such date and
which Indebtedness and other obligations are permitted hereunder and require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition);

 

144



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Sections 6.01(i) and 6.01(z) (in each case limited to the assets financed
with such Indebtedness (or the Indebtedness Refinanced thereby) and any
accessions and additions thereto and the proceeds and products thereof and
customary security deposits and related property; provided that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender and incurred under Section 6.01(i) or (z));

 

145



--------------------------------------------------------------------------------

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business or (iii) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

146



--------------------------------------------------------------------------------

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) [reserved];

(v) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof (including in respect of the Second Priority Senior Secured
Notes and the Escrowed Credit Agreement), or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions;

(w) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(x) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(z) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(bb) Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto and securing obligations in an aggregate
principal amount outstanding at any time not to exceed $12.5 million;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

 

147



--------------------------------------------------------------------------------

(ee) Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party, (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party and (iii) permitted under Section 6.01(x);

(ff) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(gg) Liens securing Swap Agreements that were not entered into for speculative
purposes;

(hh) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $17.5 million;

(ii) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Subsidiary;

(jj) Liens securing (x) First Lien Notes, provided that such Liens shall be
subject to a Permitted Pari Passu Intercreditor Agreement and (y) Indebtedness
permitted by Section 6.01(dd); provided that, (i) if such Liens are (or are
intended to be) secured by Liens on the Collateral that are pari passu with the
Liens securing the Loan Obligations, such Liens shall be subject to a Permitted
Pari Passu Intercreditor Agreement and (ii) if such Liens are (or are intended
to be) secured by Liens on the Collateral that are junior in priority to the
Liens securing the Loan Obligations, such Liens shall be subject to a Permitted
Junior Intercreditor Agreement;

(kk) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Borrower or any of its Subsidiaries;

(ll) Second Priority Liens on Collateral securing Indebtedness permitted under
Section 6.01;

(mm) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact a project in an adverse
manner granted in connection with arrangements contemplated under
Section 6.05(o) or (p);

(nn) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by Loan

 

148



--------------------------------------------------------------------------------

Parties, (ii) no portion of the Mortgaged Property ceases to be subject to a
Mortgage and (iii) the gross acreage and footprint of the Mortgaged Property
remains unaffected in any material respect;

(oo) from and after the lease or sublease of any interest pursuant to
Section 6.05(o) or (p), any reciprocal easement agreement entered into between a
Loan Party and the holder of such interest;

(pp) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property, proceeds
and products thereof, customary security deposits and any other assets pursuant
to after-acquired property clauses to the extent such assets secured (or would
have secured) the Indebtedness being Refinanced), (y) the Indebtedness secured
by such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement, and (z) Indebtedness secured by Liens ranking junior to
the Liens securing the Obligations may not be refinanced pursuant to this clause
(pp) with Liens ranking pari passu to the Liens securing the Obligations; and

(qq) Liens securing Indebtedness permitted to be incurred pursuant to
Sections 6.01(h) and (k); provided that in the case of Section 6.01(h), such
Liens securing the Indebtedness incurred pursuant to Section 6.01(h) shall only
be permitted under this clause (qq) if, on a Pro Forma Basis, the Senior Secured
Leverage Ratio would be no greater than immediately prior to such incurrence.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (qq) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (qq), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness (or any portion thereof) secured
by such Lien in one of the above clauses and such Lien securing such item of
Indebtedness (or any portion thereof) will be treated as being incurred or
existing pursuant to only one of such clauses. In addition, with respect to any
Lien securing Indebtedness that was permitted to secure such Indebtedness at the
time of the incurrence of such Indebtedness, such Lien shall also be permitted
to secure any Increased Amount of such Indebtedness.

 

149



--------------------------------------------------------------------------------

Notwithstanding anything to the foregoing in this Section 6.02, while the
Escrowed Credit Agreement is outstanding, the Borrower shall not, and shall not
permit any of the Subsidiaries to create, incur, assume or permit to exist any
Lien on any Mortgaged Property (inclusive of any personal property therein on
the Closing Debt) securing Indebtedness for borrowed money, except as permitted
under Section 6.02(b) and, solely with respect to any personal property,
Sections 6.02(i) and (j).

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to (i) Excluded Property, (ii) property owned by the Borrower or any
Domestic Subsidiary that is acquired after the Closing Date so long as such Sale
and Lease-Back Transaction is consummated within 365 days of the acquisition of
such property or (iii) property owned by any Subsidiary that is not a Loan Party
regardless of when such property was acquired, (b) with respect to any other
property owned by the Borrower or any Domestic Subsidiary, (i) if at the time
the lease in connection therewith is entered into, (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(B) with respect to any such Sale and Lease-Back Transaction with Net Proceeds
in excess of $5.0 million, after giving effect to the entering into of such
lease, the Borrower shall be in Pro Forma Compliance and (ii) if such Sale and
Lease-Back Transaction is of property owned by the Borrower or any Domestic
Subsidiary as of the Closing Date, the Net Proceeds therefrom are used to prepay
the Term Loans to the extent required by Section 2.11(b), and (c) in connection
with any Project Financing; provided, further, that the Borrower or the
applicable Domestic Subsidiary shall receive at least fair market value (as
determined by the Borrower in good faith) for any property disposed of in any
Sale and Lease-Back Transaction pursuant to clause (a)(ii) or (b) of this
Section 6.03 (as approved by the Board of Directors of the Borrower in any case
of any property with a fair market value in excess of $25.0 million).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of Indebtedness of, or make or permit to exist any investment or any
other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that (A) Investments made after the
Closing Date by any Loan Party pursuant to clause (i) in Subsidiaries that are
not Loan Parties, and (B) intercompany loans made after the Closing Date by any
Loan Party to Subsidiaries that

 

150



--------------------------------------------------------------------------------

are not Loan Parties pursuant to clause (ii) and (C) Guarantees after the
Closing Date by any Loan Party of Indebtedness of Subsidiaries that are not Loan
Parties pursuant to clause (iii), shall not exceed the sum of (x) the greater of
$25.0 million and 2.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such loan or advance for which
financial statements have been delivered pursuant to Section 5.04(a) or
Section 5.04(b) plus (y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(h));

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$10.0 million in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of the Borrower, Holdings or any
Parent Entity solely to the extent that the amount of such loans and advances
shall be contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (gg);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $50.0
million and 4.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date

 

151



--------------------------------------------------------------------------------

of such Investment for which financial statements have been delivered pursuant
to Section 5.04 (plus any returns of capital (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the respective investor in respect of
investments theretofore made by it pursuant to this clause (j)) plus (ii) the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(ii), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied; provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, such
Investment shall, upon the election of the Borrower, thereafter be deemed to
have been made pursuant to clause (b) above and shall cease to have been made
pursuant to this clause (j) for so long as such person continues to be a
Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments in a Similar Business in an aggregate amount (valued at the time
of the making thereof, and without giving effect to any write downs or write
offs thereof) not to exceed the greater of $50.0 million and 4.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the respective investor in
respect of investments theretofore made by it pursuant to this clause (l));
provided that if any Investment pursuant to this this clause (l) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date, such Investment shall, upon the election of the Borrower, thereafter be
deemed to have been made pursuant to clause (b) above and shall cease to have
been made pursuant to this clause (l) for so long as such person continues to be
a Subsidiary of the Borrower;

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 or Section 6.05 and
(ii) to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

 

152



--------------------------------------------------------------------------------

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of any Parent Entity, the Borrower or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of the
Borrower, Holdings or any Parent Entity, so long as no cash is actually advanced
by the Borrower or any of the Subsidiaries to such officers or employees in
connection with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower or any Parent Entity;

(r) [reserved];

(s) Investments in Unrestricted Subsidiaries in an aggregate amount outstanding
not to exceed the greater of $25.0 million and 2.0% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such loan
or advance for which financial statements have been delivered pursuant to
Section 5.04(a) or Section 5.04(b) (plus any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the respective investor in
respect of investments theretofore made by it pursuant to this clause (s)), as
valued at the fair market value (as determined in good faith by the Borrower) of
such Investment at the time such Investment is made; provided that if any
Investment pursuant to this clause (s) is made in any Unrestricted Subsidiary
and such Unrestricted Subsidiary is redesignated a Subsidiary of the Borrower
after such date, such redesignation shall increase the amount available pursuant
to this clause (s) by an amount equal to the fair market value (as determined in
good faith by the Borrower) of the Borrower’s Investments in such Subsidiary
previously made in reliance on this clause (s) at the time of such
redesignation;

(t) Investments consisting of Restricted Payments permitted by Section 6.06;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(v) Investments in Subsidiaries that are not Loan Parties not to exceed the
greater of $50.0 million and 5.00% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04(a) or
Section 5.04(b) (plus an amount equal to any return of capital actually received
in respect of Investments theretofore made pursuant to this clause (v)), as
valued at the fair market value (as determined in good faith by the Borrower) of
such Investment at the time such Investment is made;

 

153



--------------------------------------------------------------------------------

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or any
Subsidiary;

(y) Investments by the Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(z) Investments consisting of Receivables Assets or arising as a result of
Permitted Receivables Financings;

(aa) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other persons;

(bb) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(cc) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of the Borrower, Holdings or any Parent Entity;
provided that such Investments are not included in any determination of the
Cumulative Credit;

(dd) [reserved];

(ee) any Investment made pursuant to an Operations Management Agreement;

(ff) Investments in joint ventures not in excess of (x) the greater of $50.0
million and 5.00% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such loan or advance for which
financial statements have been delivered pursuant to Section 5.04(a) or
Section 5.04(b) plus (y) an aggregate amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (ff); provided that if any Investment pursuant to this clause (ff) is
made in any person that is not a Subsidiary of the Borrower at the date of the
making of such Investment and such person becomes a Subsidiary of the Borrower
after such date, such Investment shall, upon the election of the Borrower,
thereafter be deemed to have been made pursuant to paragraph (b) above and shall
cease to have been made pursuant to this clause (ff) for so long as such person
continues to be a Subsidiary of the Borrower;

 

154



--------------------------------------------------------------------------------

(gg) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business; and

(hh) Investments in joint ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities within any
project not to exceed at any one time in the aggregate the greater of $25.0
million and 1.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b), which
Investments may be made pursuant to (or in lieu of) dispositions in the manner
contemplated under Sections 6.05(p) or (q) or received in consideration for
dispositions under Sections 6.05(p) or (q).

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof (as determined by the Borrower in good faith) valued at the time of the
making thereof, and without giving effect to any subsequent write-downs or
write-offs thereof.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(l) (such Sections, the “Related Sections”) may,
at the election of the Borrower, be increased by the amount of Investments that
could be made at such time under the other Related Section; provided, that the
amount of each such increase in respect of one Related Section shall be treated
as having been used under the other Related Section.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating

 

155



--------------------------------------------------------------------------------

lease) of any other asset in the ordinary course of business by the Borrower or
any Subsidiary or, with respect to operating leases, otherwise for fair market
value on market terms (as determined in good faith by the Borrower), (iii) the
sale of surplus, obsolete, damaged or worn out equipment or other property in
the ordinary course of business by the Borrower or any Subsidiary or (iv) the
sale or disposition of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of a Subsidiary into or with any Loan
Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no person other than a
Loan Party receives any consideration, (iii) the merger, consolidation or
amalgamation of any Subsidiary that is not a Loan Party into or with any other
Subsidiary that is not a Loan Party, (iv) the liquidation or dissolution or
change in form of entity of the Borrower or any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower or the Subsidiaries and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge, consolidate or
amalgamate into or with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging, consolidating
or amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party in reliance on this paragraph (c) shall not in the aggregate
exceed, in any fiscal year of the Borrower, $10.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Default or Event
of Default exists or would result therefrom, (ii) with respect to any such sale,
transfer, lease or other disposition with aggregate gross proceeds (including
noncash proceeds) in excess of $25.0 million, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance and the Interest Coverage
Ratio on a Pro Forma Basis shall be (I) at least 2.00 to 1.00 or (II) no less
than the Interest Coverage Ratio in effect immediately prior thereto, (iii) the
Net Proceeds thereof are applied in accordance with Section 2.11(b), (iv)

 

156



--------------------------------------------------------------------------------

such sale, transfer or other disposition of assets shall be for fair market
value (as determined in good faith by the Borrower), or if not for fair market
value, the shortfall is permitted as an Investment under Section 6.04 and (v) no
such sale, transfer or other disposition of assets in excess of $25.0 million
shall be permitted unless such disposition is for at least 75% cash
consideration; provided, that for purposes of this subclause (g)(v), each of the
following shall be deemed to be cash: (A) the amount of any liabilities (as
shown on the Borrower’s or any Subsidiary’s most recent balance sheet or in the
notes thereto) of the Borrower or any Subsidiary of the Borrower (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (B) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary of the Borrower
from such transferee that are converted by the Borrower or such Subsidiary of
the Borrower into cash within 180 days of the receipt thereof (to the extent of
the cash received), (C) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Asset Sale having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-Cash Consideration received pursuant to this subclause
(g)(v)(C) that is at that time outstanding, not to exceed the greater of $50.0
million and 4.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such receipt for which financial
statements have been delivered pursuant to Section 5.04(a) or Section 5.04(b)
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value) and (D) with respect to any lease of assets by the Borrower or
a Subsidiary that constitutes a disposition, receipt of lease payments over time
on market terms (as determined in good faith by the Borrower) where the payment
consideration is at least 75% cash consideration;

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving corporation;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory or sales, licenses,
sublicenses or other dispositions or abandonment of intellectual property of the
Borrower or any of its Subsidiaries determined by the management of the Borrower
to be no longer useful or necessary in the operation of the business of the
Borrower or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

 

157



--------------------------------------------------------------------------------

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $25.0 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $35.0 million, such exchange shall have been approved by
at least a majority of the Board of Directors of the Borrower; provided,
further, that (A) no Default or Event of Default exists or would result
therefrom, (B) with respect to any such exchange with aggregate gross
consideration in excess of $5.0 million, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance and the Interest Coverage
Ratio on a Pro Forma Basis shall be (I) at least 2.00 to 1.00 or (II) no less
than the Interest Coverage Ratio in effect immediately prior thereto, and
(C) the Net Proceeds, if any, thereof are applied in accordance with
Section 2.11(b);

(n) [reserved];

(o) any disposition made pursuant to an Operations Management Agreement; and

(p) (i) the lease, sublease or license of any portion of any project to persons
who, either directly or through Affiliates of such persons, intend to operate or
manage nightclubs, bars, restaurants, recreation areas, spas, pools, exercise or
gym facilities, or entertainment or retail venues or similar or related
establishments or facilities within such project and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses generally and/or entered into connection
with a project (collectively, the “Venue Easements,” and together with any such
leases, subleases or licenses, collectively the “Venue Documents”); provided
that (A) no Event of Default shall exist and be continuing at the time any such
Venue Document is entered into or would occur as a result of entering into such
Venue Document, (B) the Loan Parties shall maintain control (which may be
through required contractual standards) over the type or quality of the business
being operated or conducted in connection with any such leased, subleased or
licensed space and (C) no Venue Document or operations conducted pursuant
thereto would reasonably be expected to materially interfere with, or materially
impair or detract from, the operations of the Borrower and the Subsidiaries;
provided further that upon request by the Borrower, the Collateral Agent on
behalf of the Secured Parties shall provide the tenant, subtenant or licensee
under any Venue Document or any holder of easements or other rights pursuant to
clause (r) below with a subordination, non-disturbance and attornment agreement
substantially in the form of Exhibit L hereto, as applicable, or in such other
form as is reasonably satisfactory to the Collateral Agent and the applicable
Loan Party;

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to

 

158



--------------------------------------------------------------------------------

the development, construction and operation of any project; provided that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the operations of the Borrower and the
Subsidiaries;

(r) dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by the Borrower and the
Subsidiaries or the public at large that would not reasonably be expected to
interfere in any material respect with the operations of the Borrower and the
Subsidiaries; and

(s) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.

To the extent any Collateral is sold or disposed of in a transaction permitted
by this Section 6.05 to any person other than the Borrower or any Subsidiary
Loan Party, such Collateral shall be sold or disposed of free and clear of the
Liens created by the Loan Documents (provided that, for the avoidance of doubt,
with respect to any disposal consisting of an operating lease or license, the
underlying property retained by the Borrower or such Subsidiary Loan Party will
not be so released), and the Administrative Agent shall take, and is hereby
authorized by each Lender to take, any actions reasonably requested by the
Borrower in order to evidence the foregoing.

Notwithstanding anything to the foregoing in this Section 6.05, while the
Escrowed Credit Agreement is outstanding, the Borrower shall not, and shall not
permit any of the Subsidiaries to sell, transfer, lease or otherwise dispose of
(i) any Mortgaged Property or (ii) any fixed assets on any Mortgaged Property
owned as of the Closing Date, other than sales, transfers, leases or
dispositions of fixed assets in the ordinary course of business.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any Equity Interests of the Borrower or set
aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Borrower)
(the foregoing, “Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly-Owned Subsidiary of the Borrower (or, in the case of
non-Wholly-Owned Subsidiaries, to the Borrower or any Subsidiary of the Borrower
that is a direct or indirect parent of such Subsidiary and to each other owner
of Equity Interests of such Subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such Subsidiary) based on their
relative ownership interests);

 

159



--------------------------------------------------------------------------------

(b) Restricted Payments may be made (x) in respect of (i) overhead, legal,
accounting and other professional fees and expenses of any Parent Entity,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities of any Parent Entity whether or not consummated,
(iii) franchise and similar taxes and other fees and expenses, required to
maintain any Parent Entity’s existence, (iv) payments permitted by
Section 6.07(b) (other than clauses (vii), (xxii) and (xxiii) thereof), and
(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of any Parent Entity,
in each case in order to permit any Parent Entity to make such payments;
provided, that in the case of clauses (i), (ii) and (iii), the amount of such
Restricted Payments shall not exceed the portion of any amounts referred to in
such clauses (i), (ii) and (iii) that are allocable to the Borrower or the
Subsidiaries and (y) in respect of any taxable period for which the Borrower
and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which any Parent Entity is the common
parent, or for which the Borrower is a disregarded entity for U.S. federal
and/or applicable state or local income tax purposes, distributions to any
Parent Entity in an amount not to exceed the amount of any such U.S. federal,
state, local or foreign taxes that the Borrower and/or its Subsidiaries, as
applicable, would have paid for such taxable period had the Borrower and/or its
Subsidiaries, as applicable, been a stand-alone corporate taxpayer or a
stand-alone corporate group;

(c) Restricted Payments may be made to any Parent Entity the proceeds of which
are used to purchase or redeem the Equity Interests of the Borrower or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, the Borrower or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year
(1) $7.5 million, plus (2) (x) the amount of net proceeds contributed to the
Borrower that were received by any Parent Entity during such calendar year from
sales of Equity Interests of any Parent Entity to directors, consultants,
officers or employees of any Parent Entity, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements, and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, which, if not used in any year, may be carried
forward to any subsequent calendar year, subject, with respect to unused amounts
from clause (1) of this proviso that are carried forward, to an overall limit in
any fiscal year of $15.0 million (which shall increase to $25.0 million
subsequent to a Qualified IPO); and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary of the Borrower from
members of management of any Parent Entity, the Borrower or its Subsidiaries in
connection with a repurchase of Equity Interests of any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;

 

160



--------------------------------------------------------------------------------

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) [reserved];

(f) Restricted Payments may be made on the Closing Date in connection with the
consummation of the Transactions;

(g) Restricted Payments may be made to allow any Parent Entity to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests of any such
person;

(h) [reserved];

(i) [reserved];

(j) any Restricted Payment made under any Operations Management Agreement;

(k) [reserved];

(l) Restricted Payments may be made to any Parent Entity to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10; and

(m) Restricted Payments that are made with or in an amount equal to any Excluded
Contributions (which, for the avoidance of doubt, shall not include the Quad
Capex Equity Contribution).

Notwithstanding anything to the contrary contained in this Article VI (including
Section 6.04 and this Section 6.06), the Borrower will not, and will not permit
any of the Subsidiaries of the Borrower to, make any Restricted Payment (whether
in cash or otherwise) for the purpose of, directly or indirectly, (x) paying any
dividend or making any distribution to or acquiring any Capital Stock of the
Borrower or any Parent Entity from the Funds or (y) guarantee any Indebtedness
of any Affiliate of the Borrower for the purpose of making any Restricted
Payment to the Funds, in each case by means of utilization of the cumulative
dividend and investment credit provided by use of the Cumulative Credit or
pursuant to Section 6.04(j), (l), (w) or (ff), unless after giving effect to
such payment, the Total Leverage Ratio on a Pro Forma Basis would be equal to or
less than 6.00 to 1.00.

 

161



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of the Borrower in a transaction involving aggregate
consideration in excess of $25.0 million, unless such transaction is
(i) otherwise required under this Agreement or (ii) upon terms no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or the Borrower;

(ii) loans or advances to employees or consultants of Holdings, any Parent
Entity, the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e);

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or Subsidiary is the
surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, the
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrower and the Subsidiaries);

(v) the Transactions, any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of $15.0
million, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not adverse to the Lenders when taken as a whole in any material
respect (as determined by the Borrower in good faith) and other transactions,
agreements and arrangements described on Schedule 6.07, and any amendment
thereto or replacement thereof or similar transactions, agreements or
arrangements entered into by the Borrower or any of the Subsidiaries to the
extent such amendment is not adverse to the Lenders when taken as a whole in any
material respect (as determined in good faith by the Borrower);

 

162



--------------------------------------------------------------------------------

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) payments by the Borrower or any of the Subsidiaries of the Borrower to
any Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrower, or a
majority of the Disinterested Directors of the Borrower, in good faith;

(ix) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, equipment, products, parts and services entered into in the ordinary
course of business in a manner consistent with past practice;

(x) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter which letter states that (i) such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view;

(xi) the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Notes Offering Memorandum, including fees to
any Sponsor;

(xii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business;

(xiii) [reserved];

(xiv) any transactions made pursuant to any Operations Management Agreement;
provided that the payment of any portion of the management fees under the
applicable Management Agreement in respect of the Purchased Properties that are
payable to CGP shall be (i) subordinated to all payments of principal and
interest in respect of the Loan Obligations and (ii) subject to (A) there not
having occurred and being continuing any Event of Default and (B) the
substantially simultaneous contribution by CGP of such management fee to
Borrower (such contribution a “Management Fee Contribution”);

 

163



--------------------------------------------------------------------------------

(xv) the issuance, sale or transfer of Equity Interests of the Borrower or any
Subsidiary to Holdings or any Parent Entity, including in connection with
capital contributions by Holdings or a Parent Entity to the Borrower or any
Subsidiary;

(xvi) the issuance of Equity Interests to the management of Holdings, any Parent
Entity, the Borrower or any Subsidiary in connection with the Transaction;

(xvii) (1) payments permitted under Section 6.06(b) and (2) entering into, and
any transactions pursuant to, a tax sharing agreement consistent with clause
(1);

(xviii) transactions pursuant to any Permitted Receivables Financing;

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Board of Directors of
Holdings or the Borrower in good faith, (ii) made in compliance with applicable
law and (iii) otherwise permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(h), 6.04(o), 6.04(v), 6.04(y), 6.04(bb), 6.05(b) or 6.06;

(xxiii) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of
Holdings, any Parent Entity, the Borrower and the Subsidiaries (provided that
such transactions, taken as a whole, are not materially adverse to the Borrower
and the Subsidiaries); or

(xxiv) investments by the Sponsors in securities of the Borrower or any of the
Subsidiaries of the Borrower so long as (A) the investment is being offered
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the outstanding issue amount of such
class of securities.

Notwithstanding the foregoing, CEC, CAC, CGP and their respective Affiliates
(other than the Borrower and its Subsidiaries) shall not be considered
Affiliates of the Borrower or the Subsidiaries with respect to any transaction,
so long as the transaction is in the ordinary

 

164



--------------------------------------------------------------------------------

course of business, pursuant to agreements existing on the Closing Date or
pursuant to any intellectual property license or related agreement, management
agreement or shared services agreement entered into with any of the Borrower
and/or the Subsidiaries or, in each case, amendments, modifications or
supplements thereto, or replacements thereof, that are not materially adverse to
the Borrower or the Subsidiaries, taken as a whole (as determined by the
Borrower in good faith).

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)), (x) the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of the Borrower or any Subsidiary Loan Party or
(y) any Operations Management Agreement.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on the loans under any Indebtedness of the Borrower or any Subsidiary
that is expressly subordinate to the Obligations (“Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (A) Refinancings with Permitted Refinancing
Indebtedness permitted by Section 6.01, (B) payments of regularly scheduled
interest and fees due thereunder, other non-accelerated and non-principal
payments thereunder, any mandatory prepayments of principal, interest and fees
thereunder, scheduled payments thereon necessary to avoid the Junior Financing
to constitute “applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing (or within one year thereof), (C) payments
or distributions in respect of all or any portion of the Junior Financing with
the proceeds contributed to the Borrower by any Parent Entity from the issuance,
sale or exchange by any Parent Entity of Qualified Equity Interests made within
eighteen months prior thereto (excluding the proceeds of the Quad Capex Equity
Contribution), (D) the conversion of any Junior Financing to Equity Interests of
the Borrower or any Parent Entity or (E) so long as no Event of Default shall
have occurred and be continuing or would result therefrom and after giving
effect to such payment or distribution the Senior Secured Leverage Ratio on a
Pro Forma Basis shall not be greater than 4.25 to 1.00, payments or
distributions in respect of Junior Financings prior to their scheduled maturity
made, in an aggregate amount, not to exceed the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 6.09(b)(i)(E), such election to be

 

165



--------------------------------------------------------------------------------

specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders when taken as a
whole (as determined in good faith by the Borrower) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrower) or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions (x) in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.01
or the Second Priority Senior Secured Notes or the Escrowed Credit Agreement, or
(y) in any Refinancing Notes, any First Lien Notes or any agreements related to
any Permitted Refinancing Indebtedness in respect of any such Indebtedness that,
in each case, do not materially expand the scope of any such encumbrance or
restriction (as determined in good faith by the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness and not all or
substantially all assets;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (as
determined in good faith by the Borrower);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

166



--------------------------------------------------------------------------------

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of any Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) restrictions contained in any agreements related to a Project Financing or
Qualified Non-Recourse Debt; or

(S) any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements or the contracts,
instruments or obligations referred to in clauses (A) through (R) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings or similar arrangements
are, in the good faith judgment of the Borrower, no more

 

167



--------------------------------------------------------------------------------

restrictive with respect to such dividend, other payment and Lien restrictions
than those contained in the dividend, other payment and Lien restrictions prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing or similar arrangements.

SECTION 6.10. [Reserved].

SECTION 6.11. No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any indenture governing any senior subordinated notes
permitted to be incurred hereunder that constitute Material Indebtedness other
than (a) the Obligations under this Agreement and the other Loan Documents,
(b) any Permitted Refinancing Indebtedness thereof and (c) any series of First
Lien Notes or Refinancing Notes constituting Other First Lien Obligations.

SECTION 6.12. Fiscal Year. In the case of the Borrower, permit its fiscal year
to end on any date other than December 31 without prior notice to the
Administrative Agent.

ARTICLE VIA

Holdings Negative Covenants

Holdings (prior to a Qualified IPO of the Borrower) hereby covenants and agrees
with each Lender that, from and after the Closing Date and until the Termination
Date, unless the Required Lenders shall otherwise consent in writing,
(a) Holdings will not create, incur, assume or permit to exist any Lien on any
of the Equity Interests issued by the Borrower held by Holdings other than
(i) Liens created under the Loan Documents and (ii) Liens not prohibited by
Section 6.02 and (b) Holdings shall do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence;
provided, that so long as no Default has occurred and is continuing or would
result therefrom, Holdings may merge with any other person (and if it is not the
survivor of such merger, the survivor shall assume Holdings’ obligations, as
applicable, under the Loan Documents).

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

168



--------------------------------------------------------------------------------

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a) (with
respect to the Borrower), 5.05(a), 5.08, 5.12 or in Article VI or in the “Market
Flex” provisions of the Fee Letter;

(e) default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO of the Borrower) of Article VIA or by the Borrower or
any Subsidiary Loan Party of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and
(d) above) and such default shall continue unremedied for a period of 30 days
(or 60 days if such default results solely from a failure of a Subsidiary that
is not a Loan Party to duly observe or perform any such covenant, condition or
agreement) after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets the Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

169



--------------------------------------------------------------------------------

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $37.5 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties the Borrower or
any Material Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA or (v) Holdings, the Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan that would subject Holdings, the
Borrower or any Subsidiary to tax; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings (prior to a Qualified IPO of the Borrower), the
Borrower or any Subsidiary Loan Party not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(perfected as or having the priority required by this Agreement or the relevant
Security Document and subject to such limitations and restrictions as are set
forth herein and therein), except to the extent that any such loss of perfection
or priority results from the limitations of foreign laws, rules and regulations
as they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or except from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04

 

170



--------------------------------------------------------------------------------

and except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees by the Subsidiary
Loan Parties guaranteeing the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by the Borrower or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations (other than in accordance with
the terms thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement; or

(m) the occurrence of a License Revocation with respect to a license issued to
the Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of the Borrower or any Subsidiary that
continues for 30 calendar days to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect,

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(g); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(g), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacities as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements and
Secured

 

171



--------------------------------------------------------------------------------

Swap Agreements) and each L/C Issuer (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Swap Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent, each Lender (in its capacities as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Swap Agreements) and each L/C Issuer (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) hereby irrevocably designate and appoint the Collateral Agent as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender and each L/C Issuer irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders or any L/C
Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence, bad faith or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan

 

172



--------------------------------------------------------------------------------

Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder. Neither the Administrative Agent nor the Collateral
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of any Loan Party,
shall be deemed to constitute any representation or warranty by the

 

173



--------------------------------------------------------------------------------

Administrative Agent or Collateral Agent to any Lender or any L/C Issuer. Each
Lender and each L/C Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of any Loan Party that may come into the
possession of the Administrative Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed Holdings or by the Borrower and without limiting the obligation of
Holdings or the Borrower to do so), ratably according to their respective
portions of the total Term Loans and Revolving Facility Commitments (or, if the
Revolving Facility Commitments shall have terminated, in accordance the
Revolving Facility Commitments in effect immediately prior to such termination)
held on the date on which indemnification is sought, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing, provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or the Collateral Agent’s gross
negligence, bad faith or willful misconduct as determined by a final judgment of
a court of competent jurisdiction. The agreements in this Section 8.07 shall
survive the payment of the Loans and all other amounts payable hereunder.

SECTION 8.08. Agents in their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though such
persons were not the Administrative Agent and Collateral Agent hereunder and
under the other Loan Documents. With respect to the Loans made by it, the
Administrative Agent and the Collateral Agent shall each have the same rights
and powers under this Agreement and the other Loan Documents as

 

174



--------------------------------------------------------------------------------

any Lender and may exercise the same as though it were not the Administrative
Agent or the Collateral Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent and the Collateral Agent in their individual
capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of the
Borrower so long as no Event of Default under Section 7.01(h) or (i) is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if the retiring Agent shall notify
the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

Any resignation by Credit Suisse AG, Cayman Islands Branch as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer if Credit Suisse AG, Cayman Islands Branch was L/C Issuer at the time of
Credit Suisse AG, Cayman Islands Branch’s resignation as Administrative Agent.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
retiring L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

175



--------------------------------------------------------------------------------

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

 

176



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 5.11 or Section 9.18. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13. Arranger. The Arranger shall not have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.14. First Lien Intercreditor Agreement and Collateral Matters. The
Lenders hereby agree to the terms of the First Lien Intercreditor Agreement and
acknowledge that, if any Other First Lien Obligations are incurred after the
Closing Date, Credit Suisse AG, Cayman Islands Branch (and any successor
Collateral Agent under the Security Documents and the First Lien Intercreditor
Agreement) will be serving as Collateral Agent for both the Secured Parties and
the other First Lien Secured Parties under the Security Documents and the First
Lien Intercreditor Agreement. Each Lender hereby consents to Credit Suisse AG,
Cayman Islands Branch and any successor serving in such capacity and agrees not
to assert any claim (including as a result of any conflict of interest) against
Credit Suisse AG, Cayman Islands Branch, or any such successor, arising from the
role of the Collateral Agent under the Security Documents or the First Lien
Intercreditor Agreement so long as the Collateral Agent is either acting in
accordance with the express terms of such documents or otherwise has not engaged
in gross negligence, bad faith or willful misconduct. The Borrower and each
Lender hereby agrees that the resignation provisions set forth in the First Lien
Intercreditor Agreement with respect to the Collateral Agent shall supersede any
provision of this Agreement to the contrary. In addition, the Administrative
Agent and Collateral Agent shall be authorized from time to time, without the
consent of any Lender, to execute or to enter into amendments of, and amendments
and restatements of, the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement and/or any additional and replacement intercreditor
agreements, in each case in order to effect the pari passu treatment or the
subordination of and to provide for certain additional rights, obligations and
limitations in respect of, any Liens required or permitted by the terms of this
Agreement to be Liens pari passu with or junior to the Obligations, that are, in
each case, incurred in accordance with Article VI of this Agreement, and to
establish certain relative rights as between the holders of the Obligations and
the holders of the Indebtedness secured by such Liens.

SECTION 8.15. Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against,

 

177



--------------------------------------------------------------------------------

and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.15. The agreements in
this Section 8.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 8.15, include any L/C Issuer.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic email as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any of the Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

178



--------------------------------------------------------------------------------

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by electronic means shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website(s) on the Internet at the website(s) address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full

 

179



--------------------------------------------------------------------------------

force and effect until the Termination Date. Without prejudice to the survival
of any other agreements contained herein, indemnification and reimbursement
obligations contained herein (including pursuant to Sections 2.15, 2.17, 8.07
and 9.05) shall survive the Termination Date.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each L/C Issuer, the Administrative Agent, the Collateral Agent and
each Lender and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) except in connection with the
addition of one or more Domestic Subsidiaries as a joint and several co-borrower
hereunder and in connection with transactions permitted by Section 6.05(b), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the L/C Issuer that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, which consent, with respect to the assignment of a Term Loan,
will be deemed to have been given if the Borrower has not responded within ten
(10) Business Days after the delivery of any request for such consent; provided,
that no consent of the Borrower shall be required (i) for an assignment of a
Term Loan to a Lender, an affiliate of a Lender or an Approved Fund, (ii) for an
assignment of a Revolving Facility Commitment to a Revolving Facility Lender, an
affiliate of a Revolving Facility Lender or an Approved Fund with respect to a
Revolving Facility Lender, (iii) in the case of assignments during the primary
syndication of the Commitments and Loans, for an assignment to persons
identified to and agreed by the Borrower in writing prior to the Closing Date or
(iv) if an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred
and is continuing;

 

180



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the L/C Issuer; provided, that no consent of the L/C Issuer shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans (and shall be in an amount of an
integral multiple thereof) and (y) $5.0 million in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Borrower
and the Administrative Agent otherwise consent; provided, that (1) no such
consent of the Borrower shall be required if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned.

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such

 

181



--------------------------------------------------------------------------------

Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
related interest amounts) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the L/C Issuer and the Lenders shall treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the L/C Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
clause (b) of this Section 9.04 and any written consent to such assignment
required by clause (b) of this Section 9.04, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause (b)(v).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
clause (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly

 

182



--------------------------------------------------------------------------------

affects such Participant and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant.
Subject to Section 9.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
limitations and requirements of those Sections and to the extent such
Participant complies with Sections 2.17(e), (f), (g) and (i) as though it were a
Lender, and it being understood that the documentation required under Sections
2.17(e), (f), (g) and (i) shall be delivered solely to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amount of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required by applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld), which consent shall
state that it is being given pursuant to this Section 9.04(c)(iii); provided
that each potential Participant shall provide such information as is reasonably
requested by the Borrower in order for the Borrower to determine whether to
provide their consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

183



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. The Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding anything to the contrary herein, no assignment may be made
or participations sold to (x) an Ineligible Institution, (y) any Defaulting
Lender or any of its Subsidiaries, or any person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons described in this
clause (h), or (z) a natural person; provided, however, that, notwithstanding
clause (x) above, participations may be sold to Ineligible Institutions unless a
list of Ineligible Institutions has been made available to all Lenders.
Notwithstanding anything to the contrary herein, (1) the rights of the Lenders
to make assignments and grant participations shall be subject to the approval of
any Gaming Authority, to the extent required by applicable Gaming Laws and
(2) each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is an Ineligible Institution
and the Administrative Agent shall have no liabilities with respect to any
assignment or participations made to an Ineligible Institution. Any assigning
Lender shall, in connection with any potential assignment, provide to the
Borrower a copy of its request (including the name of the prospective assignee)
concurrently with its delivery of the same request to the Administrative Agent
irrespective of whether or not an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing.

 

184



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein (including in
Section 2.08, Section 2.11(a) or Section 2.18(c) (which provisions shall not be
applicable to clauses (i) or (j) of this Section 9.04)), any of Holdings or its
Subsidiaries, including the Borrower, may purchase by way of assignment and
become an Assignee with respect to Term Loans (other than any such Loans held by
an Affiliate Lender) at any time and from time to time from Lenders in
accordance with Section 9.04(b) hereof (“Permitted Loan Purchases”); provided
that (A) no Default or Event of Default has occurred and is continuing or would
result from the Permitted Loan Purchase, (B) upon consummation of any such
Permitted Loan Purchase, the Loans purchased or terminated pursuant thereto
shall be deemed to be automatically and immediately cancelled and extinguished
in accordance with Section 9.04(j) and (C) in connection with any such Permitted
Loan Purchase, the applicable Assignee and such Lender that is the Assignor
shall execute and deliver to the Administrative Agent a Permitted Loan Purchase
Assignment and Acceptance (and for the avoidance of doubt, (x) shall make the
representations and warranties set forth in the Permitted Loan Purchase
Assignment and Acceptance and (y) shall not be required to execute and deliver
an Assignment and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall
otherwise comply with the conditions to Assignments under this Section 9.04.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and the
Borrower shall, upon consummation of any Permitted Loan Purchase, notify the
Administrative Agent that the Register be updated to record such event as if it
were a prepayment of such Loans.

(k) Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, the Borrower shall be permitted to assign the Obligations and to
directly or indirectly transfer the Purchased Properties to Holdings or any
newly-formed Wholly-Owned Subsidiary of CGP, so long as (i) such transfer would
not otherwise constitute a Change of Control hereunder, (ii) such transferee
assumes the rights and obligations of the Borrower hereunder pursuant to
assignment and assumption documentation reasonably acceptable to the
Administrative Agent, and (iii) in connection with such assignment and transfer,
the Borrower delivers to the Administrative Agent (A) a certificate of a
Responsible Officer of each Loan Party (other than the Borrower or Holdings)
reaffirming (x) the covenants and agreements in each Loan Document to which it
is a party and its grant of Liens on the Collateral to secure the Obligations
pursuant to the Security Documents and (y) in the case of each Guarantor (other
than Holdings), its guaranty of the Obligations under its Guarantee and (B) an
opinion of counsel confirming the continued enforceability of the Loan
Documents. The Borrower and the Administrative Agent may enter into amendments
(without the consent of any Lender) to this Agreement and the other Loan
Documents to facilitate such transfer and assumption.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent, the L/C Issuers and the Arranger in connection with the
preparation of this Agreement and the other Loan Documents, or in connection
with the administration of this Agreement and any amendments, modifications or
waivers of the provisions hereof or thereof, including the

 

185



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent, the Collateral Agent and the Arranger,
and, if necessary, the reasonable fees, charges and disbursements of one local
counsel per jurisdiction, and (ii) all out-of-pocket expenses (including Other
Taxes) incurred by the Agents, the L/C Issuers or any Lender in connection with
the enforcement or protection of their rights in connection with this Agreement
and the other Loan Documents, in connection with the Loans made or the Letters
of Credit issued hereunder, including the reasonable fees, charges and
disbursements of counsel for the Agents and the Lenders (including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Agents and the Arranger, and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction and, in the
event of any conflict of interest, such additional counsel for each of the
Lenders retained with the consent of the Borrower to the extent of such conflict
of interests).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Arranger, each L/C Issuer, each Lender, each of their respective Affiliates and
each of their respective directors, partners, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower or any of their subsidiaries or Affiliates; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee (for purposes this proviso only, each of the Administrative Agent,
the Arranger, any L/C Issuer or any Lender shall be treated as several and
separate Indemnitees, but each of them together with its respective Related
Parties (other than advisors), shall be treated as a single Indemnitee) or
(2) any material breach of any Loan Document by such Indemnitee or (z) arose
from any claim, actions, suits, inquiries, litigation, investigation or
proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent or the Arranger in its capacity as such). Subject
to and without limiting the generality of the foregoing sentence, the Borrower
agrees to indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel or consultant fees, charges and disbursements
(limited to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim or liability related in any way to Environmental Laws
and the Borrower or any of the Subsidiaries, or (B) any actual or alleged
presence, Release

 

186



--------------------------------------------------------------------------------

or threatened Release of Hazardous Materials at, under, on, from or to any Real
Property; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (1) the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Related Parties
(other than advisors) or (2) any material breach of any Loan Document by such
Indemnitee. None of the Indemnitees (or any of their respective affiliates)
shall be responsible or liable to the Sponsors, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Arranger, any L/C Issuer or any Lender. All amounts
due under this Section 9.05 shall be payable within fifteen (15) days of written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such L/C Issuer to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made

 

187



--------------------------------------------------------------------------------

any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each L/C Issuer under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such L/C Issuer
may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO of the
Borrower), the Borrower and the Administrative Agent (and consented to by the
Required Lenders or, in respect of any waiver, amendment or modification of
Section 4.01 after the Closing Date, consented to by the Majority Lenders under
the Revolving Facility voting as a single Class, rather than the Required
Lenders) and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and
consented to by the Required Lenders; provided, however, that no such agreement
shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility

 

188



--------------------------------------------------------------------------------

Maturity Date (except as provided in Section 2.05(b)), without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided, that any amendment to the financial covenant
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default shall not constitute an increase of the
Commitments of any Lender,

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Loan Party (other than the Borrower), all or substantially all of the Equity
Interests of such Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement or the other Loan Documents or such release is
otherwise pursuant to the terms of the Collateral Agreement or the Subsidiary
Guarantee Agreement, as applicable, without the prior written consent of each
Lender;

 

189



--------------------------------------------------------------------------------

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11);

provided, further, that no such amendment shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an L/C Issuer
hereunder without the prior written consent of the Administrative Agent or such
L/C Issuer acting as such at the effective date of such amendment, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any successor or assignee of such Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO of the Borrower) and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the
Revolving Facility Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the requisite lenders required hereunder, including the
Required Lenders and the Majority Lenders under any applicable Facility.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Incremental Revolving Loans or Other Term Loans, as
may be necessary to establish such Incremental Term Loan Commitments or
Revolving Facility Loans, as a separate Class or tranche from the existing Term
Loan Commitments or Incremental Revolving Facility Commitments, as applicable,
(B) to cure any ambiguity, omission, defect or inconsistency, in the case of
this clause (B) to the extent not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof or (C) to
implement the terms of an assignment by the Borrower to Holdings or an affiliate
pursuant to Section 9.04(k).

 

190



--------------------------------------------------------------------------------

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree), together with either drafts of the material documentation relating to
such Indebtedness or a description of such Indebtedness (including a description
of the Liens intended to secure the same or the subordination provisions
thereof, as applicable) in reasonably sufficient detail to be able to make the
determinations referred to in this paragraph, which certificate shall either, at
the Borrower’s election, (x) state that the Borrower has determined in good
faith that such Indebtedness satisfies the requirements of the applicable
provisions of Section 6.01 and 6.02 (taking into account any other applicable
provisions of this Section 9.08), in which case such certificate shall be
conclusive evidence thereof, or (y) request the Administrative Agent to confirm,
based on the information set forth in such certificate and any other information
reasonably requested by the Administrative Agent, that such Indebtedness
satisfies such requirements, in which case the Administrative Agent may
determine whether, in its reasonable judgment, such requirements have been
satisfied (in which case it shall deliver to the Borrower a written confirmation
of the same), with any such determination of the Administrative Agent to be
conclusive evidence thereof, and the Lenders hereby authorize the Administrative
Agent to make such determinations.

(h) Notwithstanding the foregoing, this Agreement may be amended pursuant to a
written instrument or instruments executed by the Borrower and the
Administrative Agent at the direction of the Arranger (and without the consent
of any person other than the Administrative Agent or the Borrower, including any
Lender) in order to implement the provisions of the Fee Letter under “Market
Flex” (and subject to the limitations therein).

 

191



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such L/C
Issuer, shall be limited to the Maximum Rate; provided, that such excess amount
shall be paid to such Lender or such L/C Issuer on subsequent payment dates to
the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

 

192



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, any Parent Entity, the Borrower and any Subsidiary furnished to it
by or on behalf of Holdings, any Parent Entity, the Borrower or any Subsidiary
(other than information that (a) has become available to the public other than
as a result of a disclosure by such party in breach of this Section 9.16,
(b) has been independently developed by such Lender, such L/C Issuer or such
Agent without violating this Section 9.16 or (c) was or becomes available to
such Lender, such L/C Issuer or such

 

193



--------------------------------------------------------------------------------

Agent from a third party which, to such person’s knowledge, had not breached an
obligation of confidentiality to Holdings, any Parent Entity or any Loan Party)
and shall not reveal the same other than to its affiliates, directors, trustees,
officers, employees and advisors with a need to know or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential), except: (A) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the Financial Industry Regulatory
Authority, Inc., (C) in order to enforce its rights under any Loan Document in a
legal proceeding, (D) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or terms substantially
similar to this Section), (E) to any direct or indirect contractual counterparty
in Swap Agreements or such contractual counterparty’s professional advisor (so
long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or terms substantially similar to this Section) and (F) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any information relating to the Loan Parties and their Subsidiaries received
by it from such Lender) or to the CUSIP Service Bureau or any similar
organization.

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arranger will make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that such Borrower Materials shall be treated as set forth
in Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (iv) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

194



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

SECTION 9.18. Release of Liens, Guarantees and Pledges.

(a) The Lenders, the L/C Issuer and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (i) in full upon the occurrence of
the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party by a person that is not a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Subsidiary Guarantee
Agreement or clause (b) below (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (vi) as provided in Section 5.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), and (vii) as required by the Collateral Agent to effect any
disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

 

195



--------------------------------------------------------------------------------

(b) In addition, the Lenders, the L/C Issuer and other Secured Parties hereby
irrevocably agree that (i) the Subsidiary Loan Parties shall be released from
the Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) and (ii) immediately prior
to the consummation of a Qualified IPO of the Borrower, the Guarantee incurred
by Holdings of the Obligations shall automatically terminate and Holdings shall
be released from its obligations under the Loan Documents, shall cease to be a
Loan Party and any Liens created by any Loan Documents on any assets or Equity
Interests owned by Holdings shall automatically be released (unless, in each
case, the Borrower shall elect in its sole discretion that such release of
Holdings shall not be effected).

(c) The Lenders, the L/C Issuer and other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender. Upon release pursuant to this
Section 9.18, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Swap
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimburse claims not then due; provided,
that the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request. Any such release of obligations shall be deemed
subject to the provision that such obligations shall be reinstated if after such
release any portion of any payment in respect of the obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had

 

196



--------------------------------------------------------------------------------

not been made. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interest in all Collateral and all obligations under
the Loan Documents as contemplated by this Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Swap Agreement (after giving effect to all
netting arrangements relating to such Secured Swap Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Swap Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Swap
Agreements or any Secured Cash Management Agreements.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

197



--------------------------------------------------------------------------------

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties
and their respective Affiliates, on the one hand, and the Agents, the Arranger
and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, the Arranger, and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their respective Affiliates, stockholders, creditors or
employees or any other person; (iii) none of the Agents, the Arranger or any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, the Arranger or any Lender has
advised or is currently advising the any Loan Party or their respective
Affiliates on other matters) and none of the Agents, the Arranger or any Lender
has any obligation to any of the Loan Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Agents, the Arranger or
any Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Agents, the Arranger and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
The Borrower hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Agents, the Arranger and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty.

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing and notwithstanding anything herein
or in any other Loan Document to the contrary, the Lenders, Agents and Secured
Parties acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and the other Loan Documents, including with respect to the Collateral
(including the pledge and delivery of the Pledged Collateral), the Mortgaged
Properties and the transportation, ownership and operation of gaming machines
and/or facilities are, in each case, subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, and may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of the Gaming
Laws and Liquor Laws and only to the extent that required approvals (including
prior approvals) are obtained from the relevant Gaming Authorities and Liquor
Authorities.

 

198



--------------------------------------------------------------------------------

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c) Notwithstanding anything herein to the contrary, Lenders acknowledge and
agree that if the Borrower receives a notice from any applicable Gaming
Authority that any Lender is the subject of a Disqualification (a “Disqualified
Holder”) (and such Lender is notified by the Borrower in writing of such
Disqualification), the Borrower shall, following any available appeal of such
determination by such Gaming Authority (unless the rules of the applicable
Gaming Authority do not permit such Lender to retain its Loans or Commitments
pending appeal of such determination), have the right to (i) cause such
Disqualified Holder to transfer and assign, without recourse all of its
interests, rights and obligations in its Loans and Commitments or (ii) in the
event that (A) the Borrower is unable to assign such Loan after using its best
efforts to cause such an assignment and (B) no Default or Event of Default has
occurred and is continuing, prepay such Disqualified Holder’s Loan. Notice to
such Disqualified Holder shall be given ten days prior to the required date of
assignment or prepayment, as the case may be, and shall be accompanied by
evidence demonstrating that such transfer or prepayment is required pursuant to
Gaming Laws. If reasonably requested by any Disqualified Holder, the Borrower
will use commercially reasonable efforts to cooperate with any such holder that
is seeking to appeal such determination and to afford such holder an opportunity
to participate in any proceedings relating thereto. Notwithstanding anything
herein to the contrary, any prepayment of a Loan shall be at a price that,
unless otherwise directed by a Gaming Authority, shall be equal to the sum of
the principal amount of such Loan and interest to the date such Lender or holder
became a Disqualified Holder (plus any fees and other amounts accrued for the
account of such Disqualified Holder to the date such Lender or holder became a
Disqualified Holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found suitable or qualified
under any Gaming Law as a condition to receiving the benefit of any Collateral
encumbered by the Loan Documents or to otherwise enforce the rights of the
Agents, Secured Parties and the Lenders under the Loan Documents, the Borrower
hereby agrees to consent to the application for such license or qualification
and to execute such further documents as may be required in connection with the
evidencing of such consent.

SECTION 9.23. Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower (excluding (x) Holdings, the
Borrower and their respective Subsidiaries and (y) any Debt Fund Affiliate
Lenders) (each, an “Affiliate Lender”; it being understood that (x) neither
Holdings, the Borrower nor any of the Subsidiaries may be Affiliate Lenders and
(y) Debt Fund Affiliate Lenders and Affiliate Lenders may be lenders in
accordance with Section 9.04 subject, in the case of Affiliate Lenders, to this
Section 9.23), in connection with any (i) consent (or decision not to consent)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document, (ii) other action on any matter related
to any Loan Document or (iii) direction to the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment,

 

199



--------------------------------------------------------------------------------

modification, waiver, consent or other action (1) described in clauses (i),
(ii) or (iii) of the first proviso of Section 9.08(b) or (2) that adversely
affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents, (iv) purchase any Term Loan if, immediately after giving
effect to such purchase, Affiliate Lenders in the aggregate would own Term Loans
with an aggregate principal amount in excess of 25% of the aggregate principal
amount of all Term Loans then outstanding or (v) purchase any Revolving Facility
Loans or Revolving Facility Commitments.

[Remainder of Page Intentionally Left Blank]

 

200



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CAESARS GROWTH PROPERTIES PARENT, LLC, as Holdings By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer and Secretary

CAESARS GROWTH PROPERTIES HOLDINGS, LLC,

as the Borrower

By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer and Secretary

[Signature Page to First Lien Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:  

/s/ John D. Toronto

Name:   John D. Toronto Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

[Signature Page to First Lien Credit Agreement]